 

Exhibit 10.1

 

LOAN AND SECURITY AGREEMENT

 

 

 

by and among

 

GTY TECHNOLOGY HOLDINGS INC.,

 

(Borrower),

 

THE GUARANTORS PARTY FROM TIME TO TIME PARTY HERETO,

 

(Guarantors)

 

THE FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTY HERETO

 

(Lenders),

 

and

 

ACQUIOM AGENCY SERVICES LLC

 

(Agent)

 

 

Dated as of November 13, 2020

 



 

 

 

TABLE OF CONTENTS

 

Page

 

Section 1. DEFINITIONS 1 Section 2. TERM LOAN 23 (a) Loan Advance; Repayment
Provisions 23 (b) Apportionment, Application and Reversal of Payments 24 (c)
Repayment of Term Loan and Other Obligations 25 (d) Termination of Agreement 25
(e) Requirements of Law 27 (f) Taxes 27 (g) Obligations Absolute 30 Section 3.
INTEREST AND FEES 31 (a) Interest 31 (b) Benchmark Transition Event 31 (c)
Default Interest 32 (d) Interest Act (Canada) 32 (e) No Usury 33 (f) Fees 33
Section 4. CONDITIONS PRECEDENT 34 (a) Conditions Precedent 34 Section 5. GRANT
OF SECURITY INTEREST 35 Section 6. PAYMENT AND ADMINISTRATION 37 (a) Borrower’s
Loan Account 37 (b) Statements 37 (c) Payments 37 (d) Use of Proceeds 38
Section 7. COLLATERAL REPORTING AND COVENANTS 38 (a) Accounts Covenants 38 (b)
Commercial Tort Claims 39 (c) Chattel Paper and Instruments 39 (d) Deposit
Accounts and Securities Accounts 39 (e) Perfection; Further Assurances 39 (f)
Power of Attorney 40 (g) Right to Cure 40 (h) Access to Premises 40 (i)
Financing Statements 41 Section 8. REPRESENTATIONS AND WARRANTIES 41 (a)
Existence, Qualification and Power 41 (b) Authorization, No Contravention 41 (c)
Binding Effect 41 (d) Solvency 42 (e) No Default 42 (f) Financial Statements; No
Material Adverse Change 42

 



  i 

 

 

TABLE OF CONTENTS



(continued)

 

Page

 



(g) Chief Executive Office; Collateral Locations 42 (h) Name; Place of
Organization; Mergers, Amalgamations and Acquisitions 43 (i) Priority of Liens;
Title to Properties 43 (j) Tax Returns 43 (k) Litigation 43 (l) Compliance with
Other Agreements and Applicable Laws 43 (m) Deposit Accounts and Securities
Accounts 43 (n) Accuracy and Completeness of Information 43 (o) ERISA 44 (p)
Ownership of Loan Parties 44 (q) Existing Debt and Guarantees 45 (r) Employee
and Labor Matters 45 (s) Margin Regulations, Investment Company Act 45 (t)
Disclosure 45 (u) Intellectual Property, Licenses, Etc 46 (v) Patriot Act 46 (w)
Canadian Pension Plans 46 (x) Survival of Warranties; Cumulative 46 Section 9.
AFFIRMATIVE AND NEGATIVE COVENANTS 47 (a) Maintenance of Existence 47 (b) New
Collateral Locations 47 (c) Compliance with Laws, Regulations, Etc. 47 (d)
Payment of Taxes and Claims 47 (e) Insurance 47 (f) Financial Statements and
Other Information 48 (g) Books and Records; Accountants 51 (h) Post-Closing
Conditions 51 (i) Information Regarding the Collateral 51 (j) Sale of Assets,
Consolidation, Merger, Amalgamation, Dissolution, New Subsidiaries, Etc. 51 (k)
Encumbrances 52 (l) Indebtedness and Guarantees 52 (m) Loans, Investments, Etc.
54 (n) Dividends and Redemptions 55 (o) Transactions with Affiliates 55 (p)
Financial Covenants 56 (q) Amendment to Organizational Documents 56 (r) Costs
and Expenses 56 (s) Further Assurances 56 (t) Notice of ERISA Matters 56 (u)
Additional Loan Parties 57 (v) Intellectual Property 57 (w) Notice of PBSA
Matters 59 (x) SBA PPP Loan 59

 



  ii 

 

 

TABLE OF CONTENTS



(continued)

 

Page

 

Section 10. EVENTS OF DEFAULT AND REMEDIES 60 (a) Events of Default 60 (b)
Remedies 62 (c) Equity Cure 63 Section 11. GUARANTEE 64 (a) Guarantee 64 (b)
Obligations Unconditional 64 (c) Waiver of Suretyship Defenses 65 (d)
Reinstatement 65 (e) Subrogation 65 (f) Remedies 65 (g) Instrument for the
Payment of Money 65 (h) Continuing Guarantee 65 (i) General Limitation on Amount
of Obligations Guaranteed 66 (j) Subordination 66 Section 12. JURY TRIAL WAIVER;
GOVERNING LAW; CERTAIN INDEMNITIES and WAIVERS 66 (a) Governing Law; Choice of
Forum; Service of Process; Jury Trial Waiver 66 (b) Waiver of Notices 67 (c)
Waiver of Hearing 67 (d) Waiver of Counterclaims 68 (e) Indemnification 68
Section 13. AMENDMENTS; WAIVERS; ASSIGNMENTS; PARTICIPATIONS 68 (a) Amendments
and Waivers 68 (b) Assignments and Participations 70 (c) Replacement of Lenders
72 Section 14. THE AGENT 72 (a) Appointment and Authorization 72 (b) Delegation
of Duties 73 (c) Liability of Agent 73 (d) Reliance by Agent 74 (e) Notice of
Default or Event of Default 75 (f) Credit Decision 75 (g) Indemnification 75 (h)
Agent in Individual Capacity 76 (i) Successor Agent 76 (j) Collateral Matters 76
(k) Restrictions on Actions by Lenders; Sharing of Payments 77 (l) Agency for
Perfection 78 (m) Payments by Agent to Lenders 78 (n) Lender’s Failure to
Perform 78 (o) Collateral and Loan Documents 78 (p) Relation Among Lenders 78

 



  iii 

 

 

TABLE OF CONTENTS



(continued)

 

Page

 

Section 15. MISCELLANEOUS 79 (a) Notices 79 (b) Partial Invalidity 79 (c)
Judgment Currency 79 (d) Successors 79 (e) Execution in Counterparts; Execution
by Fax or E-Mail 80 (f) No Third-Party Beneficiaries 80 (g) Entire Agreement 80
(h) Oral Agreements Ineffective 80 (i) ULC Limitation 80 (j) Canadian Terms 81
(k) Copy of this Agreement 82

 

Schedules:

 

Schedule 1 Term Loan Commitments Schedule 8(g) Chief Executive Office;
Collateral Locations Schedule 8(h) Name; Place of Organization; Mergers,
Amalgamations and Acquisitions Schedule 8(k) Litigation Schedule 8(m) Deposit
Accounts and Securities Accounts Schedule 8(p) Ownership of Loan Parties
Schedule 8(q) Existing Debt and Guarantees Schedule 8(u) Intellectual Property,
Licenses, Etc. Schedule 9(f)(v) Additional Reporting Schedule 9(h) Post-Closing
Conditions Schedule 9(k) Encumbrances Schedule 9(p) Financial Covenants Schedule
15(a) Notices     Exhibits:       Exhibit A Form of Compliance Certificate
Exhibit B Form of Assignment and Acceptance Exhibit C Form Excess Cash Flow
Certificate Exhibits D-1-D-4 U.S. Tax Compliance Certificates

 

  iv 

 

 

LOAN AND SECURITY AGREEMENT

 

This Loan and Security Agreement, dated as of November 13, 2020 (this
“Agreement”), is entered into by and among GTY TECHNOLOGY HOLDINGS INC., a
Massachusetts corporation (“Borrower”), each of the subsidiary guarantors from
time to time party hereto (each a “Guarantor”, and, collectively, the
“Guarantors”, and together with Borrower, the “Loan Parties”), the financial
institutions from time to time party hereto (each, a “Lender”, and,
collectively, “Lenders”), and ACQUIOM AGENCY SERVICES LLC, a Colorado limited
liability company (“Acquiom”), as agent for the Lenders (in such capacity,
“Agent”).

 

RECITALS:

 

WHEREAS, the Loan Parties have requested that Lenders provide Borrower with a
term loan credit facility; and

 

WHEREAS, Lenders are willing to provide a term loan to Borrower on the terms set
forth herein, which financing Borrower will use for the purposes permitted
hereunder; and

 

WHEREAS, the Loan Parties’ business is a mutual and collective enterprise and
the Loan Parties believe that the making of the loans to the Borrower under this
Agreement will be to the mutual advantage of the Loan Parties; and

 

WHEREAS, each Loan Party acknowledges that it will receive substantial direct
and indirect benefits by reason of the making of loans and other financial
accommodations to the Loan Parties as provided in this Agreement, by virtue of
the Loan Parties’ various inter-relationships as joint guarantors or joint
obligors and the beneficiaries thereof, as lessors and lessees, as suppliers and
customers, and as joint venturers.

 

NOW, THEREFOR, in consideration of the premises and other good and valuable
consideration, the parties hereto hereby agree as follows:

 

Section 1.        DEFINITIONS

 

All terms used herein which are defined in Article 1 or Article 9 of the UCC
shall have the meanings given therein unless otherwise defined in this
Agreement. All references to the plural herein shall also mean the singular and
to the singular shall also mean the plural unless the context otherwise
requires. All references to Borrower, Loan Party, Agent and each Lender pursuant
to the definitions set forth in the recitals hereto, or to any other Person
herein, shall include their respective successors and permitted assigns. The
words “hereof,” “herein,” “hereunder,” “this Agreement,” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not any particular provision of this Agreement and as this Agreement now exists
or may hereafter be amended, modified, supplemented, extended, renewed, restated
or replaced. The word “including” when used in this Agreement shall mean
“including, without limitation.” An Event of Default shall exist until such
Event of Default is waived in accordance with Section 13(a) or is cured in a
manner reasonably satisfactory to Agent and the Required Lenders, if such Event
of Default is capable of being cured as determined by Agent and the Required
Lenders (acting reasonably and in good faith). Any accounting term used herein
unless otherwise defined in this Agreement shall have the meanings customarily
given to such term in accordance with GAAP. All references to time of day shall
mean local time in New York, New York unless otherwise stated. All references to
financial calculations or statements on a “consolidated” basis mean calculations
or statements that reflect information and results with respect to the Loan
Parties and their respective Subsidiaries on a consolidated basis in accordance
with GAAP.

 



 -1- 

 

 

For purposes of this Agreement, the following terms shall have the respective
meanings given to them below:

 

“Accounts” has the meaning ascribed to such term in the UCC, and in any event
shall include all present and future rights of each Loan Party to payment for
goods sold or leased or for services rendered, which are not evidenced by
instruments or chattel paper, and whether or not earned by performance.

 

“Acquiom” has the meaning set forth in the introductory paragraph hereof.

 

“Affiliate” means with respect to a Person, (a) any officer, director, employee
or manager of such Person, and (b) any other Person that, directly or
indirectly, through one or more intermediaries, Controls, or is Controlled by,
or is under common Control with, such given Person. For the purposes of this
Agreement, “Control” shall mean this power, either directly or indirectly (i) to
vote 10% or more of any class of voting stock or partnership or other interest
of such Person having ordinary voting power for the election of directors for
purposes performing similar functions of such person or any subsidiary of such
Person, or (ii)  to direct or cause the direction of the management and policies
of a Person, whether through ownership of voting securities or partnership or
other interests, by contract or otherwise. Unless the context otherwise
requires, references to an “Affiliate” shall be deemed to refer to an Affiliate
of Borrower.

 

“Agent” has the meaning set forth in the introductory paragraph hereof.

 

“Agent Fee Letter” means that certain letter agreement dated as of the Agreement
Date between the Borrower and the Agent, as amended and in effect from time to
time.

 

“Agent-Related Persons” means Agent, together with its Affiliates, and the
officers, directors, employees, counsel, representatives, agents and
attorneys-in-fact of Agent and such Affiliates.

 

“Agreement Date” means the date as of which this Agreement is dated.

 

“Application Event” means the occurrence of (a) a failure by Borrower to repay
all of the Obligations in full on the Termination Date, or (b) an Event of
Default and the election by the Required Lenders to require that payments and
proceeds of Collateral be applied pursuant to Section 2(b).

 

“Assignee” has the meaning set forth in Section 13(b).

 

“Assignment and Acceptance” has the meaning set forth in Section 13(a)(iii).

 

“ATM Program Proceeds” means any cash proceeds actually received by Borrower
from the sale of Borrower’s Equity Interests, pursuant to one or more Form S-3
shelf registration statements, net of all costs and expenses (including
attorney’s fees) incurred in connection therewith.

 

“Bankruptcy Code” means Title 11, United States Code, as amended from time to
time.

 

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Required Lenders and
Borrower giving due consideration to (i) any selection or recommendation of a
replacement rate or the mechanism for determining such a rate by the
Governmental Authority or (ii) any evolving or then-prevailing market convention
for determining a rate of interest as a replacement to LIBO Rate for U.S.
dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement.

 



 -2- 

 

 

“Benchmark Replacement Adjustment” means, with respect to any replacement of
LIBO Rate with an Unadjusted Benchmark Replacement for each applicable interest
period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Required Lenders and Borrower giving due consideration to
(i) any selection or recommendation of a spread adjustment, or method for
calculating or determining such spread adjustment, for the replacement of LIBO
Rate with the applicable Unadjusted Benchmark Replacement by the Governmental
Authority or (ii) any evolving or then-prevailing market convention for
determining a spread adjustment, or method for calculating or determining such
spread adjustment, for the replacement of LIBO Rate with the applicable
Unadjusted Benchmark Replacement for U.S. dollar-denominated syndicated credit
facilities at such time.

 

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Required Lenders and
Borrower decide may be appropriate to reflect the adoption and implementation of
such Benchmark Replacement and to permit the administration thereof by Agent in
a manner substantially consistent with market practice (or, if Agent decides
that adoption of any portion of such market practice is not administratively
feasible or if the Required Lenders and the Borrower determines that no market
practice for the administration of the Benchmark Replacement exists, in such
other manner of administration as Agent, Required Lenders and Borrower decide is
reasonably necessary in connection with the administration of this Agreement).

 

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to LIBO Rate:

 

(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
LIBO Rate permanently or indefinitely ceases to provide LIBO Rate; or

 

(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

 

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LIBO Rate:

 

(1) a public statement or publication of information by or on behalf of the
administrator of LIBO Rate announcing that such administrator has ceased or will
cease to provide LIBO Rate, permanently or indefinitely, provided that, at the
time of such statement or publication, there is no successor administrator that
will continue to provide LIBO Rate;

 

(2) a public statement or publication of information by the regulatory
supervisor for the administrator of LIBO Rate, the U.S. Federal Reserve System,
an insolvency official with jurisdiction over the administrator for LIBO Rate, a
resolution authority with jurisdiction over the administrator for LIBO Rate or a
court or an entity with similar insolvency or resolution authority over the
administrator for LIBO Rate, which states that the administrator of LIBO Rate
has ceased or will cease to provide LIBO Rate permanently or indefinitely,
provided that, at the time of such statement or publication, there is no
successor administrator that will continue to provide LIBO Rate; or

 



 -3- 

 

 

(3) a public statement or publication of information by the regulatory
supervisor for the administrator of LIBO Rate announcing that LIBO Rate is no
longer representative.

 

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by Agent or the
Required Lenders, as applicable, by notice to Borrower, Agent (in the case of
such notice by the Required Lenders) and the Lenders.

 

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBO Rate and
solely to the extent that LIBO Rate has not been replaced with a Benchmark
Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBO Rate for all purposes hereunder in accordance with Section 3(b)
and (y) ending at the time that a Benchmark Replacement has replaced LIBO Rate
for all purposes hereunder pursuant to Section 3(b).

 

“Borrower” has the meaning set forth in the introductory paragraph hereof.

 

“Borrowing” means a borrowing hereunder consisting of a Term Loan Advance made
on the same day by Lenders to Borrower.

 

“Business Day” means any day excluding Saturday, Sunday, and any day which is a
legal holiday under the laws of the State of New York or which is a day on which
Agent is otherwise closed for transacting business with the public.

 

“Canadian Collateral” means the “Collateral” as defined in the Canadian Pledge
and Security Agreement.

 

“Canadian Defined Benefit Plan” means any Canadian Pension Plan, other than a
Multi-Employer Plan, that has a “defined benefit provision” as such term is
defined in subsection 147.1(1) of the Tax Act.

 

“Canadian Guarantee” means that certain guarantee agreement dated on or about
the date hereof made by each of 1176370 B.C. Unlimited Liability Company,
1176368 B.C. Ltd., Questica USCDN Investments Inc., Questica Software Inc.,
1176363 B.C. Ltd., Bonfire Interactive Ltd., and the other Canadian Loan Parties
party thereto from time to time granted in favor of the Agent (for the ratable
benefit of Agent and Lenders) regarding the guarantee of the payment and
performance of all Obligations, as the same may be amended, restated,
supplemented, or otherwise modified from time to time.

 

“Canadian Loan Party” means any Loan Party that is incorporated, formed or
established pursuant to the laws of Canada or any province or territory thereof.

 



 -4- 

 

 

“Canadian Pension Plan” means any pension plan, including any plan subject to
registration under the Tax Act or the PBSA, whether or not in existence as of
the date hereof which (i) is sponsored, administered or maintained by any Loan
Party or any subsidiary of any Loan Party in respect of its employees or former
employees in Canada, or (ii) any Loan Party has incurred or may incur liability,
including contingent liability either to such plan or to any Person in Canada,
other than, in the case of each clause (i) and (ii), the Canada Pension Plan and
the Quebec Pension Plan.

 

“Canadian Pledge and Security Agreement” means the Canadian pledge and security
agreement, dated as of the date hereof, by and among the Canadian Loan Parties
and the Agent.

 

“Capital Expenditure” means all payments in respect of any fixed asset or
improvement, or replacement, substitution, or addition thereto, which has a
useful life of more than one year, including, without limitation, those arising
in connection with the direct or indirect acquisition of such assets by way of
increased product or service charges or offset items or in connection with any
lease of property by any Loan Party that, in accordance with GAAP, should be
reflected as a liability on the balance sheet of the Loan Parties.

 

“CARES Act” means the Coronavirus Aid, Relief, and Economic Security Act, as
amended from time to time, and applicable rules and regulations.

 

“CARES Allowable Uses” means “allowable uses” of proceeds of an SBA PPP Loan as
described in Section 1102 of the CARES Act.

 

“Cash Interest” has the meaning specified in Section 3(a)(i).

 

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Internal Revenue Code.

 

“Change of Control” shall mean:

 

(a)                the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or group (within the meaning of the
Securities Exchange Act of 1934 and the rules of the SEC thereunder as in effect
on the date hereof) other than the Sponsors and any Sponsor Affiliates, of
Equity Interests representing more than the greater of (A) 35% of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of the Borrower and (B) the aggregate percentage (measured on a fully diluted
basis) of such Equity Interests owned, directly or indirectly, beneficially by
the Sponsors and Sponsor Affiliates;

 

(b)                Either Harry L. You and at least one of William Green or
Joseph Tucci, shall cease for any reason to serve as a member of the Board of
Directors of the Borrower; or

 

(c)                the Borrower shall at any time cease to own, free and clear
of all Liens or other encumbrances, directly or indirectly, 100% of the
outstanding Equity Interests of the other Loan Parties on a fully diluted basis,
other than by reason of consummation of any transaction which is permitted under
this Agreement.

 

“Change in Tax Law” means any change in Laws or regulations, or in the
interpretation or application thereof, as a result of which the Borrower is not,
or will not be, eligible for a 100 percent dividends deduction for constructive
or deemed dividends from a CFC that arise as a result of an investment of
earnings in United States property under section 956 of the Internal Revenue
Code.

 



 -5- 

 

 

“Change in Tax Law Prepayment Conditions” means each of the following conditions
which are required to be satisfied in connection with a prepayment of the
Obligations in connection with a Change in Tax Law: (i) such prepayment occurs
within ninety (90) days after the date on which the Lenders reject the
Borrower’s request to release any applicable Canadian Loan Party(ies) as Loan
Parties, (ii) such prepayment occurs at any time during the 12-month period
immediately preceding the Maturity Date, and (iii) no Event of Default shall
have occurred and continues to exist at the time of prepayment.

 

“Closing Date” means November 13, 2020.

 

“Collateral” means the Domestic Collateral and the Canadian Collateral,
collectively.

 

“Compliance Certificate” shall have the meaning set forth in Section 9(f)(ii).

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any Copyright now or hereafter owned
or held by or behalf of any Loan Party or which any Loan Party otherwise has the
right to license, or granting any right to any Loan Party under any Copyright
now or hereafter owned by any third party, and all rights of any Loan Party
under any such agreement.

 

“Copyrights” means all of the following: (a) all copyright rights in any work
subject to the copyright laws of the United States of America or any other
country, whether as author, assignee, transferee or otherwise, and any tangible
or intangible property embodying such copyrights, (b) all registrations and
applications for registration of any such copyright in the United States of
America or any other country, including registrations, recordings, supplemental
registrations and pending applications for registration in the United States
Copyright Office, the Canadian Intellectual Property Office or any similar
offices in the United States of America or any other country, (c) all rights and
privileges arising under applicable law with respect to the use of such
copyrights, including, but not limited to, moral rights, (d) all reissues,
renewals, continuations and extensions thereof and amendments thereto, and (e)
all income, fees, royalties, damages, claims and payments now or hereafter due
and/or payable with respect thereto, including damages and payments for past,
present or future infringements thereof.

 

“COTS” means common off-the-shelf software having an annual license fee in an
amount not to exceed $5,000.

 

“Debtor Relief Laws” means the Bankruptcy Code, the Bankruptcy and Insolvency
Act (Canada), the Companies’ Creditors Arrangement Act (Canada), the Winding-Up
and Restructuring Act (Canada), the restructuring provisions of applicable
Canadian corporate statutes, and all other liquidation, conservatorship,
bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief Laws of the
United States, Canada or other applicable jurisdictions from time to time in
effect and affecting the rights of creditors generally.

 

“Default” means any event or circumstance which, with the giving of notice or
passage of time or both, would constitute an Event of Default.

 

“Default Rate” shall have the meaning set forth in Section 3(c).

 



 -6- 

 

 

“Disqualified Equity Interest” means any Equity Interest which by its terms (or
by the terms of any security or other Equity Interest into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Equity Interests that are not Disqualified Equity Interests), pursuant to a
sinking fund obligation or otherwise (except as a result of a change of control
or asset sale event so long as any rights of any holders thereof upon the
occurrence of such change of control or asset sale event are subject and
subordinate to the prior repayment in full of the Term Loans and all other
Obligations then accrued and payable), or is redeemable at the option of the
holder thereof (except as a result of a change of control or asset sale event so
long as any rights of any holders thereof upon the occurrence of such change of
control or asset sale event are subject and subordinate to the prior repayment
in full of the Term Loans and all other Obligations then accrued and payable) on
or prior to the date that is 90 days after the Maturity Date, (b) at the option
of the holder thereof, is convertible into or exchangeable for (i) debt
securities or (ii) any Equity Interest referred to in (a) above, in each case,
at any time on or prior to the date that is 90 days after the Maturity Date, at
the time such Equity Interest was issued, or (c)  requires cash dividend
payments (other than in respect of applicable Taxes that are due and payable).

 

“Domestic Loan Party” means any Loan Party that is not a Foreign Loan Party.

 

“Early Opt-in Election” means the occurrence of:

 

(1) a determination by the Required Lenders, notice of which is provided to
Agent (with a copy to Borrower) that U.S. dollar-denominated syndicated credit
facilities being executed at such time, or that include language similar to that
contained in Section 3(b) are being executed or amended, as applicable, to
incorporate or adopt a new benchmark interest rate to replace LIBO Rate, and

 

(2) the election by the Required Lenders to declare that an Early Opt-in
Election has occurred and the provision, as applicable, by Agent of written
notice of such election to Borrower and the Lenders or by the Required Lenders
of written notice of such election to Agent.

 

“EBITDA” means, as determined on a consolidated basis for the Borrower and its
Subsidiaries, for any period, the result of the following, in each case
determined in accordance with GAAP: (1) net income (or net loss) (calculated
before extraordinary items) during such period, plus (2) the result of the
following, in each case (unless otherwise indicated) to the extent included in
determining such net income (or net loss) and without duplication: (A) interest
expense (including that portion attributable to capital leases in accordance
with GAAP and capitalized interest) during such period; plus (B) income taxes,
paid or payable during such period; plus (C) depreciation and amortization
expense for such period; plus (D) such other customary non-cash expenses
reducing net income supported by reasonably detailed written backup from
Borrower, to the extent consented to by the Required Lenders in their reasonable
discretion; minus (3) the amount which in determining such net income (or net
loss) was included for (A) non-cash gains from asset dispositions outside of the
normal course of business, (B) any other noncash income or gains (other than the
accrual of revenue in the ordinary course and any noncash gain to the extent it
represents the reversal of an accrual of reserve for a potential cash item that
reduced EBITDA in any period), but excluding any such items in respect of which
cash was received in a prior period or will be received in a future period to
the extent such receipt of cash was not (or will not) be included in net income
(or net loss), all as determined on a consolidated basis, (C) net realized gains
relating to mark-to-market of amounts denominated in foreign currencies
resulting from the application of FASB ASC 830, (D) to the extent not deducted
in the determination of net income (or net loss) during such or any prior
period, all cash payments made during such period on account of noncash charges
that were reserves added to net income (or net loss) in a prior period and (E)
to the extent included in net income (or net loss) during such period, all other
noncash income or gains (including gains recognized in respect of postretirement
benefits as a result of the application of FASB 106, and gains on minority
interests owned by any Person).

 



 -7- 

 

 

“Eligible Assignee” means (a) a commercial bank, commercial finance company or
other asset-based lender, having total assets in excess of $500,000,000; (b) any
Lender listed on the signature page of this Agreement; (c) any Affiliate of any
Lender; and (d) any other Person reasonably acceptable to Agent.

 

“Equipment” has the meaning ascribed to such term in the UCC, and in any event
shall include all of the Loan Parties’ now owned and hereafter acquired
equipment, machinery, computers and computer hardware and software (whether
owned or licensed), vehicles, tools, furniture, and fixtures, and all
attachments, accessions and property now or hereafter affixed thereto or used in
connection therewith, and substitutions and replacements thereof, wherever
located.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any regulations issued thereunder by the Department of Labor or the Pension
Benefit Guaranty Corporation.

 

“ERISA Affiliate” means any company, whether or not incorporated, which is
considered a single employer with Borrower or its Subsidiaries under Titles I,
II and IV of ERISA.

 

“Event of Default” means the occurrence or existence of any event or condition
described in Section 10(a) hereof.

 

“Excess Cash Flow” means, for any fiscal year, an amount (if positive) equal to:
(1) EBITDA for that year, minus (2) the sum, without duplication, for that
period of (A) regularly scheduled principal payments of principal of
Indebtedness (including the Term Loan) and capital leases actually paid in cash
in such period, plus (B) interest expense (including that portion attributable
to capital leases in accordance with GAAP and capitalized interest) to the
extent actually paid in cash, plus (C) taxes paid in cash based on Borrower’s
and its Subsidiaries’ income, plus (D) cash expenditures in respect of hedging
arrangements during such year to the extent they exceed the amount of
expenditures expensed in determining net income (or net loss) for such year,
plus (E) the amount representing accrued expenses for cash payments (including
with respect to deferred compensation or retirement plan obligations that are
not paid in cash during such year); provided that such amounts will be added to
Excess Cash Flow for the following Excess Cash Flow Period to the extent not
paid in cash within such Excess Cash Flow Period (and no future deduction shall
be made for purposes of this definition when such amounts are paid in cash in
any future period), plus (F) net noncash gains and credits to the extent
included in arriving at net income (or net loss).

 

“Excess Cash Flow Certificate” shall have the meaning set forth in Section
9(f)(ii),

 



 -8- 

 

 

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended from time to time.

 

“Excluded Asset” means with respect to any Loan Party: (a) any Equity Interest
of any Foreign Subsidiary that is a CFC or of any FSHCO acquired, owned or
otherwise held directly or indirectly by such Loan Party; provided that 65% of
the voting Equity Interests and 100% of the non-voting Equity Interests of any
wholly-owned Foreign Subsidiary that is a CFC or a FSHCO, in each case, that is
held directly by the Borrower or a Loan Party may be pledged as Collateral and
shall not, for the avoidance of doubt, be deemed to be Excluded Assets; and
provided further that no Equity Interests of any Canadian Loan Party shall be an
Excluded Asset unless and until such Canadian Loan Party has been released as a
Guarantor in accordance with Section 2(d) of this Agreement; (b) to the extent
segregated from other assets of the Loan Parties in one or more segregated
deposit accounts that contains amounts comprised solely and exclusively of the
following, cash and cash equivalents comprised solely of (i) funds used for
payroll and payroll taxes and other employee benefit payments to or for the
benefit of such Loan Party’s employees, (ii) all taxes required to be collected,
remitted or withheld (including, without limitation, federal and state
withholding taxes (including the employer’s share thereof)), and (iii) any other
funds which the Borrower or any of its Subsidiaries holds in trust or as an
escrow or fiduciary for another Person which is not a Subsidiary of the Borrower
(the foregoing being referred to herein as “Trust Funds”) and any accounts or
trusts used solely to hold such Trust Funds; (c) any lease, license or other
agreement, contract, instrument or any property subject to a purchase money
security interest, a capital lease or other similar arrangement permitted under
this Agreement to the extent that (and only for so long as) a grant of a
security interest therein would violate or invalidate such lease, license,
agreement, or purchase money debt arrangements, capital lease or similar
arrangement, or create a right of termination in favor of any other party
thereto (other than the Borrower or any of its Subsidiaries) (in each case so
long as the term giving rise to such violation, invalidation or right of
termination was not implemented in anticipation of this exclusion), in each case
to the extent not rendered unenforceable pursuant to applicable anti-assignment
provisions of the UCC, the PPSA or other applicable Law; provided that the
Collateral shall include proceeds and receivables (that are not otherwise
Excluded Assets) of any property excluded under this clause (c), the assignment
of which is expressly deemed effective under the UCC, the PPSA or other
applicable Law notwithstanding such prohibition; (d) any assets or property to
the extent that taking such actions would violate a contractual obligation so
long as (i) in the case of assets owned by any Loan Party in existence on the
Agreement Date, such contractual obligation is in existence on the Agreement
Date and (ii) in the case of assets acquired after the Agreement Date, such
contractual obligation (A) was existing at the time of the acquisition thereof
and (B) was not created or made binding on such assets in contemplation or in
connection with the acquisition of such assets, in each case to the extent the
applicable prohibition or requirement for consent is not rendered ineffective
pursuant to applicable provisions of the UCC, the PPSA or other applicable Law;
provided that the Collateral shall include proceeds and receivables (that are
not otherwise Excluded Assets) of any property excluded under this clause (d) to
the extent the assignment is expressly deemed effective under the UCC, the PPSA
or other applicable Law notwithstanding such prohibition; (e) any Equity
Interests in joint ventures or any non-wholly owned Subsidiary to the extent
prohibited by any contractual obligations (not entered in contemplation thereof)
or constitutional documents or to the extent that the grant of a security
interest therein would require the consent of any Person (other than the
Borrower or any of its Subsidiaries) (in each case so long as such prohibition
or requirement of consent was not implemented in anticipation of this exclusion)
who owns Equity Interests in such joint venture or non-wholly owned Subsidiary
which consent has not been obtained, in each case to the extent the applicable
prohibition or requirement for consent is not rendered ineffective pursuant to
applicable provisions of the UCC, the PPSA or other applicable Law; provided
that the Collateral shall include proceeds and receivables (that are not
otherwise Excluded Assets) of any property excluded under this clause (e) to the
extent the assignment is expressly deemed effective under the UCC, the PPSA or
other applicable Law notwithstanding such prohibition; (f) any leasehold
interests in real property; (g) any property or asset of any Loan Party, to the
extent (i) that any applicable Law or Governmental Authority prohibits or
restricts the creation of a Lien thereon or such creation would require a
consent of any Governmental Authority that has not been obtained, in each case
to the extent the applicable prohibition or requirement for consent is not
rendered ineffective pursuant to applicable provisions of the UCC, the PPSA or
other applicable Law; provided that the Collateral shall include proceeds and
receivables (that are not otherwise Excluded Assets) of any property excluded
under this clause (g) to the extent the assignment is expressly deemed effective
under the UCC, the PPSA or other applicable Law notwithstanding such
prohibition, or (ii) the grant of a security interest therein would result in
materially adverse tax (excluding, prior to a Change in Tax Law, as a result of
the operation of Section 956 of the Internal Revenue Code or any similar Law in
any applicable jurisdiction), accounting or regulatory consequences, in each
case, as reasonably determined by the Required Lenders in consultation with the
Borrower; (h) any personal property of any Loan Party, to the extent that the
Required Lenders in consultation with the Borrower reasonably determine that the
cost, burden, difficulty or consequence of obtaining a security interest therein
outweighs the benefit of the security afforded thereby; (i) any fee interest in
owned real property (including Fixtures related thereto) (i) which is located
outside the United States or Canada or (ii) if the fair market value of such fee
interest (as determined by the Borrower in good faith) at the time of
acquisition thereof is less than $250,000, individually; (j) any intent-to-use
trademark applications or any intent-to-use service mark applications prior to
the filing of a “Statement of Use” or “Amendment to Allege Use” with respect
thereto, and acceptance by the United States Patent and Trademark Office of such
“Statement of Use” or “Amendment to Allege Use”, to the extent, if any, that and
solely during the period, if any, in which, the grant of a security interest
therein prior to such filing and acceptance would impair the validity or
enforceability of, or render void or voidable or result in the cancellation of
the applicable Loan Party’s right, title or interest therein or any trademark or
service mark issued as a result of such application under applicable federal Law
and any other intellectual property in any jurisdiction where such pledge or
security interest would cause the invalidation or abandonment of such
intellectual property under applicable Law; (k) any governmental licenses or
state or local franchises, charters and authorizations, to the extent that (and
only for so long as) a grant of a security interest therein would be prohibited
or restricted thereby, in each case to the extent the applicable prohibition or
restriction is not rendered ineffective after giving effect to the applicable
provisions of the UCC, the PPSA or other applicable Law; (l) any asset of any
Subsidiary acquired by the Borrower or any Subsidiary after the Agreement Date
in a transaction which is permitted under this Agreement that, at the time of
the relevant acquisition, is encumbered to secure Indebtedness which is
permitted to be assumed by the Borrower and/or one or more Subsidiaries in
accordance with this Agreement and which prohibits such asset from being pledged
to secure the Obligations; provided that such prohibition was not implemented in
contemplation of the relevant Acquisition; and (m) any margin stock (within the
meaning of Regulation U issued by the Board of Governors and Federal Reserve
System).

 



 -9- 

 

 

“Excluded Subsidiary” means any Subsidiary that is (a) a CFC or a FSHCO (other
than a Canadian Loan Party, except to the extent such Canadian Loan Party has
been released as a Loan Party in accordance with Section 2(d) of this
Agreement), (b) not wholly-owned directly by the Borrower or one or more of its
wholly owned Subsidiaries (excluding 1176363 B.C. Ltd. and 1176368 B.C. Ltd.,
each of which shall be a Loan Party hereunder), (c) prohibited or restricted,
but only so long as such Subsidiary is prohibited or restricted, by applicable
Law from guaranteeing the Term Loans, or which would require governmental
(including regulatory) or third party consent, approval, license or
authorization to provide a guarantee unless, such consent, approval, license or
authorization has been received or the requirement for such third party consent
was established in order to avoid becoming a Guarantor, (d) a Subsidiary with
respect to which the provision of such guarantee of the Term Loan or pledge of
the Equity Interests of such Subsidiary would result in material adverse tax
consequences to the Borrower or one of its Subsidiaries (excluding, prior to a
Change in Tax Law, as a result of the operation of Section 956 of the Internal
Revenue Code or any similar Law in any applicable jurisdiction), as reasonably
determined by the Required Lenders in consultation with the Borrower or (e) any
Subsidiary to the extent the cost of providing such guarantee is excessive in
relation to the value afforded thereby as reasonably determined by the Required
Lenders and the Borrower.

 



 -10- 

 

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 13(c)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2(f), amounts with
respect to such Taxes were payable either to such Lender's assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2(f)(iv), (d) any withholding Taxes imposed under FATCA,
(e) any Canadian withholding Tax imposed as a result of a Recipient not dealing
at arm’s length with a Loan Party (within the meaning of the Tax Act, and (f)
any Canadian withholding Tax imposed as a result of a Recipient being a
“specified shareholder” (as defined in subsection 18(5) of the Tax Act) of a
Loan Party or not dealing at arm’s length (within the meaning of the Tax Act)
with a “specified shareholder” of a Loan Party.

 

“Existing Credit Agreement” shall mean that certain Credit Agreement, dated as
of February 14, 2020, among GTY Technology Holdings Inc., the several banks and
other financial institutions and lenders from time to time party thereto and
Wilmington Trust, National Association.

 

“Existing Indebtedness” shall mean all Indebtedness of the Loan Parties under
those instruments and agreements set forth on Schedule 8(q) hereto.

 

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including tax refunds,
pension plan reversions, proceeds of insurance (other than proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings and other than insurance proceeds taken into account in
determining any Net Cash Proceeds), and condemnation awards (and payments in
lieu thereof) (except in each case for any such awards or payments which are
taken into account in determining any Net Cash Proceeds), in each case solely to
the extent any such amount is not taken into account on the determination of
EBITDA or Excess Cash Flow for any period.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code and any fiscal or regulatory legislation, rules or practices adopted
pursuant to any intergovernmental agreement, treaty or convention among
Governmental Authorities and implementing such Sections of the Internal Revenue
Code.

 



 -11- 

 

 

“Foreign Lender” means any Lender that is not a U.S. Person.

 

“Foreign Loan Party” means any Loan Party that is a Foreign Subsidiary.

 

“Foreign Subsidiary” means (i) any direct or indirect Subsidiary of any Loan
Party that is organized under the laws of a jurisdiction other than one of the
fifty states of the United States or the District of Columbia, (ii) any FSHCO,
or (iii) any Subsidiary of a Person described in clause (i) or (ii).

 

“FSHCO” means any Subsidiary of any Loan Party (i) that is organized under the
laws of the United States, any state thereof or the District of Columbia and
(ii) substantially all of the assets of which consist of Equity Interests or
Equity Interests and Indebtedness of one or more CFCs or FSHCOs.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time as set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and the statements and pronouncements of the
Financial Accounting Standards Board which are applicable to the circumstances
as of the date of determination consistently applied, except that, for purposes
of determining compliance with the financial covenants set forth herein, GAAP
shall be determined on the basis of such principles in effect on the Agreement
Date and consistent with those used in the preparation of the audited financial
statements delivered to Agent prior to the Agreement Date.

 

“Guarantors” each of the Subsidiaries of Borrower party hereto from time to
time.

 

“General Intangibles” has the meaning ascribed to such term in the UCC, and
includes, without limitation, payment intangibles, contract rights, rights to
payment, rights arising under common law, statutes, or regulations, choses or
things in action, goodwill, patents, trademarks, copyrights, intellectual
property licenses, purchase orders, customer lists, monies due or recoverable
from pension funds, route lists, rights to payment and other rights under any
royalty or licensing agreements, infringement claims, pension plan refunds,
pension plan refund claims, insurance premium rebates, tax refunds, tax refund
claims, and interests in a partnership or limited liability company which do not
constitute a security under Article 8 of the UCC.

 

“Governmental Authority” means the government of the United States, Canada or
any other nation, or of any political subdivision thereof, whether state,
provincial, territorial or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

 

“Historical Shareholders” means (i) the holders of class A exchangeable shares
in the capital of 1176363 B.C. Ltd. and (ii) the holders of class A exchangeable
shares, class B exchangeable shares or class C exchangeable shares in the
capital of 1176368 B.C. Ltd.

 

“Indebtedness” means, with respect to any Person at any time, any
(a) indebtedness or liability of such Person for borrowed money whether or not
evidenced by bonds, debentures, notes (including any subordinated notes),
repurchase agreements and similar arrangements, or other instruments, or for the
deferred purchase price of property or services (other than (i) trade accounts
payable which are less than 90 days past due, and (ii) any earn-out obligation,
until such obligation becomes a liability on the balance sheet of such Person in
accordance with GAAP); (b) obligations of such Person as lessee under leases
which should be, in accordance with GAAP, recorded as capital leases (and, for
the avoidance of doubt, not straight-line or operating leases) on both the
balance sheet and income statement of such Person for financial reporting
purposes; (c) current liabilities of such Person in respect of (i) unfunded
vested benefits under plans covered by Title IV of ERISA, and (ii) contributions
to Canadian Pension Plans; (d) obligations or liabilities of such Person arising
under acceptance facilities; (e) obligations of others secured by any Lien on
property or assets of such Person, whether or not the obligations have been
assumed by such Person; (f) net obligations of such Person under any interest
rate or currency exchange agreement; or (g) obligations of such Person under any
guarantees, endorsements (other than for collection or deposit in the ordinary
course of business) and other contingent obligations to purchase, to provide
funds for payment, to supply funds to invest in any Person or otherwise to
assure a creditor against loss in respect of any of the foregoing. The amount of
any net obligation owed by such Person under any interest rate or currency
exchange agreement on any date shall be deemed to be the net termination value
thereof as of such date. The amount of Indebtedness of any Person for purposes
of clause (e) above shall be deemed to be equal to the lesser of (i) the
aggregate unpaid principal amount of such Indebtedness and (ii) the fair market
value of the property encumbered thereby as determined by such Person in good
faith.

 



 -12- 

 

 

“Intellectual Property” means all present and future: Trade Secrets, know-how
and other proprietary information; Trademarks; Copyrights; unpatented inventions
(whether or not patentable); Patents; industrial design applications and
registered industrial designs; Licenses (excluding COTS); books, records,
writings, computer tapes or disks, flow diagrams, specification sheets, computer
software, source codes, object codes, executable code, data, databases and other
physical manifestations, embodiments or incorporations of any of the foregoing;
all other intellectual property; and all common law and other rights throughout
the world in and to all of the foregoing.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the rules and regulations issued thereunder and from time to
time in effect.

 

“Inventory” has the meaning ascribed to such term in the UCC, and in any event
means all of the Loan Parties’ now owned and hereafter existing or acquired raw
materials, work in process, finished goods and all other inventory of whatsoever
kind or nature, wherever located.

 

“Laws” means each international, foreign, federal, state, provincial,
territorial and local statute, treaty, rule, guideline, regulation, ordinance,
code and administrative or judicial precedent or authority, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and each
applicable administrative order, directed duty, request, license, authorization
and permit of, and agreement with, any Governmental Authority, in each case
whether or not having the force of law.

 

“Lender” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“LIBO Rate” means the offered rate per annum for deposits of dollars for a
period of one month equal to the London interbank offered rate that appears on
Bloomberg Screen LIBOR01 page (or any successor page) as of 11:00 A.M. (London,
England time) on the second Business Day preceding the first day of each
calendar month, or if such day is not a Business Day, on the immediately
preceding Business Day. Subject to Section 3(a)(iii) and 3(b), if no such
offered rate exists, such rate will be the rate of interest per annum, as
determined by Agent, at which deposits of dollars in immediately available funds
are offered by major financial institutions reasonably satisfactory to Agent in
the London interbank market at 11:00 A.M. (London, England time) for a period of
one month on the day such rate is being determined. The LIBO Rate will be
adjusted automatically on the first day of each calendar month to reflect the
then current LIBO Rate. In the event the LIBO Rate determined in accordance with
the foregoing provisions would be less than 0.0%, the “LIBO Rate” for purposes
of this Agreement shall be deemed to be 0.0%.

 



 -13- 

 

 

“License” means any Copyright License, Patent License, Trademark License or
Trade Secret License to which any Loan Party is a party.

 

“Lien” means any security interest, security title, mortgage, debenture, deed to
secure debt, deed of trust, lien (statutory or other), hypothecation, hypothec,
collateral assignment, deposit arrangement, pledge, charge, conditional sale or
other title retention agreement, or other encumbrance of any kind in respect of
any property, including the interest of each lessor under any capitalized lease
and the interest of any bondsman under any payment or performance bond, in, of
or on any assets or properties of a Person, whether now owned or hereafter
acquired and whether arising by agreement or operation of law.

 

“Loan Documents” means, collectively, this Agreement, the Pledge Agreement, the
Canadian Pledge and Security Agreement, the Canadian Guarantee, the Agent Fee
Letter, and all the Promissory Notes, guarantees, validity and/or support
agreements, security agreements, mortgages, debentures, deeds of trust, deeds of
hypothec, intercreditor agreements, subordination agreements and other
agreements, documents and instruments now or at any time hereafter executed
and/or delivered by any Loan Party in connection with this Agreement, as the
same now exist or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced.

 

“Loan Parties” has the meaning set forth in the introductory paragraph hereof.

 

“Material Adverse Effect” means any of the following:

 

(a)       a material adverse effect on the business, operations, results of
operations, prospects, assets, liabilities or financial condition of the Loan
Parties, taken as a whole;

 

(b)       a material adverse effect on the ability of the Loan Parties, taken as
a whole, to perform their obligations under the Loan Documents; or

 

(c)       material adverse effect on the validity or enforceability of any Loan
Document or on the rights and remedies of the Agent or the Lenders under the
Loan Documents.

 

“Maturity Date” means May 13, 2023.

 

“Minimum ARR” has the meaning set forth on Schedule 9(q).

 

“Minimum Cash Balance” has the meaning set forth on Schedule 9(q).

 

“Minimum TTM Revenue” has the meaning set forth on Schedule 9(q).

 

“Multi-Employer Plan” means any Canadian Pension Plan that is a “multi-employer
plan” as that term is defined for purposes of the PBSA.

 



 -14- 

 

 

“Net Cash Proceeds” means, with respect to any sale, disposition or casualty or
condemnation event by any Loan Party or the issuance of Indebtedness or Equity
Interests by any Loan Party, the cash proceeds (including cash proceeds
subsequently received (but only as and when received) in respect of non-cash
consideration initially received and including all insurance settlements and
condemnation awards from any single event or series of related events) net of
the sum, without duplication, of (i) transaction expenses (including reasonable
broker’s fees or commissions, legal fees, accounting fees, investment banking
fees and other professional fees, transfer and similar taxes and Borrower’s good
faith estimate of income taxes paid or payable in connection with the receipt of
such cash proceeds), (ii) amounts set aside as a reserve, in accordance with
GAAP, as the case may be, including pursuant to any escrow arrangement, against
any liabilities under any indemnification obligations associated with such sale
or disposition (provided that, to the extent and at the time any such amounts
are released from such reserve, such amounts shall constitute Net Cash
Proceeds), (iii) in the case of insurance settlements and condemnation awards
related to a casualty or condemnation event, amounts previously paid by such
Loan Party to replace or restore the affected property, (iv) the principal
amount, premium or penalty, if any, interest and other amounts on any
Indebtedness for borrowed money which is secured by a Lien on the asset sold in
such disposition which is senior in priority to the Liens securing Obligations
and is required to be repaid with such proceeds (other than any such
Indebtedness assumed by the purchaser of such asset), (v) any costs associated
with unwinding any related hedging agreement in connection with such
transaction, (vi) any reserve for adjustment in respect of (x) the sale price of
the property that is the subject of such disposition established in accordance
with GAAP and (y) any liabilities associated with such property and retained by
any Loan Party after such disposition, including pension and other
post-employment benefit liabilities and environmental liabilities or against any
indemnification obligations associated with such transaction, and (vii) any
customer deposits required to be returned as a result of such disposition.

 

“Non-Consenting Lender” has the meaning specified in Section 13(a)(iii).

 

“Obligations” means the Term Loan and all other advances, liabilities,
obligations, covenants, duties, and debts owing by one or more of the Loan
Parties to Agent or any Lender arising under or pursuant to this Agreement or
any of the other Loan Documents, whether or not evidenced by any note, or other
instrument or document, whether arising from an extension of credit, a loan, a
guaranty, indemnification or otherwise, whether direct or indirect, absolute or
contingent, due or to become due, primary or secondary, as principal or
guarantor, and including all principal, interest, charges, expenses, fees,
attorneys’ fees, filing fees and any other sums chargeable to the Loan Parties
hereunder or under any of the other Loan Documents.

 

“Originating Lender” has the meaning specified in Section 13(b)(v).

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 13(c)).

 



 -15- 

 

 

“Participant” has the meaning specified in Section 13(b)(v).

 

“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention covered
in whole or in part by a Patent, now or hereafter owned or held by or on behalf
of any Loan Party or which any Loan Party otherwise has the right to license, or
granting to any Loan Party any right to make, use or sell any invention on which
a Patent, now or hereafter owned by any third party, and all rights of any Loan
Party under any such agreement.

 

“Patents” means all of the following: (a) all letters patent of the United
States of America or any other country, all registrations and recordings thereof
and all applications for letters patent of the United States of America or any
other country, including registrations, recordings and pending applications in
the United States Patent and Trademark Office, the Canadian Intellectual
Property Office or any similar offices in the United States of America, Canada
or any other country and the right to file international equivalents under the
Patent Cooperation Treaty, (b) all inventions and improvements described and
claimed therein, including the right to make, use and/or sell the inventions
disclosed or claimed therein, (c) all reissues, continuations, divisions,
continuations in part, renewals or extensions thereof and amendments thereto,
and the inventions disclosed or claimed therein, and (d) all income, fees,
royalties, damages, claims and payments now or hereafter due and/or payable
thereunder and with respect thereto.

 

“Payment Account” means, at any particular time, Agent’s bank account at such
time to which Agent has given Borrower notice to make payments pursuant to this
Agreement. The initial Payment Account is Account No. 5796610631 at Vectra Bank
Colorado N.A., 2000 S. Colorado Blvd, Suite 2-1200, Denver Colorado 80222; ABA
No. 102003154 (reference: Acquiom Agency Services LLC), as such instructions may
be modified from time to time by Agent upon notice to Borrower.

 

“PBSA” means the Pension Benefits Standards Act (British Columbia), SBC 2012, c.
30, as amended, and any regulations issued thereunder and any successor statute
thereto, as well as any other applicable pension standards legislation of
provincial or federal jurisdiction in Canada.

 



 -16- 

 

 

“Permitted Liens” means (a) Liens and security interests of Agent securing the
Obligations; (b) Liens securing the payment of Taxes, either not yet due or the
validity of which are being contested in good faith by appropriate proceedings
diligently pursued and with respect to which reserves have been established in
accordance with GAAP; (c) non-consensual statutory Liens (other than Liens
securing the payment of Taxes or Indebtedness for borrowed money) arising in the
ordinary course of any Loan Party’s or any Subsidiary’s business to the extent:
(i) such Liens secure Indebtedness or liabilities which is not then due and
payable, or (ii) such Liens secure Indebtedness or liabilities which are fully
insured and being defended at the sole cost and expense and at the sole risk of
the insurer or being contested in good faith by appropriate proceedings
diligently pursued, in each case prior to the commencement of foreclosure or
other similar proceedings and with respect to which reserves have been
established in accordance with GAAP; (d) Liens existing on the Agreement Date,
including (x) Liens securing Indebtedness permitted under Section 9(l)(xx) and
(y) listed on Schedule 9(k) hereto and any modifications, replacements,
renewals, refinancings or extensions thereof; provided that (i) the Lien does
not encumber any property other than (A) property encumbered on the Agreement
Date, (B) after-acquired property that is affixed or incorporated into the
property encumbered by such Lien on the Agreement Date and (C) proceeds and
products thereof and (ii) the replacement, renewal, extension or refinancing of
the obligations secured or benefited by such Liens, to the extent constituting
Indebtedness, is permitted by Section 9(l); (e) statutory or common law Liens of
landlords, carriers, warehousemen, mechanics, materialmen, repairmen,
construction contractors or other like Liens arising in the ordinary course of
business which secure amounts not overdue for a period of more than 60 days or
if more than 60 days overdue, are unfiled (or if filed, have been discharged or
are stayed) and no other action has been taken to enforce such Lien or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP; (f) Liens incurred in the
ordinary course of business (i) in connection with workers’ compensation,
unemployment insurance and other social security legislation, (ii) securing
liability for reimbursement or indemnification obligations of insurance carriers
providing property, casualty or liability insurance to the Borrower or any
Subsidiary or (iii) securing obligations in respect of letters of credit that
have been posted by the Borrower or any of its Subsidiaries to support the
payment of items set forth in clauses (i) and (ii); (g) Liens to secure the
performance of tenders, statutory obligations, bids, trade contracts,
governmental contracts, leases and other contracts (other than Indebtedness for
borrowed money), surety, stay, customs and appeal bonds, performance and
return-of-money bonds, performance and completion guarantees and other
obligations of a like nature (including (i) those to secure health, safety and
environmental obligations, (ii) those required or requested by any Governmental
Authority and (iii) letters of credit issued in lieu of any such bonds or to
support issuance thereof) and other Liens in favor of providers of performance
or surety bonds pursuant to customary indemnity and other similar arrangements
entered into in connection therewith incurred in the ordinary course of
business; (h) easements, reservations, rights-of-way, restrictions (including
zoning restrictions), encroachments, protrusions and other similar encumbrances
and minor title defects in each case affecting real property which, in the
aggregate, do not in any case materially and adversely interfere with the
ordinary conduct of the business of the Borrower or any Subsidiary or materially
and adversely affect the value of the property to which they relate, and any
similar exceptions and any other matters of like nature in any mortgage policies
issued, and any surveys delivered, in connection with any Collateral; (i) Liens
securing judgments for the payment of money not constituting an Event of
Default; (j) Liens securing Indebtedness permitted under Section 9(l)(iii) and
permitted refinancing thereof; provided that (i) such Liens (other than any
Liens securing any permitted refinancing of the Indebtedness secured by such
Liens) attach concurrently with or within 180 days after the acquisition,
repair, replacement, construction or improvement (as applicable) of the property
subject to such Liens, (ii) such Liens do not at any time encumber any property
(except for replacements, additions and accessions to such property) other than
the property financed by such Indebtedness and the proceeds and the products
thereof and accessories thereto and (iii) with respect to capital leases, such
Liens do not at any time extend to or cover any assets other than the assets
subject to such leases and the proceeds and products thereof and customary
security deposits; (k) Liens (i) in favor of customs and revenue authorities
arising as a matter of Law to secure payment of customs duties in connection
with the importation of goods in the ordinary course of business or (ii) on
specific items of inventory or other goods and proceeds of any Person securing
such Person’s obligations in respect of bankers’ acceptances or letters of
credit issued or created for the account of such Person to facilitate the
purchase, shipment or storage of such inventory or other goods in the ordinary
course of business; (l) Liens (i) of a collection bank arising under Section
4-210 of the UCC on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business; and (iii) in favor of a banking or other
financial institution arising as a matter of Law or under customary general
terms and conditions encumbering deposits (including the right of set-off) and
which are within the general parameters customary in the banking industry; (m)
Liens (i) on cash or cash equivalents advances in favor of the seller of any
property to be acquired in an investment permitted pursuant to Section 9(m) to
be applied against the purchase price for such investment or (ii) consisting of
an agreement to dispose of any property in a disposition not prohibited under
Section 9(j); (n) Liens existing on property at the time of its acquisition or
existing on the property of any Person that becomes a Subsidiary after the date
hereof and any modifications, replacements, renewals or extensions thereof
(including Liens securing permitted refinancings of Indebtedness secured by such
Liens); provided that (i) such Lien was not created in contemplation of such
acquisition or such Person becoming a Subsidiary, (ii)(A) in the case of any
such Liens securing purchase money Indebtedness or capital leases or any
replacement, renewal, extension or refinancing thereof, such Lien does not
extend to or cover any other assets or property (other than the proceeds or
products thereof and after-acquired property subjected to a Lien pursuant to
terms existing at the time of such acquisition or such Person becomes a
Subsidiary, it being understood that such requirement shall not apply to any
property solely as a result of such acquisition or such Person becoming a
Subsidiary), and (B) in the case of any such Liens securing Indebtedness other
than purchase money Indebtedness or capital leases or permitted refinancings
thereof, such Liens do not extend to the property of any Person other than such
Person, the Person acquired or formed to make such acquisition and the
Subsidiaries of such Person, and (iii) the Indebtedness secured thereby (or, as
applicable, any modifications, replacements, renewals or extensions thereof) is
permitted under Section 9(l); (o) Liens arising from precautionary UCC financing
statement (or similar filings under applicable Law) filings regarding leases
entered into by the Borrower or any Subsidiary; (p) any interest or title of a
lessor, sublessor, licensee, sublicense, licensor or sublicensor under any
lease, sublease, license (or other grants of rights to use or exploit) or
sublicense agreement or secured by a lessor’s, sublessor’s, licensee’s,
sublicensee’s, licensor’s or sublicensor’s interest under any lease, sublease,
license or sublicense permitted by this Agreement (including software and other
technology licenses), and any Lien deemed to exist in connection with software
escrow arrangements entered into by the Borrower or any Subsidiary with third
parties in the ordinary course of business; (q) Liens arising out of conditional
sale, title retention, consignment or similar arrangements for the purchase or
sale of goods entered into by the Borrower or any Subsidiary in the ordinary
course of business; (r) Liens arising on any real property as a result of any
eminent domain, condemnation or similar proceeding being commenced with respect
to such real property; (s) Liens that are customary contractual rights of setoff
(i) relating to the establishment of depository relations with banks or other
financial institutions not given in connection with the incurrence of
Indebtedness, (ii) relating to pooled deposit or sweep accounts of the Borrower
or any Subsidiary to permit satisfaction of overdraft or similar obligations
incurred in the ordinary course of business of the Borrower or any Subsidiary or
(iii) relating to purchase orders and other agreements entered into with
customers of the Borrower or any Subsidiary in the ordinary course of business;
(t) (i) zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business of the
Borrower and the Subsidiaries complies, and (ii) any zoning or similar Law or
right reserved to or vested in any Governmental Authority to control or regulate
the use of any real property that does not materially interfere with the
ordinary conduct of the business of the Borrower or any Restricted taken as a
whole; (u) Liens on equity interests in joint ventures, partnerships and other
similar Investments permitted to be made hereunder, in each case to the extent
the same do not constitute Collateral, securing obligations of the member or
partner to such joint venture or securing the obligations of such joint venture
and options, put and call arrangements, rights of first refusal and similar
rights relating to Investments in joint ventures, partnerships and other similar
Investments permitted to be made hereunder; (v) (i) deposits made in the
ordinary course of business to secure liability to insurance carriers and (ii)
Liens on insurance policies and the proceeds thereof securing the financing of
insurance premiums with respect thereto; (w) receipt of progress payments and
advances from customers in the ordinary course of business to the extent the
same creates a Lien; (x) reservations, limitations, provisos and conditions
expressed in any original grant from the Crown or other grants of real or
immovable property, or interests therein, that do not materially affect the use
of the affected land for the purpose for which it is used by that Person; (y)
security given to a public utility or any Governmental Authority when required
by such utility or authority in connection with the operations of that Person in
the ordinary course of its business; and (z) other Liens securing Indebtedness
outstanding in an aggregate principal amount not to exceed $100,000. Any
Permitted Lien may extend to the proceeds and products of the collateral subject
to such Permitted Lien.

 



 -17- 

 

 

“Person” means any individual, sole proprietorship, partnership, corporation,
limited liability company, unlimited liability corporation, unlimited liability
company, limited liability partnership, business trust, unincorporated
association, joint stock corporation, trust, joint venture or other entity or
any government or any agency or instrumentality or political subdivision
thereof.

 

“PIK Interest” has the meaning specified in Section 3(a)(ii).

 

“Pledge Agreement” means that certain Pledge Agreement, dated as of the date
hereof, by and among Borrower, the Loan Parties named therein and Agent.

 

“Pledged ULC Shares” means any Equity Interests of a ULC that forms part of the
Collateral.

 

“PPSA” means the personal property security legislation pertaining to the
granting, perfecting, priority or ranking of security interests, liens,
hypothecs on personal property in each province or territory in Canada
including, without limitation, the Personal Property Security Act (British
Columbia), together with all rules, regulations and interpretations thereunder,
and any successor statutes, as such legislation may be amended or replaced from
time to time.

 

“Prepayment Event” means the occurrence of any of the following:

 

(a)                Any disposition (including pursuant to a sale and leaseback
transaction) of any property or asset of a Loan Party yielding Net Cash Proceeds
in an amount in excess of $100,000 for any disposition or series of related
dispositions or $250,000 for all such dispositions in any fiscal year, other
than sales of inventory and non-exclusive licensing of software in the ordinary
course of business provided that with respect to any Net Cash Proceeds realized
or received with respect to any such disposition, at the option of the Borrower,
the Borrower may reinvest all or any portion of such Net Cash Proceeds in the
business of the Borrower and any Subsidiary within twelve (12) months following
receipt of such Net Cash Proceeds (or, if the Borrower or the relevant
Subsidiary, as applicable, has contractually committed within twelve (12) months
following receipt of such Net Cash Proceeds to reinvest such Net Cash Proceeds,
then within eighteen (18) months following receipt of such Net Cash Proceeds);
provided that pending reinvestment by the Borrower or such applicable Loan Party
such Net Cash Proceeds are deposited in a segregated account subject to deposit
account control agreement executed by the applicable depository bank and such
Loan Party in favor of the Agent, for the benefit of the Lenders, in form and
substance reasonably satisfactory to the Agent and the Required Lenders;

 

(b)                Any casualty or other insured damage to, or any taking under
power of eminent domain or by condemnation or similar proceeding of (and
payments in lieu thereof), any property or asset of a Loan Party yielding Net
Cash Proceeds in an amount in excess of $100,000 for any disposition or series
of related dispositions or $250,000 for all such dispositions in any fiscal
year, unless (i) the proceeds therefrom are required to be paid to the holder of
a Lien on such property or asset having priority over the Lien of the Lender or
(ii) the proceeds therefrom are reinvested in the Business of the Borrower or
any Subsidiary within twelve (12) months of the receipt of such Net Cash
Proceeds (or, if the Borrower or the relevant Subsidiary, as applicable, has
contractually committed within twelve (12) months following receipt of such Net
Cash Proceeds to reinvest such Net Cash Proceeds, then within eighteen (18)
months following receipt of such Net Cash Proceeds); provided that pending
reinvestment by the Borrower or such applicable Loan Party such Net Cash
Proceeds are deposited in a segregated account subject to deposit account
control agreement executed by the applicable depository bank and such Loan Party
in favor of the Agent, for the benefit of the Lenders, in form and substance
reasonably satisfactory to the Agent and the Required Lenders;

 



 -18- 

 

 

(c)                The incurrence by a Loan Party of any Indebtedness for
borrowed money other than Indebtedness permitted under this Agreement;

 

(d)                The receipt by any Loan Party of any Extraordinary Receipts
in an amount in excess of $100,000 in any fiscal year; or

 

(e)                The receipt by Borrower, any other Loan Party, of ATM Program
Proceeds in a cumulative amount for all such proceeds received from and after
the Agreement Date in excess of $15,000,000; or

 

(f)                 The receipt by Borrower of any Cure Amount in connection
with violation of the Minimum TTM Revenue or Minimum ARR covenants set forth on
Schedule 9(p).

 

“Prepayment Fee” means a fee payable by Borrower to Agent, for the account of
the Lenders, upon the payment in full of the Term Loan (including at the
Maturity Date, any earlier Termination Date, upon the voluntary prepayment in
full of the Term Loan or otherwise; such date of payment being referred to as
the “Payment Date”), in an amount equal to (i) if (x) a Change in Tax Law occurs
which, if any Canadian Loan Party(ies) were to thereafter remain Loan Parties,
would result in material adverse tax consequences to the Borrower (as mutually
determined by the Borrower and the Required Lenders each acting reasonably and
in good faith), (y) the Lenders do not consent to the release of the affected
Canadian Loan Party(ies) in accordance with Section 2(d)((v) of this Agreement
and (z) the Borrower prepays the remaining balance of the Term Loans in
compliance with the Change in Tax Law Prepayment Conditions, $0 and (ii)
otherwise, the difference, if any, of (a) $8,750,000, minus (b) the sum of all
payments of interest (including PIK Interest), fees, and original issue discount
actually paid by Borrower through and including the Payment Date (but excluding
any amounts paid to the Agent or the Lenders on account of the reimbursement of
out-of-pocket costs and expenses under the Loan Documents).

 

“Promissory Note(s)” means each Promissory Note made by Borrower in favor of a
Lender hereunder.

 

“Pro Rata Share” means, with respect to all matters relating to any Lender at
any time, the percentage obtained by dividing (a) the amount of such Lender’s
outstanding portion of the Term Loan hereunder by (b) the aggregate outstanding
amount of the Term Loan, in each case as any such percentage may be adjusted
from time to time by assignments permitted by Section 13(b).

 

“Qualified Equity Interest” means an equity security other than a Disqualified
Equity Interest.

 

“Recipient” means (a) the Agent, or (b) any Lender, as applicable.

 



 -19- 

 

 

“Records” means all of each Loan Party’s or any Subsidiary’s present and future
books of account of every kind or nature, purchase and sale agreements,
invoices, ledger cards, bills of lading and other shipping evidence, statements,
correspondence, memoranda, credit files and other data relating to the
Collateral or any account debtor, together with the tapes, disks, diskettes and
other data and software storage media and devices, file cabinets or containers
in or on which the foregoing are stored (including any rights of each Loan Party
with respect to the foregoing maintained with or by any other Person).

 

“Required Lenders” means at any time Lenders whose Pro Rata Shares aggregate
more than 50%.

 

“SBA” means the U.S. Small Business Administration.

 

“SBA PPP Loan” means the loan incurred by any Loan Party under 15 U.S.C.
636(a)(36) (as added to the Small Business Act by Section 1102 of the CARES
Act), as amended from time to time.

 

“Small Business Loan Act” means the Small Business Act (15 U.S. Code Chapter 14A
– Aid to Small Business).

 

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

 

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

 

“Solvent” and “Solvency” means, with respect to any Person on a particular date,
that on such date (a) at fair valuation, all of the properties and assets of
such Person are greater than the sum of the debts, including contingent
liabilities, of such Person, (b) the present fair saleable value of the
properties and assets of such Person is not less than the amount that would be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person is able to realize upon its
properties and assets and pay its debts and other liabilities, contingent
obligations and other commitments as they mature in the normal course of
business, (d) such Person does not intend to, and does not believe that it will,
incur debts beyond such Person’s ability to pay as such debts mature, and (e)
such Person is not engaged in a business or a transaction, and is not about to
engage in a business or transaction, for which such Person’s properties and
assets would constitute unreasonably small capital after giving due
consideration to the prevailing practices in the industry in which such Person
is engaged. The amount of all contingent liabilities at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time, can reasonably be expected to become an actual or matured
liability.

 

“Sponsor” means each of William Green, Joseph Tucci and Harry L. You, and
“Sponsors” means any two or more of them.

 

“Sponsor Affiliate” means with respect to any Sponsor, such Sponsor’s estate,
heirs, beneficiaries under their estates, family members, spouse, former spouse,
domestic partner and/or former domestic partner, any trust established by such
Sponsor for the benefit of any such Person or any other Affiliate of such
Sponsor.

 

“STA” shall mean the Securities Transfer Act (British Columbia) and the
regulations thereunder and any other personal property security legislation and
applicable regulations of any other province or territory of Canada (including
the Civil Code of Quebec and the regulations respecting the register of personal
and movable real rights promulgated thereunder), in each case as in effect from
time to time.

 



 -20- 

 

 

“Subordinated Debt” means any indebtedness owed by Borrower to any Person, the
repayment of which is subordinated to the repayment of the Obligations pursuant
to the terms of a subordination agreement approved in writing by the Required
Lenders in their sole discretion.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company, unlimited liability corporation, unlimited liability
company or other business entity of which a majority of the Equity Interests
having ordinary voting power for the election of directors or other governing
body are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.

 

“Tax Act” means the Income Tax Act (Canada), R.S.C. , 1985, c. 1 (5th Supp.), as
amended, and any regulations issued thereunder.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Loan” means that certain term loan made by Lenders to Borrower pursuant to
this Agreement on the Agreement Date in an aggregate principal amount equal to
the Term Loan Amount.

 

“Term Loan Amount” means, as of the Agreement Date, $25,000,000.

 

“Term Loan Commitment” means, as to each Lender, the amount of the commitment
for such Lender set forth on Schedule 1 to this Agreement designated as a “Term
Loan Commitment”. With respect to any portion of the Term Loan that has been
advanced to or on account of Borrower, each reference to a Lender’s Term Loan
Commitment shall refer to that Lender’s Pro Rata Share of the outstanding
principal balance of the Term Loan.

 

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Governmental Authority.

 

“Termination Date” means the earliest of (a) the Maturity Date, or (b) the date
the Obligations are accelerated pursuant to Section 2(d) or (c) the date the
outstanding balance of the Term Loan, together with all interest thereon and all
other Obligations (including, without limitation, the Prepayment Fee) are paid
in full pursuant to Section 2(a)(iii).

 

“Trade Secrets” means all trade secrets and all other confidential or
proprietary information and know-how now or hereafter owned or used in, or
contemplated at any time for use in, the business of any Loan Party, whether or
not such Trade Secret has been reduced to a writing or other tangible form,
including all documents and things embodying, incorporating or referring in any
way to such Trade Secret, the right to sue for any past, present and future
infringement of any Trade Secret, and all proceeds of the foregoing, including
licenses, royalties, income, payments, claims, damages and proceeds of suit.

 

“Trade Secret License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any Trade Secret now or hereafter
owned or held by or on behalf of any Loan Party or which such Loan Party
otherwise has the right to license, or granting to any Loan Party any right to
use any Trade Secret now or hereafter owned by any third party, and all rights
of any Loan Party under any such agreement.

 



 -21- 

 

 

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any Trademark now or hereafter
owned or held by or on behalf of any Loan Party or which such Loan Party
otherwise has the right to license, or granting to any Loan Party any right to
use any Trademark now or hereafter owned by any third party, and all rights of
any Loan Party under any such agreement.

 

“Trademarks” means all of the following: (a) all trademarks, service marks,
trade names, corporate names, company names, business names, fictitious business
names, trade styles, trade dress, logos, other source or business identifiers,
prints and labels on which any of the foregoing have appeared or appear (and all
translations, adaptations, derivations, and combinations of the foregoing),
uniform resource locations (URL’s), domain names, designs and general
intangibles of like nature, now existing or hereafter adopted or acquired,
whether registered or unregistered (b) all registrations and recordings thereof
and all registration and recording applications filed in connection therewith,
including registrations and registration applications in the United States
Patent and Trademark Office, the Canadian Intellectual Property Office or any
similar offices in the United States of America, Canada or any other country,
and all common-law rights related thereto, (c) all reissues, continuations,
extensions and renewals thereof and amendments thereto, (d) all goodwill
associated therewith or symbolized by any of the foregoing, (e) all income,
fees, royalties, damages and payments now and hereafter due and/or payable
thereunder and with respect thereto and (f) all other assets, rights and
interests that uniquely reflect or embody such goodwill.

 

“UCC” means the Uniform Commercial Code, as in effect from time to time, of the
State of New York or of any other state the laws of which are required as a
result thereof to be applied in connection with the issue of perfection of
security interests; provided, however, that to the extent that the UCC is used
to define any term herein or in any other documents and such term is defined
differently in different Articles or Divisions of the UCC, the definition of
such term contained in Article or Division 9 shall govern.

 

“ULC” means any unlimited company, unlimited liability company or unlimited
liability corporation or any similar entity existing under the laws of any
province or territory of Canada and any successor to any such entity.

 

“ULC Legislation” means the Companies Act (Nova Scotia), the Business
Corporations Act (Alberta), the Business Corporations Act (British Columbia),
the Business Corporations Act (Prince Edward Island), and any other present or
future laws governing ULCs.

 

“ULC Shares” means shares or other Equity Interests in a ULC.

 

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in Section 2(f)(iv).

 



 -22- 

 

 

“Withholding Agent” means the Borrower and the Agent.

 

Section 2.        TERM LOAN

 

(a)          Loan Advance; Repayment Provisions.

 

(i)                 Subject to the terms and conditions of this Agreement, each
Lender agrees (severally, not jointly or jointly and severally) to make its
share of the Term Loan to Borrower on or about the Agreement Date in an amount
equal to such Lender’s Pro Rata Share of the Term Loan Amount. Unless otherwise
agreed by the Agent, Lenders and Borrower, each Lender shall make its portion of
the Term Loan available to the Agent no later than 1:00 pm Eastern Time in
immediately available funds and pursuant to wire instructions provided by the
Agent to the Lenders prior to the Agreement Date. Upon Agent’s receipt of all
such proceeds from each of the Lenders, the Agent shall fund the Term Loan to
the Borrower in accordance with the terms of this Agreement. Upon the making of
the Term Loan by the Lenders hereunder, the Term Loan Commitment of each Lender
shall terminate. Any portion of the Term Loan not funded on the Agreement Date
may not be borrowed hereunder; provided, however, that any Lender which defaults
on its obligation to fund its portion of the Term Loan on the Agreement Date may
thereafter cure such default by making such amount available to the Borrower as
a Term Loan hereunder.

 

(ii)               Borrower shall repay the outstanding principal balance of the
Term Loan in full, together with all accrued but unpaid interest and any
remaining Obligations, on the Termination Date as contemplated by Section 2(c)
of this Agreement. Borrower, may, at its option, at any time and from time to
time, upon not less than two (2) Business Days prior written notice to the
Agent, prepay the Term Loan in whole or in part, without premium or penalty
other than the Prepayment Fee, if applicable.

 

(iii)             Within five (5) Business Days following the date of receipt of
any Net Cash Proceeds arising from any Prepayment Event, Borrower shall notify
the Agent in writing thereof and prepay the Term Loan in an amount equal to 100%
of the amount of such Net Cash Proceeds.

 

(iv)              Within ninety-five (95) days of the end of each fiscal year of
the Borrower, beginning with the fiscal year ending December 31, 2021, Borrower
shall notify the Agent in writing thereof and prepay the Term Loan in an amount
equal to the sum of (A) seventy-five percent (75%) of Borrower’s Excess Cash
Flow for the immediately preceding fiscal year minus (B) the aggregate amount of
Cash Expenditures actually paid in cash (and not financed with long-term
Indebtedness (other than revolving Indebtedness) in such fiscal year, minus (C)
the aggregate amount of cash used by the Borrower and its Subsidiaries during
such period for acquisitions and/or other investments permitted under this
Agreement (in each case to the extent not financed with Indebtedness) and minus
(D) voluntary prepayments of the Term Loans paid in cash in such period (the
“ECF Amount”); provided, however, that no prepayment shall be required under
this Section 2(a)(iv) except to the extent that the ECF Amount exceeds $100,000.
Each prepayment of the Term Loan pursuant to this Section 2(a)(iv) shall be
accompanied by the delivery to the Agent of an Excess Cash Flow Certificate in
the form of Exhibit C attached hereto duly completed and executed by the
Borrower.

 

(v)                Any amounts repaid with respect to the Term Loan may not be
reborrowed.

 

(b)          Apportionment, Application and Reversal of Payments.

 



 -23- 

 

 

(i)                 So long as no Application Event has occurred and is
continuing, all principal and interest payments received by Agent shall be
apportioned ratably among the Lenders (according to the unpaid principal balance
of the Obligations to which such payments relate held by each Lender) and all
payments of fees and expenses received by Agent (other than fees or expenses
that are for Agent’s separate account) shall be apportioned ratably among the
Lenders. All payments to be made hereunder by Borrower shall be remitted to
Agent and all such payments, and all proceeds of Collateral received by Agent,
shall be applied, so long as no Application Event has occurred and is
continuing, to pay accrued interest and principal with respect to the Term Loan,
and, thereafter, to Borrower or such other Person entitled thereto under
applicable Law. Notwithstanding the foregoing, so long as no Application Event
has occurred and is continuing, any payment made by Borrower to Agent and
specified by Borrower to be for the payment of specific Obligations then due and
payable (or prepayable) under any provision of this Agreement or any other Loan
Document, shall be applied to such Obligations.

 

(ii)               At any time that an Application Event has occurred and is
continuing, all payments remitted to Agent and all proceeds of Collateral
received by Agent shall be applied as follows: first, to pay any fees,
indemnities or expense reimbursements then due to Agent from the Loan Parties;
second, to pay any fees, indemnities or expense reimbursements then due to
Lenders from the Loan Parties; third, to pay accrued interest on the Term Loan,
fourth, to pay principal then due with respect to the Term Loan; fifth, to be
held by Agent as cash collateral for any contingent Obligations in an amount
deemed appropriate by Agent in its reasonable discretion; sixth, to the payment
of any other Obligation due to Agent or any Lender, including, without
limitation, any Prepayment Fee then due and payable; and seventh, to Borrower or
such other Person entitled thereto under applicable Law.

 

(iii)             Agent shall have the continuing and exclusive right to apply
and reverse and reapply any and all such proceeds and payments to any portion of
the Obligations.

 

(c)          Repayment of Term Loan and Other Obligations. Without limiting any
obligation of Borrower set forth elsewhere in this Agreement to make any payment
or prepayment with respect to the Term Loan or any other Obligation, Borrower
shall repay the Term Loan in full (together with all accrued interest thereon
and any Prepayment Fee, if applicable) and all other Obligations on the
Termination Date. Borrower shall make each payment required hereunder or under
any other Loan Document without setoff, deduction or counterclaim.

 

(d)          Termination of Agreement.

 

(i)                 This Agreement and the other Loan Documents, as each of same
has been or may hereafter be modified, shall continue in full force and effect
until all of the Obligations (other than contingent indemnification or other
contingent obligations as to which no claim has been asserted) have been repaid
in full in cash and any commitments to lend hereunder have been terminated (the
“Repayment Date”). The occurrence of the Termination Date shall not affect the
continued effectiveness of any UCC or PPSA financing statement filed in
connection with this transaction, and such financing statements shall remain in
effect until terminated as required under Article 9 of the UCC or discharged as
required under to the PPSA. On the Termination Date, Borrower shall pay to
Agent, for the benefit of itself and Lenders, in full, all outstanding and
unpaid Obligations, including, but not limited to the unpaid balance of the Term
Loan, all accrued but unpaid interest, any applicable Prepayment Fee, and all
other Obligations. Agent shall have no obligation to provide evidence of the
release its security interest in any Collateral until Agent shall have received
such payment.

 



 -24- 

 

 

(ii)               The occurrence of the Termination Date shall not relieve or
discharge any Loan Party of its duties, obligations and covenants under this
Agreement or the other Loan Documents until the Repayment Date has occurred and
the Agent’s continuing security interest in the Collateral and the rights and
remedies of Agent and Lenders hereunder, under the other Loan Documents and
applicable Law, shall remain in effect until the Repayment Date shall have
occurred.

 

(iii)             Upon any disposal of any item of Collateral (including any
Equity Interest in any Subsidiary) of any Loan Party permitted by, and in
accordance with, the terms of the Loan Documents (other than to another Loan
Party or to a Person becoming or required to become a Loan Party at the time of
such disposal), the assignment, pledge and security interest granted hereby
and/or by any other Loan Document with respect to such Collateral shall
automatically terminate and all rights to such Collateral shall revert to such
Loan Party, and the Agent will, at such Loan Party’s expense, execute and
deliver (without recourse and without any representation or warranty of any kind
(either express or implied)) to such Loan Party such documents as such Loan
Party shall reasonably request to evidence the release of such item of
Collateral from the assignment, pledge and security interest granted hereby and
by the other Loan Documents.

 

(iv)              Upon any Subsidiary ceasing to be a Loan Party in accordance
with the terms of the Loan Documents, the assignment, pledge and security
interest granted herein and in the other Loan Documents by such Subsidiary with
respect to its Collateral shall automatically terminate, all rights to such
Collateral shall revert to such Subsidiary, such Subsidiary shall cease
automatically to be a “Guarantor” and a “Loan Party” hereunder and under the
other Loan Documents, and all such Subsidiary’s obligations hereunder and under
the other Loan Documents shall terminate automatically, and the Agent will, at
such Subsidiary’s expense, execute and deliver (without recourse and without any
representation or warranty of any kind (either express or implied)) to such
Subsidiary such documents as such Subsidiary shall reasonably request to
evidence the release of such Collateral and of such Subsidiary from this
Agreement and the other Loan Documents.

 

(v)                If a Change in Tax Law occurs which, if following the
effectiveness of such Change in Tax Law any Canadian Loan Party were to remain a
Loan Party, it would be reasonably likely to result in material adverse tax
consequences to the Borrower (as mutually determined by the Borrower and the
Required Lenders, each acting reasonably and in good faith), then the Borrower
may request that each affected Canadian Loan Party cease to be a “Guarantor” and
a “Loan Party” hereunder and under the other Loan Documents. If the Lenders
grant such consent (which consent may be granted or withheld by the Lenders in
their sole discretion), then, subject to the last sentence of this Section
2(d)(v), (i) each Canadian Loan Party shall cease to be a “Guarantor” and “Loan
Party” hereunder and under the other Loan Documents, (ii) the assignment, pledge
and security interest granted herein and in the other Loan Documents by such
Canadian Loan Party with respect to its Collateral shall terminate (except as
expressly provided in clause (a) of the definition of “Excluded Assets”), (iii)
all rights to such released Collateral shall revert to such Canadian Loan Party,
(iv) all such Canadian Loan Party’s guaranty obligations under the Loan
Documents shall terminate, (v) all Equity Interests of such Canadian Loan Party
shall thereafter constitute Excluded Assets except as expressly provided in
clause (a) of the definition of “Excluded Assets”, and (vi) the Agent will, at
the Borrower’s and/or such Canadian Loan Party’s expense, execute and deliver
(without recourse and without any representation or warranty of any kind (either
express or implied)) to the Borrower or such Canadian Loan Party, as applicable,
such documents as the Borrower and/or such Canadian Loan Party shall reasonably
request to evidence the release of the relevant Collateral and of such Canadian
Loan Party from its guaranty obligations Agreement and the other Loan Documents.
Notwithstanding the foregoing, any release of a Canadian Loan Party from its
obligations as contemplated by this Section 2(d)(v) shall not limit or release
such Canadian Loan Party from the representations, warranties and covenants
under this Agreement and the other Loan Documents; provided that from and after
the release of the Collateral of any such Canadian Loan Party and release of
such Canadian Loan Party from its guaranty obligations under the Loan Documents,
for purposes of this Agreement and the other Loan Documents (including, without
limitation, the provisions of Section 9 hereof), such Subsidiary shall no longer
constitute a Guarantor and a Loan Party and for purposes of the Borrower’s
compliance with Section 9 of this Agreement, shall be deemed to be an Excluded
Subsidiary.

 



 -25- 

 

 

(vi)              Upon the occurrence of the Repayment Date, the guaranty by the
Guarantors hereunder or under the Canadian Guarantee and the pledge and security
interests granted hereby and by the other Loan Documents shall automatically
terminate and all rights to the Collateral shall revert to the applicable Loan
Party. Upon any such termination, the Agent will, at the applicable Loan Party’s
expense, execute and deliver (without recourse and without any representation or
warranty of any kind (either express or implied)) to such Loan Party such
documents as such Loan Party shall reasonably request to evidence such
termination.

 

(e)          Requirements of Law. Notwithstanding any other provision herein, in
the event that any change in any requirement of law or in the interpretation, or
application thereof or compliance by any Lender with any request or directive
(whether or not having the force of law) from any central bank or other
governmental authority made subsequent to the Agreement Date:

 

(i)                 shall subject such Lender to any Taxes (other than (A)
Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (C) Connection Income Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

(ii)               shall impose on such Lender any other condition; and the
result of any of the foregoing is to increase the cost to such Lender, by an
amount which such Lender deems to be material, of making, continuing or
maintaining the Term Loan or to reduce any amount receivable hereunder in
respect thereof, then, in any such case, Borrower shall as promptly as
practicable pay to such Lender, upon its written demand (a copy of which shall
be provided to Agent contemporaneously with delivery thereof to Borrower), any
additional amounts necessary to compensate such Lender for such increased cost
or reduced amount receivable. If any Lender becomes entitled to claim any
additional amounts pursuant to this subsection, it shall as promptly as
practicable notify Borrower and Agent in writing of the event by reason of which
it has become so entitled. A certificate as to any additional amounts payable
pursuant to this subsection (detailing the basis for calculation of such
additional amounts) submitted by a Lender to Borrower shall be conclusive in the
absence of manifest error. This covenant shall survive the termination of this
Agreement and the payment of the Obligations and all other amounts payable
hereunder. Notwithstanding any other provision herein, no Lender shall demand
compensation pursuant to this section if it shall not at the time be the general
policy or practice of such Lender to demand such compensation in similar
circumstances under comparable provisions of other loan or credit agreements, if
any.

 

(f)           Taxes.

 

(i)                 Payments Free of Taxes. All payments made by Borrower under
this Agreement shall be made free and clear of, and without deduction or
withholding for or on account of, any Taxes. If any applicable Law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the Borrower
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

 



 -26- 

 

 

(ii)               Evidence of Payments. As soon as practicable after any
payment of Taxes by the Borrower to a Governmental Authority pursuant to this
Section, the Borrower shall deliver to the Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Agent.

 

(iii)             Indemnification by Borrower. The Borrower shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Agent), or by the Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.

 

(iv)              Status of Lenders.

 

(A)              Any Lender that is entitled to an exemption from or reduction
of withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Agent, at the time or times reasonably requested
by the Borrower or the Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by the Borrower or the Agent, shall deliver
such other documentation prescribed by applicable Law or reasonably requested by
the Borrower or the Agent as will enable the Borrower or the Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in paragraphs (iv)(B)(i),
(iv)(B)(ii) and (iv)(B)(iv) of this Section) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(B)              Without limiting the generality of the foregoing,

 

(i)                 any Lender that is a U.S. Person shall deliver to the
Borrower and the Agent on or about the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), executed copies of IRS
Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 



 -27- 

 

 

(ii)               any Foreign Lender shall, to the extent it is legally
entitled to do so, deliver to the Borrower and the Agent (in such number of
copies as shall be requested by the recipient) on or about the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Agent), whichever
of the following is applicable:

 

(1)                in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed copies of IRS Form W-8BEN
or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “business profits”
or “other income” article of such tax treaty;

 

(2)                executed copies of IRS Form W-8ECI;

 

(3)                in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Internal Revenue
Code, (x) a certificate substantially in the form of Exhibit D-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder” of
the Borrower within the meaning of Section 871(h)(3)(B) of the Internal Revenue
Code, or a “controlled foreign corporation” related to the Borrower as described
in Section 881(c)(3)(C) of the Internal Revenue Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E;
or

 

(4)                to the extent a Foreign Lender is not the beneficial owner,
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially
in the form of Exhibit D-2 or Exhibit D-3, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit D-4 on behalf of each such direct and indirect partner;

 

provided, however, that the failure of any Foreign Lender to deliver any of the
documents set out in, or pursuant to, this Section 2(f)(iv)(B)(ii) shall not
constitute a default of such Foreign Lender of its obligations under this
Agreement.

 

(iii)             any Foreign Lender shall, to the extent it is legally entitled
to do so, deliver to the Borrower and the Agent (in such number of copies as
shall be requested by the recipient) on or about the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Agent), executed copies of
any other form prescribed by applicable Law as a basis for claiming exemption
from or a reduction in U.S. federal withholding Tax, duly completed, together
with such supplementary documentation as may be prescribed by applicable Law to
permit the Borrower or the Agent to determine the withholding or deduction
required to be made; and

 



 -28- 

 

 

(iv)              if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrower or the Agent such documentation prescribed by applicable Law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such
additional documentation reasonably requested by the Borrower or the Agent as
may be necessary for the Borrower and the Agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount, if any, to deduct and
withhold from such payment. Solely for purposes of this clause (iv), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Agent in writing
of its legal inability to do so.

 

(v)                Treatment of Certain Refunds. If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section (including by
the payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

(vi)              Survival. The agreements in this subsection shall survive the
resignation or removal of the Agent, the termination of this Agreement and the
payment of the Obligations and all other amounts payable hereunder.

 

(g)          Obligations Absolute. Each Loan Party agrees that the Obligations
will be paid strictly in accordance with the terms of the Loan Documents,
regardless of any law, regulation or order now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of Agent or any Lender
with respect thereto, unless such payment is then prohibited by applicable Law
(provided such Obligation shall not be extinguished by any such prohibition).
All Obligations shall be conclusively presumed to have been created in reliance
hereon. The Obligations and other liabilities under this Agreement and the other
Loan Documents shall be absolute and unconditional irrespective of: (i) any lack
of validity or enforceability of any Loan Document or any other agreement or
instrument relating thereto; (ii) any change in the time, manner or place of
payments of, or in any other term of, all or any part of the Obligations, or any
other amendment or waiver thereof or any consent to departure therefrom,
including any increase in the Obligations resulting from the extension of
additional credit to Borrower or otherwise; (iii) any taking, exchange, release
of or non-perfection in any Collateral, or any release or amendment or waiver of
or consent to departure from any guaranty for all or any of the Obligations;
(iv) any change, restructuring or termination of the corporate or limited
liability structure or existence of any Loan Party; or (v) any other
circumstance which may otherwise constitute a defense available to, or a
discharge of, any Loan Party.

 



 -29- 

 

 

Section 3.        INTEREST AND FEES

 

(a)                Interest.

 

(i)                 Borrower agrees to pay to Agent, in immediately available
funds, interest on the outstanding principal balance of the Term Loan at a rate
per annum equal to the LIBO Rate plus eight percent (8.0%). Interest payable
pursuant to this Section 3(a)(i) is payable in cash and referred to herein as
“Cash Interest”. Accrued Cash Interest shall be payable by Borrower (a) monthly
in arrears not later than the tenth day of each calendar month (commencing
December 10, 2020), (b) upon any payment or prepayment of principal with respect
to the Term Loan, on the amount so paid or prepaid, (c) on the Termination Date,
and (d) at any time that an Event of Default exists, upon demand by Agent.

 

(ii)               In addition to Cash Interest, the unpaid principal balance of
the Term Loan shall bear additional interest at a rate equal to two percent
(2.0%) per annum, compounded and capitalized on a monthly basis, by adding such
amount to the outstanding principal balance of the Term Loan on the tenth day of
each calendar month (“PIK Interest”). Accrued PIK Interest shall be payable by
Borrower in cash in immediately available funds (a) upon any payment in full of
the Term Loan, or any partial payment or prepayment of principal with respect to
the Term Loan (with respect to accrued PIK Interest which has not then been
capitalized to principal), (b) on the Termination Date, and (c) at any time that
an Event of Default exists, upon demand by the Agent or the Required Lenders.
For the avoidance of doubt, all interest with respect to the Term Loan which is
paid as PIK Interest shall thereafter, to the extent permitted by applicable
Law, become principal of the Term Loan and shall bear interest as contemplated
by this Agreement. Borrower may, at its option, pay any PIK Interest in cash on
the tenth day of the applicable calendar month.

 

(iii)             Subject to the provisions of Section 3(b) below, if the
Required Lenders determine that for any reason (a) adequate and reasonable means
do not exist for determining the LIBO Rate, or (b) the LIBO Rate does not
adequately and fairly reflect the cost to Lenders of funding their Term Loans
hereunder, the Required Lenders will notify the Agent in writing thereof, and
Agent will promptly so notify the Borrower. Thereafter, Borrower and the
Required Lenders shall endeavor to establish an alternate rate of interest to
the LIBO Rate that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United
States at such time, and shall enter into an amendment to this Agreement to
reflect such alternate rate of interest and such other related changes to this
Agreement as may be applicable.

 

(iv)              Interest shall be calculated on the basis of a three hundred
sixty (360) day year and actual days elapsed.

 

(b)                Benchmark Transition Event. Notwithstanding anything to the
contrary herein or in any other Loan Document, upon the occurrence of a
Benchmark Transition Event or an Early Opt-in Election, as applicable, Agent
(acting at the direction of the Required Lenders) and Borrower may amend this
Agreement to replace the LIBO Rate with a Benchmark Replacement. Any such
amendment with respect to a Benchmark Transition Event will become effective at
5:00 p.m. on the fifth (5th) Business Day after Agent has posted such proposed
amendment to all Lenders and Borrower. No replacement of LIBOR with a Benchmark
Replacement pursuant to this Section 3(b) will occur prior to the applicable
Benchmark Transition Start Date.

 



 -30- 

 

 

(i)                 In connection with the implementation of a Benchmark
Replacement, Agent, at the written direction of the Required Lenders, will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.

 

(ii)               Agent (as directed in writing by the Required Lenders) will
promptly notify Borrower and the Lenders of (i) any occurrence of a Benchmark
Transition Event or an Early Opt-in Election, as applicable, and its related
Benchmark Replacement Date and Benchmark Transition Start Date, (ii) the
implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iv) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by Agent or Lenders pursuant to this Section 3(b), including
any determination with respect to a tenor, rate or adjustment or of the
occurrence or non-occurrence of an event, circumstance or date and any decision
to take or refrain from taking any action, will be conclusive and binding absent
manifest error and may be made in its or their sole discretion and without
consent from any other party hereto, except, in each case, as expressly required
pursuant to Section 3(b).

 

(c)                Default Interest. To the extent permitted by Law and without
limiting any other right or remedy of Agent or any Lender hereunder, whenever an
Event of Default exists, the rate of Cash Interest on the unpaid principal
balance of the Term Loan otherwise in effect hereunder shall, at the option of
Agent or at the direction of Required Lenders, be increased by five percent
(5.0%) (such increased rate of interest, the “Default Rate”). Agent may (and at
the direction of the Required Lenders shall) charge the Default Rate
retroactively beginning on the date the applicable Event of Default first
occurred or existed. The Loan Parties acknowledge that: (i) the Default Rate is
a material inducement to Agent and Lenders to make the Term Loan; (ii) Agent and
Lenders would not have made the Term Loan in the absence of the agreement of
Borrower to pay the Default Rate; (iii) the Default Rate represents compensation
for increased risk to Agent and Lenders that the Term Loan will not be repaid;
and (iv) the Default Rate is not a penalty and represents a reasonable estimate
of (A) the cost to Agent and Lenders in allocating their resources (both
personnel and financial) to the ongoing review, monitoring, administration and
collection of the Term Loan, and (B) compensation to Agent and Lenders for
losses that are difficult to ascertain. In the event of termination of this
Agreement by any party hereto, Agent’s and Lenders’ entitlement to the Default
Rate will continue until all Obligations are paid in full.

 

(d)                Interest Act (Canada). For purposes of the Interest Act
(Canada) and disclosure under such act and notwithstanding anything in this
Agreement to the contrary:

 

(i)                     Wherever any interest to be paid under this Agreement or
any other Loan Document is to be calculated on the basis of any period of time
that is less than a calendar year (a “deemed year”), such rate of interest shall
be expressed as a yearly rate by multiplying such rate of interest for the
deemed year by the actual number of days in the calendar year in which the rate
is to be ascertained and dividing it by the number of days in the deemed year;
and

 



 -31- 

 

 

(ii)                        each of the Loan Parties confirms that it fully
understands and is able to calculate the rate of interest applicable to the Term
Loan based on the methodology for calculating per annum rates provided for in
this Agreement. The Agent agrees that, if requested, in writing by any Loan
Party, it shall calculate the nominal and effective per annum rate of interest
on the Term Loan in the amount outstanding at any time and provide such
information to such Loan Party promptly following such request; provided that
any error in any such calculation, or any failure to provide such information on
request, shall not relieve the Borrower or any other Loan Party of any of its
obligations under this Agreement or any other Loan Document, nor result in any
liability to the Agent or any Lender. Each Loan Party hereby irrevocably agrees
not to plead or assert, whether by way of defence or otherwise, in any
proceeding relating to this Agreement or any other Loan Document, that the
interest payable under this Agreement and the other Loan Documents and the
calculation thereof has not been adequately disclosed to the Loan Party, whether
pursuant to Section 4 of the Interest Act (Canada) or any other applicable Law
or legal principle.

 

(e)                No Usury. Borrower acknowledges that neither Agent nor any
Lender intends to reserve, charge or collect interest on money borrowed under
this Agreement at any rate in excess of the rates permitted by applicable Law
and that, should any interest rate provided for in this Agreement exceed the
legally permissible rate(s), the rate will automatically be reduced to the
maximum rate permitted under applicable Law. Without limiting the generality of
the foregoing, and notwithstanding any provision herein to the contrary, in no
event will the aggregate “interest” (as defined in Section 347 of the Criminal
Code (Canada)) or other amounts payable under this Agreement or any other Loan
Document exceed the maximum effective annual rate of interest on the “credit
advanced” (as defined in that Section 347) such payment, collection or demand
shall be deemed to have been made by mutual mistake of the Loan Parties and the
Agent and/or any Lender, as applicable, and the amount of such payment or
collection will be applied to reduce the principal of the Obligations or, if no
Obligations remain outstanding, will be refunded to Borrower. If any provision
is determined to be contrary to the provisions of Section 347 of the Criminal
Code (Canada), then notwithstanding such provision, such amount or rate shall be
deemed to be have been adjusted nunc pro tunc to the maximum amount or rate of
interest, as the case may be, as would not be so prohibited by applicable Law or
so result in a receipt by the Agent or any Lender of interest at a criminal rate
(as such terms are construed under the Criminal Code (Canada)).

 

(f)                 Fees; Original Issue Discount. In consideration of the
financing provided by the Lenders under this Agreement, Borrower shall pay to
Agent, for the benefit of Agent and Lenders, as applicable, the fees set forth
below at the times and in the amounts indicated:

 

(i)                 On the Agreement Date, Borrower shall pay to Agent, for the
benefit of Lenders based on their respective Pro Rata Shares, a closing fee in
an amount equal to two and one-half percent (2.5%) of the Term Loan Amount,
which fee shall be deemed fully earned and payable on the Agreement Date.

 

(ii)               Upon the payment in full of the Term Loan, whether upon the
Maturity Date, upon any earlier Termination Date (including, without limitation,
upon the acceleration of the Maturity Date pursuant to this Agreement), or upon
the prepayment in full of the outstanding balance of the Term Loan, Borrower
shall pay to the Agent, for the ratable account of the Lenders, the Prepayment
Fee, if applicable.

 

(iii)       Borrower shall pay to the Agent, for its own account, such periodic
agency and other fees as set forth in the Agent Fee Letter.

 



 -32- 

 

 

Unless specified otherwise, all fees set forth herein and in any other Loan
Document shall be paid to Agent on the due date thereof in immediately available
funds. All fees are considered earned on the due date thereof and are not
subject to refund or rebate for any reason.

 

In addition to the foregoing fees, the Borrower acknowledges and agrees that the
Lenders shall fund the Term Loans with original issue discount in the amount of
(2.0%) of the Term Loan Amount, such amount to be deducted from the amount of
the Term Loan funded by each Lender hereunder on the Agreement Date.

 

Section 4.        CONDITIONS PRECEDENT

 

(a)          Conditions Precedent. Each of the following is a condition
precedent to the obligation of Lenders to make the Term Loan hereunder:

 

(i)                 This Agreement and each of the other Loan Documents and all
instruments and documents required hereunder and thereunder shall have been duly
executed and delivered to Agent and the Lenders, in form and substance
satisfactory to Agent and each Lender.

 

(ii)               Agent and the Lenders shall have received evidence, in form
and substance satisfactory to Agent and the Lenders, that Agent has valid
perfected and first-priority security interests in and Liens upon the
Collateral, subject only to Permitted Liens.

 

(iii)             All requisite corporate action and proceedings in connection
with this Agreement and the other Loan Documents shall be satisfactory in form
and substance to Agent and Lenders, and Agent and Lenders shall have received
all information and copies of all documents, including records of requisite
corporate action and proceedings which Agent and Lenders may have requested in
connection therewith, such documents where requested by Agent, Lenders or their
respective counsel to be certified by appropriate corporate officers or
governmental authorities.

 

(iv)              Such certificates of resolutions or other action, incumbency
certificates and/or other certificates of authorized officers of each Loan Party
as Agent and Lenders may require evidencing (A) the authority of each Loan Party
to enter into this Agreement and the other Loan Documents to which such Loan
Party is a party or is to become a party and (B) the identity, authority and
capacity of each authorized officer thereof authorized to act as an authorized
officer in connection with this Agreement and the other Loan Documents to which
such Loan Party is a party or is to become a party.

 

(v)                Copies of each Loan Party’s organization documents and such
other documents and certifications as Agent and Lenders may reasonably require
to evidence that each Loan Party is duly organized or formed, and that each Loan
Party is validly existing and in good standing in its jurisdiction of
organization or formation, as applicable;

 

(vi)              Since the date of the most recent audited financial statements
of the Loan Parties provided to Lenders prior to the Agreement Date, no event or
circumstance shall have occurred which has had, or which could reasonably be
expected to have, a Material Adverse Effect;

 

(vii)            Agent and the Lenders shall have received in form and substance
satisfactory to Agent and Lenders, all consents, waivers, acknowledgements and
other agreements from third Persons which Agent and Lenders may deem necessary
or desirable in order to permit, protect and perfect Agent’s security interests
in and Liens upon the Collateral or to effectuate the provisions or purposes of
this Agreement and other Loan Documents, including acknowledgments by lessors,
mortgagees and warehouseman of the Agent’s security interests in the Collateral,
waivers by such Persons of any security interests, Liens or other claims by such
Persons to the Collateral and agreements permitting the Agent access to, and the
right to remain on, the premises to exercise its rights and remedies and
otherwise deal with the Collateral; provided, however, this clause (vii) shall
not be construed to require delivery of landlord waivers or collateral access
agreements as a condition of closing, which agreements shall be delivered in
accordance with Section 7(e);

 



 -33- 

 

 

(viii)          A certificate signed by an authorized officer of the Borrower
certifying (A) that the conditions specified in Sections (4)(a)(vi), (ix) and
(x) have been satisfied, (B) to the Solvency of the Loan Parties (taken as a
whole) as of the Agreement Date after giving effect to the transactions
contemplated hereby, and (C) all consents, licenses or approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party are in full force and effect;

 

(ix)              All representations and warranties contained herein and in the
other Loan Documents shall be true and correct in all material respects with the
same effect as though such representations and warranties had been made on and
as of the date of the making of the Term Loan and immediately after giving
effect thereto, except to the extent such representations and warranties relate
to an earlier date, in which case the same shall be true and correct in all
material respects as of such earlier date.

 

(x)                No Default or Event of Default shall exist on and as of the
date of the making of the Term Loan and immediately after giving effect thereto.

 

(xi)              Agent and the Lenders shall have received evidence of
insurance and loss payee endorsements required hereunder and under the other
Loan Documents, in form and substance satisfactory to Agent and Lenders, and
certificates of insurance policies and/or endorsements naming Agent as loss
payee and additional insured, as applicable.

 

(xii)            Agent and the Lenders shall have received, in form and
substance satisfactory to Agent and Lenders, such customary opinion letters of
counsel to the Loan Parties, addressed to Agent, as to such matters concerning
the Loan Parties and the Loan Documents as the Agent and Lenders may reasonably
request.

 

(xiii)          Borrower shall have paid all reasonable fees, charges and
disbursements of counsel to Agent and Lenders to the extent invoiced prior to or
on the Agreement Date;

 

(xiv)          Agent and Lenders shall have received a payoff letter in
customary form with respect to the Existing Credit Agreement and Agent and
Lenders shall be satisfied that upon payment in full of all applicable payoff
amounts with the proceeds of the Term Loans, the Existing Credit Agreement shall
be paid in full, all instruments and other agreements evidencing and governing
the Existing Credit Agreement shall be terminated and of no further force and
effect (other than continuing indemnity and expense reimbursement obligations
for which no claim shall have been asserted), and all Liens securing the
Existing Credit Agreement shall be terminated.

 

(xv)            Agent and Lenders shall be satisfied that as of the Agreement
Date no litigation shall be pending or threatened against any of the Loan
Parties which (i) challenges any of the transactions contemplated by this
Agreement, or (ii) if adversely determined against the Loan Parties would be
reasonably likely to have a Material Adverse Effect.

 



 -34- 

 

 

Section 5.        GRANT OF SECURITY INTEREST

 

To secure payment and performance of all Obligations, each Domestic Loan Party
hereby grants to Agent, for the benefit of itself and Lenders, a continuing
security interest in, a Lien upon, and a right of set off against, and hereby
assigns to Agent as security, all right, title and interest of such Domestic
Loan Party in the following property, whether now owned or existing or hereafter
acquired or arising, and wherever located (collectively, but in any case
excluding all Excluded Assets, the “Domestic Collateral”):

 

(a)          all Accounts;

 

(b)          all cash and cash equivalents;

 

(c)          all Chattel Paper;

 

(d)          all Deposit Accounts;

 

(e)          all Documents;

 

(f)           all Equipment;

 

(g)          all Fixtures;

 

(h)          all General Intangibles;

 

(i)           all Instruments;

 

(j)           all Inventory;

 

(k)          all Investment Property;

 

(l)           all Letter-of-Credit Rights;

 

(m)        all commercial tort claims (as defined in the UCC);

 

(n)          all Proceeds;

 

(o)          all Records;

 

(p)          all Intellectual Property; and

 

(q)          all other assets and property of each Domestic Loan Party now or
hereafter in possession of Agent and/or in which Agent is granted a security
interest or other Lien pursuant to any Loan Document; in each case excluding all
Excluded Assets.

 

All of the Collateral secures all of the Obligations, and Agent shall not have
any obligation to release its security interests in or any other Liens on any
Collateral except as specified in Section 2(d). This Agreement shall constitute
a “security agreement” for purposes of the UCC. Notwithstanding anything herein
to the contrary, the security interest with respect to Trademarks constitutes a
security interest in, and a charge and pledge of, such Trademarks in favor of
the Agent for the benefit of itself and the Lenders, but does not constitute an
assignment or mortgage of such Trademarks to the Agent or the Lenders.

 



 -35- 

 

 

Notwithstanding anything to the contrary contained in the foregoing clauses (a)
through (q) or in any of the Loan Documents, no Loan Party shall be required to
(x) except as expressly required pursuant to Section 7(e), seek or obtain any
landlord lien waiver, estoppel, warehouseman waiver or other collateral access
or similar letter or agreement, (y) perfect the Agent’s security interest in the
following other than by the filing of a UCC financing statement in the filing
office indicated in Section 9-501(a)(2) of the applicable UCC or by the filing
of a PPSA financing statement, as applicable: (1) Fixtures (other than Fixtures
associated with any owned real property in which the Loans Parties are required
to grant a mortgage hereunder), (2) contracts, (3) goods included in Domestic
Collateral received by any Person from any Domestic Loan Party for “sale or
return” within the meaning of Section 2-326 of the Uniform Commercial Code of
the applicable jurisdiction, to the extent of claims of creditors of such
Person, (4) uncertificated securities, (5) all instruments representing or
evidencing pledged Indebtedness in an individual principal amount of less than
$250,000, (6) motor vehicles and other assets subject to a certificate of title
having an aggregate value of less than $250,000, (7) aircraft, airframes,
aircraft engines or helicopters, or any equipment or other assets constituting a
part thereof having an aggregate value of less than $250,000, and (8) (A) Letter
of Credit Rights and (B) Commercial Tort Claims, in each case, with an
individual stated amount of less than $250,000; or (z) perfect the security
interest in certain Collateral in such circumstances where the Required Lenders,
in consultation with the Borrower, reasonably determines that the cost, burden,
difficult or consequences of perfecting the security interest in such Collateral
outweighs the benefit of the security afforded thereby (clauses (x), (y) and
(z), collectively, the “Perfection Exceptions”).

 

Section 6.        PAYMENT AND ADMINISTRATION

 

(a)          Borrower’s Loan Account. Agent shall maintain one or more loan
accounts on its books in which shall be recorded (i) the outstanding amount of
the Term Loan made by each Lender and other Obligations and the Collateral, (ii)
all payments made by or on behalf of Borrower, and (iii) all other appropriate
debits and credits as provided in this Agreement, including fees, charges,
costs, expenses and interest; provided, however, that any failure by Agent to
record the balance of the Term Loan or other Obligation shall not limit the
liability of any Loan Party with respect thereto. All entries in the loan
account(s) shall be made in accordance with Agent’s customary practices as in
effect from time to time.

 

(b)          Statements. Agent shall render to Borrower each month a statement
setting forth the balance of Borrower’s loan account(s) maintained by Agent for
Borrower pursuant to the provisions of this Agreement, including principal,
interest, fees, costs and expenses. Each such statement shall be subject to
subsequent adjustment by Agent but shall, absent manifest errors or omissions,
be considered correct and deemed accepted by Borrower and conclusively binding
upon Borrower as an account stated except to the extent that Agent receives a
written notice from Borrower of any specific exceptions of Borrower thereto
within thirty (30) days after the date such statement has been sent by Agent.
Until such time as Agent shall have rendered to Borrower a written statement as
provided above, the balance of Borrower’s loan account(s) shall be presumptive
evidence of the amounts due and owing to Agent and Lenders by Borrower.

 

(c)          Payments. All payments to be made by Borrower under this Agreement
or any other Loan Document, including payments of principal and interest on the
Term Loan, and all fees, expenses, indemnities and reimbursements, shall be made
without set off or counterclaim, in lawful money of the United States of America
and (except for payments of PIK Interest) in immediately available funds to
Agent by depositing the same into the Payment Account. If any payment hereunder
becomes due and payable on a day other than a Business Day, such payment shall
be extended to the next succeeding Business Day and, with respect to payments of
principal, interest thereon shall be payable at the then applicable rate during
such extension. Borrower agrees to make all payments (excluding payments of PIK
Interest) in immediately available funds to the Payment Account before 1:00 p.m.
(New York time) on the date when due (and, if received on such day after 1:00
p.m. (New York time), shall be deemed received on the next Business Day). Agent
may apply payments received or collected from Borrower or for the account of
Borrower (including the monetary proceeds of collections or of realization upon
any Collateral) to such of the Obligations, whether or not then due, in the
order provided for in Section 2(b), and Agent shall have the continuing
exclusive right to reverse and reapply any and all such payments and collections
in such manner and in such order as Agent may deem advisable. If after receipt
of any payment of, or proceeds of Collateral applied to the payment of, any of
the Obligations, Agent or any Lender is required to surrender or return such
payment or proceeds to any Person for any reason, then the Obligations intended
to be satisfied by such payment or proceeds shall be reinstated and continue and
this Agreement shall continue in full force and effect as if such payment or
proceeds had not been received by Agent or such Lender. The Loan Parties shall
be liable to pay to Agent and Lenders, and do hereby indemnify and hold Agent
and Lenders harmless for the amount of any payments or proceeds surrendered or
returned. This Section shall remain effective notwithstanding any contrary
action which may be taken by Agent or any Lender in reliance upon such payment
or proceeds and shall survive the payment of the Obligations and the termination
or non-renewal of this Agreement.

 



 -36- 

 

 

(d)          Use of Proceeds. The Loan Parties shall use the proceeds of the
Term Loan solely: (i) to repay all amounts outstanding under the Existing Credit
Agreement, (ii) costs, expenses and fees in connection with the preparation,
negotiation, execution and delivery of this Agreement and the other Loan
Documents, and (iii) general operating and working capital purposes of the Loan
Parties not otherwise prohibited by the terms hereof. None of the proceeds will
be used, directly or indirectly, for the purpose of purchasing or carrying any
margin security or for the purposes of reducing or retiring any Indebtedness
which was originally incurred to purchase or carry any margin security or for
any other purpose which might cause any of the Term Loan to be considered a
“purpose credit” within the meaning of Regulation G of the Board of Governors of
the Federal Reserve System, as amended.

 

Section 7.        COLLATERAL REPORTING AND COVENANTS

 

(a)                Accounts Covenants.

 

(i)                 No credit, discount, allowance or extension or agreement for
any of the foregoing shall be granted to any account debtor with respect to any
Accounts of any Loan Party without Agent’s consent, except in the ordinary
course of the Loan Parties’ business. So long as no Event of Default exists, the
Loan Parties may settle, adjust or compromise any claim, offset, counterclaim or
dispute with any account debtor. At any time that an Event of Default exists,
Agent shall, at its option, have the exclusive right to settle, adjust or
compromise any claim, offset, counterclaim or dispute with account debtors or
grant any credits, discounts or allowances.

 

(ii)               Agent shall have the right at any time or times while an
Event of Default exists, in Agent’s name or in the name of a nominee of Agent,
to verify the validity, amount or any other matter relating to any Account or
other Collateral, by mail, telephone, electronic mail, facsimile transmission or
otherwise.

 



 -37- 

 

 

(iii)             Agent may, while an Event of Default exists, (A) notify any or
all account debtors that the Accounts have been assigned to Agent and that Agent
has a security interest therein and Agent may direct any or all accounts debtors
to make payment of Accounts directly to Agent, and may send a notice to each
account debtor regarding any of the foregoing; (B) extend the time of payment
of, compromise, settle or adjust for cash, credit, return of merchandise or
otherwise, and upon any terms or conditions, any and all Accounts or other
obligations included in the Collateral and thereby discharge or release the
account debtor or any other party or parties in any way liable for payment
thereof without affecting any of the Obligations; (C) demand, collect or enforce
payment of any Accounts or such other obligations, but without any duty to do
so, and Agent shall not be liable for its failure to collect or enforce the
payment thereof nor for the negligence of its agents or attorneys with respect
thereto; and (D) take whatever other action which Agent may deem necessary or
desirable for the protection of its interests. At Agent’s request while any
Event of Default exists, all invoices and statements sent to any account debtor
shall state that the Accounts and such other obligations have been assigned to
Agent and are payable directly and only to Agent and the Loan Parties shall
deliver to Agent such originals of documents evidencing the sale and delivery of
goods or the performance of services giving rise to any Accounts as Agent may
require.

 

(b)                Commercial Tort Claims. If any Domestic Loan Party shall at
any time acquire a commercial tort claim in excess of $250,000, the Domestic
Loan Parties shall promptly notify Agent in a writing signed by Borrower of the
details thereof and grant to Agent in such writing a security interest therein
and in the proceeds thereof, with such writing to be in form and substance
satisfactory to Agent.

 

(c)                Chattel Paper and Instruments. The Domestic Loan Parties
shall deliver or cause to be delivered to Agent, with appropriate endorsement
and assignment, with full recourse to Borrower, all chattel paper and
instruments, which each Domestic Loan Party now owns or may at any time acquire
promptly upon any Domestic Loan Party’s receipt thereof, except as Agent may
otherwise agree; provided that such delivery and endorsement shall only be
required with respect to chattel paper and instruments owned by the Domestic
Loan Parties have an initial face amount, in the aggregate for all such items,
in excess of $250,000.

 

(d)                Deposit Accounts and Securities Accounts. The Loan Parties
shall cause all Deposit Accounts (other than those used exclusively for Trust
Funds or those used exclusively in connection with the corporate credit card
program permitted under Section 9(l)(xx)) and all securities accounts of each
Loan Party to be subject to control agreements or similar blocked account
agreements in form and substance acceptable to Agent and the Required Lenders
and take other actions as Agent for Required Lenders may reasonably request in
order to cause Agent to have a perfected, first-priority security interest
therein.

 

(e)                Perfection; Further Assurances. Subject to the Perfection
Exceptions, each Loan Party will, at the Loan Parties’ expense, promptly execute
and deliver from time to time at Agent’s request and pay the costs of filing
such additional financing statements, financing change statements, mortgages, or
other evidences of Liens as may be necessary or desirable to perfect or continue
perfection of Agent’s security interest in each Loan Party’s Collateral. Each
Loan Party will use commercially reasonable efforts to obtain from any landlord,
warehouseman, processor or other third party operator of premises on which any
Loan Party maintains its corporate headquarters or at which any Collateral
having an aggregate value in excess of $250,000 is located, a reasonably
acceptable Lien waiver or subordination agreement in Agent’s favor with respect
to such Collateral. Each Loan Party shall at any time and from time to time take
such steps as Agent or Required Lenders may reasonably request for Agent (i) to
obtain an acknowledgment, in form and substance satisfactory to Agent, of any
bailee having possession of any of the Collateral having a fair market value in
excess of $250,000 that such bailee holds such Collateral for the benefit of
Agent, (ii) to obtain “control” of any investment property, deposit accounts,
letter-of-credit rights and chattel paper (including electronic chattel paper)
in accordance with Article 9 of the UCC, the PPSA and the STA to the extent
required hereunder, with any agreements establishing control to be in form and
substance reasonably satisfactory to Agent, and (iii) otherwise to insure the
continued perfection and priority of Agent’s security interest in the Collateral
and of the preservation of its rights therein. Notwithstanding anything to the
contrary in the Loan Documents, none of the Loan Parties shall be required, nor
is the Agent authorized to take any action in any outside the U.S. or Canada in
order to create, perfect or record any security interests in any assets located
or titled outside of the U.S or Canada.

 



 -38- 

 

 

(f)                 Power of Attorney. Each Loan Party hereby irrevocably
designates and appoints Agent (and all Persons designated by Agent) as such Loan
Party’s true and lawful attorney-in-fact, and authorizes Agent, in such Loan
Party’s or Agent’s name, to (i) at any time an Event of Default exists: (A)
demand payment on Accounts or other proceeds of Inventory or other Collateral,
(B) enforce payment of Accounts by legal proceedings or otherwise, (C) exercise
all of such Loan Party’s rights and remedies to collect any Account or other
Collateral, (D) sell or assign any Account upon such terms, for such amount and
at such time or times as Agent deems advisable, (E) settle, adjust, compromise,
extend or renew an Account, (F) discharge and release any Account, (G) prepare,
file and sign such Loan Party’s name on any proof of claim in bankruptcy or
other similar document against an account debtor, (H) notify the post office
authorities to change the address for delivery of such Loan Party’s mail to an
address designated by Agent, and open all mail addressed to such Loan Party, (I)
sign on behalf of such Loan Party any document or instrument necessary or
desirable to perfect Agent’s security interest in any Collateral, (J) sign such
Loan Party’s name on any agreement or certificate in connection with any
insurance policy of such Loan Party (including any documentation to receive
benefit payments due thereunder or to cancel such insurance policy and receive a
refund of the unearned premium with respect thereto), and (K) do all acts and
things which are necessary, in Agent’s determination, to fulfill such Loan
Party’s obligations under this Agreement and the other Loan Documents; and (ii)
at any time to (A) take control in any manner of any item of payment or proceeds
thereof, (B) endorse such Loan Party’s name upon any items of payment or
proceeds thereof and deposit the same in Agent’s account for application to the
Obligations, (C) endorse such Loan Party’s name upon any chattel paper,
document, instrument, invoice, or similar document or agreement relating to any
Account or any goods pertaining thereto or any other Collateral, and (D) sign
such Loan Party’s name on any verification of Accounts and notices thereof to
account debtors. Each Loan Party hereby releases Agent and its Affiliates and
their respective officers, employees, attorneys and designees from any
liabilities arising from any act or acts under this power of attorney and in
furtherance thereof, whether of omission or commission, except as a result of
Agent’s own gross negligence or willful misconduct, as determined pursuant to a
final non-appealable order of a court of competent jurisdiction.

 

(g)                Right to Cure. Agent or Lenders may, (i) cure any default by
any Loan Party under any agreement with a third party or pay or bond on appeal
any judgment entered against any Loan Party, (ii) discharge Taxes and Liens at
any time levied on or existing with respect to the Collateral, and (iii) pay any
amount, incur any expense or perform any act which, in the reasonable judgment
of the Agent or Required Lenders, is necessary or appropriate to preserve,
protect, insure or maintain the Collateral and the rights of Agent with respect
thereto or enhance the likelihood of repayment of the Obligations. Agent and
Lenders shall be under no obligation to effect such cure, payment or bonding and
shall not, by doing so, be deemed to have assumed any obligation or liability of
any Loan Party. Any payment made or other action taken by Agent or any Lender
under this Section shall be without prejudice to any right to assert an Event of
Default hereunder and to proceed accordingly.

 



 -39- 

 

 

(h)                Access to Premises. Up to twice per calendar year (or, if an
Event of Default exists, from time to time) as requested by Agent, at the cost
and expense of the Loan Parties, (i) Agent and its designees shall have complete
access to all of each Loan Party’s premises during normal business hours, upon
reasonable prior written notice (and at any time without notice if an Event of
Default exists) for the purposes of conducting field examinations and
inspecting, verifying and auditing the Collateral and all of each Loan Party’s
books and records, including the Records; (ii) the Loan Parties shall promptly
furnish to Agent such copies of such Records or extracts therefrom as Agent may
request from time to time; and (iii) provided the Agent’s use thereof does not
interfere with the operation of any Loan Party’s business, Agent shall be able
to use such of the Loan Parties’ equipment, supplies and premises as may be
reasonably necessary for the foregoing and, if an Event of Default exists, for
the collection of Accounts and realization upon other Collateral.

 

(i)                 Financing Statements. Each Loan Party authorizes, but does
not obligate, Agent at any time and from time to time to file, transmit, or
communicate, as applicable, financing statements, amendments and financing
change statements (i) describing the Collateral as “all assets” of such Loan
Party or words of similar effect, (ii) describing the Collateral as being of
equal or lesser scope or with greater detail, or (iii) that contain any
information required by part 5 of Article 9 of the UCC for the sufficiency or
filing office acceptance. Each Loan Party acknowledges and agrees that it is not
authorized to file any financing statement, amendment, or financing change
statements or termination statement with respect to any financing statement
filed in connection with this Agreement without the prior written consent of
Agent. Each Loan Party waives, to extent permitted by applicable Law, all rights
to receive from the Agent a copy of any financing statement, financing change
statement, or verification statement, filed or issued at any time in respect of
this Agreement or other Loan Documents.

 

Section 8.        REPRESENTATIONS AND WARRANTIES

 

Each Loan Party hereby represents and warrants to Agent and each Lender the
following (which shall survive the execution and delivery of this Agreement):

 

(a)                Existence, Qualification and Power. Each Loan Party and each
Subsidiary (a) is a corporation, limited liability company, unlimited liability
corporation, unlimited liability company, partnership or limited partnership,
duly incorporated, organized or formed, validly existing and, where applicable,
in good standing under the Laws of the jurisdiction of its incorporation,
organization, or formation, (b) has all requisite power and authority and all
requisite governmental licenses, permits, authorizations, consents and approvals
to (i) own or lease its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, and (c) is duly qualified and is licensed and, where applicable, in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (b)(i) or
(c), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.

 

(b)                Authorization, No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is or
is to be a party has been duly authorized by all necessary corporate or other
organizational action, and does not and will not (a) contravene the terms of any
of such Person’s organization documents; (b) conflict with or result in any
breach, termination, or contravention of, or constitute a default under, or
require any payment to be made under any order, injunction, writ or decree of
any Governmental Authority or any arbitral award to which such Person or its
property is subject; (c) result in or require the creation of any Lien upon any
asset of any Loan Party (other than Liens in favor of Agent); or (d) violate any
Law applicable to such Loan Party.

 



 -40- 

 

 

(c)                Binding Effect. This Agreement has been, and each other Loan
Document, when delivered, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

(d)                Solvency. Immediately after giving effect to the transactions
contemplated by this Agreement, and immediately before and after giving effect
to the Term Loan, the Loan Parties and each Subsidiary, on a consolidated basis,
are Solvent. No transfer of property has been or will be made by any Loan Party
or any Subsidiary and no obligation has been or will be incurred by any Loan
Party or any Subsidiary in connection with the transactions contemplated by this
Agreement or the other Loan Documents with the intent to hinder, delay, or
defraud either present or future creditors of any Loan Party or any Subsidiary.

 

(e)                No Default. No Loan Party or any Subsidiary is in default
under or with respect to, any material agreement or any Indebtedness for
borrowed money, which default could reasonably be expected to have a Material
Adverse Effect. No Default or Event of Default has occurred and is continuing or
would result from the consummation of the transactions contemplated by this
Agreement or any other Loan Document.

 

(f)                 Financial Statements; No Material Adverse Change.

 

(i)                 The audited financial statements of the Loan Parties and
their Subsidiaries, dated December 31, 2019, (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Loan Parties and their Subsidiaries as of the date thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (iii) show all Indebtedness and other liabilities,
direct or contingent, of the Loan Parties and their Subsidiaries as of the date
thereof, including liabilities for Taxes, material commitments and Indebtedness.

 

(ii)               The unaudited consolidated balance sheet of the Loan Parties
and their Subsidiaries, dated June 30, 2020, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for the
fiscal quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, and (ii) fairly
present the financial condition of the Loan Parties and their Subsidiaries as of
the date thereof and their results of operations for the period covered thereby,
subject, in the case of clauses (i) and (ii), to the absence of footnotes and to
normal year-end audit adjustments.

 

(iii)             Since the date of the audited financial statements of Loan
Parties and their Subsidiaries dated December 31, 2019, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

 

(g)                Chief Executive Office; Collateral Locations. Schedule 8(g)
correctly sets forth (i) the location of each Loan Party’s chief executive
office and the location(s) of each Loan Party’s Records concerning Accounts,
both currently and for the preceding five-year period, (ii) all other places of
business of each Loan Party and the only other locations of Collateral, if any
(in each case both currently and for the preceding five-year period), subject to
the right of the Loan Parties to establish new locations in accordance with
Section 9(b), (iii) all real estate owned by each Loan Party, (iv) all leased
premises of each Loan Party, and (v) a true, correct and complete list of any
warehousemen, processors, consignees or other bailees with possession or control
of any Inventory (other than Inventory in transit) or other Collateral
(indicating those locations at which Collateral having a fair market value in
excess of $250,000 is located), together with a brief description of the
arrangement between each Loan Party and each such Person.

 



 -41- 

 

 

(h)                Name; Place of Organization; Mergers, Amalgamations and
Acquisitions. Schedule 8(h) correctly sets forth each Loan Party’s and each
Subsidiary’s (i) exact legal name, (ii) jurisdiction of organization, (iii) type
of organization, and (iv) organizational identification number, if any. Except
as set forth on Schedule 8(h), during the preceding five-year period, (y) no
Loan Party or any Subsidiary has used any other legal, trade or fictitious
names, and (z) no Loan Party or any Subsidiary has been a party to any merger or
amalgamation, or purchased assets from any other Person other than in the
ordinary course of business.

 

(i)                 Priority of Liens; Title to Properties. The security
interests and Liens granted to Agent under this Agreement and the other Loan
Documents constitute valid and perfected first-priority security interests and
Liens in and upon the Collateral, subject only to Permitted Liens. Each Loan
Party and each Subsidiary has good and marketable title to all of its properties
and assets subject to no Liens other than Permitted Liens.

 

(j)                 Tax Returns. Each Loan Party and each Subsidiary has filed,
or caused to be filed, in a timely manner all material tax returns, reports and
declarations which are required to be filed by it. All information in such tax
returns, reports and declarations is complete and accurate in all material
respects. Each Loan Party and each Subsidiary has paid or caused to be paid all
Taxes due and payable by such Loan Party or such Subsidiary, as applicable,
except (i) for Taxes the validity or amount of which are being contested in good
faith by appropriate proceedings diligently pursued and with respect to which
reserves have been established in accordance with GAAP, or (ii) to the extent
the failure to do so could not reasonably be expected to result in a Material
Adverse Effect.

 

(k)                Litigation. Except as set forth in Schedule 8(k), there is no
present investigation by any governmental agency pending, or to the best of each
Loan Party’s knowledge, threatened in writing, against or affecting any Loan
Party or any Subsidiary, or the assets or business of any Loan Party or any
Subsidiary, and there is no action, suit, proceeding or claim by any Person
pending, or to the best of each Loan Party’s knowledge threatened in writing,
against any Loan Party or any Subsidiary or any assets or goodwill of any Loan
Party or any Subsidiary, or against or affecting any transactions contemplated
by this Agreement which, if adversely determined against any Loan Party or any
Subsidiary, would result in liability to any Loan Party in excess of $100,000 or
which could reasonably be expected to result in a Material Adverse Effect.

 

(l)                 Compliance with Other Agreements and Applicable Laws. No
Loan Party or any Subsidiary is in default in any material respect under, or in
violation in any material respect of any of the terms of, any agreement,
contract, instrument, lease or other commitment to which it is a party or by
which it or any of its assets are bound, and each Loan Party and each Subsidiary
is in compliance in all material respects with all applicable provisions of
Laws, rules, regulations, licenses, permits, approvals and orders of any
foreign, federal, state or local Governmental Authority.

 



 -42- 

 

 

(m)              Deposit Accounts and Securities Accounts. All of the Deposit
Accounts, investment accounts, securities accounts or other accounts in the name
of or used by each Loan Party maintained at any bank, brokerage firm or other
financial institution are set forth in Schedule 8(m).

 

(n)                Accuracy and Completeness of Information. All factual
information (other than (i) any projected financial information (including
financial estimates, financial models, forecasts and other forward-looking
information) (the “Projections”), (ii) information of a general economic or
industry specific nature, (iii) third-party memos or reports furnished to any
Lender or the Agent (“Third Party Materials”; it being understood that Third
Party Materials shall not be deemed to include written information (other than
the Projections and information of a general economic or industry specific
nature) on which such Third Party Materials are based to the extent such written
information has been otherwise made available to the Lenders); and (iv) publicly
available information (such written information and data other than that set
forth in the immediately preceding clauses (i) through (iv), the “Information”)
furnished by or on behalf of any Loan Party in writing to Agent in connection
with this Agreement or any of the other Loan Documents or any transaction
contemplated hereby or thereby, including all factual information on any
financial statement, information certificate, due diligence checklist or similar
document, when taken as a whole after giving effect to all supplements and
updates provided thereto and in light of the circumstances under which they were
made, is true and correct in all material respects on the date as of which such
Information is dated or certified and did not, when so furnished supplemented or
updated, omit any material fact necessary in order to make such Information not
misleading.

 

(o)                ERISA. Except as would not reasonably be expected to result
in a Material Adverse Effect:

 

(i)                 Each Loan Party and each Subsidiary is in compliance with
all applicable provisions of ERISA.

 

(ii)               No Loan Party nor any Subsidiary maintains or contributes to,
and no Loan Party nor any Subsidiary has maintained or contributed to, any
multiemployer plan (as defined in, and subject to, Section 4001 of ERISA) under
which any Loan Party, any Subsidiary or any ERISA Affiliate would have any
withdrawal liability.

 

(iii)             Neither any Loan Party nor any Subsidiary or ERISA Affiliate
sponsors or maintains any defined benefit pension plan under which there is an
accumulated funding deficiency within the meaning of Section 412 of the Internal
Revenue Code or Section 302 of ERISA, whether or not waived.

 

(iv)              Except as otherwise disclosed in writing by the Loan Parties
to Agent from time to time, the aggregate liability for accrued benefits and
other ancillary benefits under each defined benefit pension plan that is subject
to ERISA and that is or will be sponsored or maintained by any Loan Party or any
Subsidiary or any ERISA Affiliate (determined on the basis of the actuarial
assumptions utilized by the Loan Parties or Subsidiaries for purposes of
determining the projected benefit obligations as required by Financial
Accounting Standards No. 87) does not exceed the aggregate fair market value of
the assets under each such defined benefit pension plan that is subject to
ERISA.

 

(v)                Except as otherwise disclosed in writing by the Loan Parties
to Agent from time to time, there does not exist any unfunded liability
(determined on the basis of actuarial assumptions utilized by the actuary for
the plan in preparing the most recent annual report) of Borrower or any ERISA
Affiliate under any plan, program or arrangement providing post-retirement life
or health benefits that is subject to ERISA.

 



 -43- 

 

 

(p)                Ownership of Loan Parties and Subsidiaries. The Loan Parties
have no Subsidiaries other than those specifically disclosed in Schedule 8(p),
which Schedule sets forth the legal name, jurisdiction of incorporation or
formation and authorized and issued Equity Interests of each such Subsidiary.
All of the outstanding Equity Interests in such Subsidiaries have been validly
issued, are fully paid and non-assessable and, other than with respect to Equity
Interests held by the Historical Shareholders, and are owned by a Loan Party (or
a Subsidiary) in the amounts specified on Schedule 8(p) free and clear of all
Liens except for those created under the Loan Documents. Except as set forth in
Schedule 8(p), there are no outstanding rights to purchase any Equity Interests
in any Subsidiary. All of the outstanding Equity Interests in the Loan Parties
and Subsidiaries have been validly issued, and are fully paid and non-assessable
and, other than with respect to Equity Interests held by the Historical
Shareholders, are owned in the amounts specified on Schedule 8(p) free and clear
of all Liens except for those created under the Loan Documents. The copies of
the organization documents of each Loan Party and each Subsidiary and each
amendment thereto provided pursuant to Section 4 are true and correct copies of
each such document, each of which is valid and in full force and effect.

 

(q)                Existing Debt and Guarantees. Other than the Existing Credit
Agreement that is to be repaid from the proceeds of the Term Loan hereunder, no
Loan Party or any Subsidiary is indebted to any other Person for money borrowed
nor has any Loan Party or any Subsidiary issued any guaranty of payment or
performance by any other Person, except as set forth on Schedule 8(q).

 

(r)                 Employee and Labor Matters. Except as would not reasonably
be expected to result in a Material Adverse Effect, (i) there is (A) no unfair
labor practice complaint pending or, to the knowledge of any Loan Party,
threatened against any Loan Party or any Subsidiary, and no grievance or
arbitration proceeding is pending or threatened against any Loan Party or any
Subsidiary which arises out of or under any collective bargaining agreement, (B)
no strike, labor dispute, slowdown, stoppage or similar action or grievance
pending or threatened in writing against any Loan Party or any Subsidiary or (C)
to the knowledge of the Loan Parties, after due inquiry, no union representation
question existing with respect to the employees of any Loan Party or any
Subsidiary and no union organizing activity taking place with respect to any of
the employees of any Loan Party or any Subsidiary; (ii) no Loan Party nor any
Subsidiary has incurred any liability or obligation under the Worker Adjustment
and Retraining Notification Act or similar state law which remains unpaid or
unsatisfied; (iii) the hours worked and payments made to each Loan Party’s and
each Subsidiary’s employees have not been in violation of the Fair Labor
Standards Act or any other applicable legal requirements; and (iv) all payments
due from each Loan Party and each Subsidiary on account of wages and employee
health and welfare insurance and other benefits have been paid or accrued as a
liability on such Loan Party’s or Subsidiary’s books.

 

(s)                 Margin Regulations, Investment Company Act.

 

(i)                 No Loan Party nor any Subsidiary is engaged or will be
engaged, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the Board of Governors of the United States Federal Reserve), or extending
credit for the purpose of purchasing or carrying margin stock. None of the
proceeds of the Term Loans shall be used directly or indirectly for the purpose
of purchasing or carrying any margin stock, for the purpose of reducing or
retiring any Indebtedness that was originally incurred to purchase or carry any
margin stock or for any other purpose that might cause any of the Term Loans to
be considered a “purpose credit” within the meaning of Regulations T, U, or X
issued by the Board of Governors of the United States Federal Reserve.

 



 -44- 

 

 

(ii)               None of the Loan Parties or any Subsidiary is or is required
to be registered as an “investment company” under the Investment Company Act of
1940, as amended.

 

(t)                 Disclosure. Each Loan Party has disclosed to Agent all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.

 

(u)                Intellectual Property, Licenses, Etc. Each of the Loan
Parties represents and warrants to Agent and the Lenders that Schedule 8(u) sets
forth, as of the Agreement Date, a list of all of the (i) Trademarks, Patents
and Copyrights, in each case included in the Collateral owned by or on behalf of
such Loan Party and with respect to which a registration, recording or pending
application has been made in the United States Patent and Trademark Office, the
United States Copyright Office or the Canadian Intellectual Property Office, as
applicable, or any similar offices in the United States of America, or Canada,
and (ii) material Trademark Licenses, Patent Licenses, Copyright Licenses and
Trade Secret Licenses and domain names, in each case included in the Collateral
owned or held by or on behalf of such Loan Party other than COTS.

 

(v)                Patriot Act. Each Loan Party and each Subsidiary, and to the
knowledge of the Borrower, any of their respective Affiliates, is in compliance
with the (i) Trading with the Enemy Act, as amended, and each of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, (ii) Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
Patriot Act of 2001), and (iii) other federal, state, provincial, territorial or
other local laws in effect in any jurisdiction applicable to the Loan Parties
and their Affiliates relating to “know your customer” and anti-money laundering
rules and regulations (including, to the extent applicable, the Proceeds of
Crime (Money Laundering) and Terrorist Financing Act (Canada)). No part of the
proceeds of the Term Loan will be used by any Loan Party or any Subsidiary,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended (or the
equivalent legislation in any other jurisdiction applicable to the Loan Parties
and their Affiliates including, for greater certainty, the Corruption of Foreign
Public Officials Act (Canada)).

 

(w)              Canadian Pension Plans. Except as would not reasonably be
expected to result in a Material Adverse Effect:

 

(i)                 Each Canadian Loan Party and each Subsidiary thereof is in
compliance with all applicable provisions of the PBSA and the Tax Act applicable
to any Canadian Pension Plan.

 

(ii)               No Canadian Loan Party nor any Subsidiary thereof maintains
or contributes to, and no Canadian Loan Party nor any Subsidiary thereof has
maintained or contributed to, any Multi-Employer Plan.

 



 -45- 

 

 

(iii)             No Canadian Loan Party nor any Subsidiary thereof sponsors or
maintains any Canadian Defined Benefit Plans

 

(iv)              No Canadian Loan Party nor any Subsidiary thereof maintains,
sponsors, administers or contributes to any plan, program or arrangement
providing post-retirement life or health benefits in respect of its employees or
former employees in Canada.

 

(x)                Survival of Warranties; Cumulative. All representations and
warranties contained in this Agreement or any of the other Loan Documents shall
survive the execution and delivery of this Agreement and shall be conclusively
presumed to have been relied on by Agent and each Lender regardless of any
investigation made or information possessed by Agent or any Lender. The
representations and warranties set forth herein shall be cumulative and in
addition to any other representations or warranties which any Loan Party shall
now or hereafter give, or cause to be given, to Agent or any Lender.

 

Section 9.        AFFIRMATIVE AND NEGATIVE COVENANTS

 

(a)          Maintenance of Existence. Each Loan Party and each Subsidiary shall
at all times (a) preserve, renew and maintain in full force and effect its legal
existence and good standing under the Laws of the jurisdiction of its
organization or formation; (b) take all reasonable action to maintain all
rights, privileges, permits, licenses and franchises necessary or desirable in
the normal conduct of its business, except to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect; and (c) use
commercially reasonable efforts to preserve or renew all of its material
registered or applied-for Intellectual Property owned by such Loan Party and
each Subsidiary, except to the extent such Intellectual Property of de minimis
value, and no longer used or useful in, the conduct of the business of the Loan
Parties.

 

(b)          New Collateral Locations. The Loan Parties may open any new
location within the continental United States or Canada, provided the Loan
Parties (i) give Agent notice of the opening of any such new location within 30
days thereafter, and (ii) execute and deliver, or cause to be executed and
delivered, to Agent such agreements, documents, and instruments as Agent may
deem reasonably necessary or desirable to protect its interests in the
Collateral at such location, including, but not limited to, UCC or PPSA
financing statements.

 

(c)          Compliance with Laws, Regulations, Etc.. Each Loan Party and each
Subsidiary shall, at all times, comply in all material respects with all Laws,
rules, regulations, licenses, permits, approvals and orders of any federal,
provincial, state or local Governmental Authority applicable to it.

 

(d)          Payment of Taxes and Claims. Each Loan Party and each Subsidiary
shall duly pay and discharge all Taxes imposed upon or against it or its
properties or assets, except (i) for Taxes the validity of which are being
contested in good faith by appropriate proceedings diligently pursued and with
respect to which reserves have been established in accordance with GAAP, or (ii)
to the extent the failure to do so could not reasonably be expected to result in
a Material Adverse Effect. To the extent that any Loan Party has deferred
payment of payroll taxes pursuant to the CARES Act or any related law or
regulations, such Loan Party shall pay any such deferred payroll tax in full
within the time frame specified by the CARES Act or other applicable law.

 

(e)          Insurance. The Loan Parties shall at all times maintain with
financially sound and reputable insurers insurance with respect to the
Collateral against loss or damage and all other insurance of the kinds and in
the amounts customarily insured against or carried by entities of established
reputation engaged in the same or similar businesses and similarly situated. The
Loan Parties shall furnish certificates, policies or endorsements to Agent as
Agent shall require as proof of such insurance, and, if the Loan Parties fail to
do so, Agent is authorized, but not required, to obtain such insurance at the
expense of the Loan Parties. All general liability and property and casualty
policies covering all or any of the Collateral shall provide for at least thirty
(30) days prior written notice to Agent of any cancellation or reduction of
coverage, and include, as applicable, a “standard mortgage clause”, and Agent
may act as attorney for each Loan Party in obtaining, and at any time an Event
of Default exists, adjusting, settling, amending and canceling such insurance.
The Loan Parties shall cause Agent to be named as a loss payee under policies of
property and casualty insurance covering all or any of the Collateral and an
additional insured under policies of liability insurance (but in either case,
without any liability for any premiums) under such insurance policies, and the
Loan Parties shall obtain non-contributory lender’s loss payable endorsements to
all such insurance policies in form and substance reasonably satisfactory to
Agent. Such lender’s loss payable endorsements shall specify that the proceeds
of such insurance shall be payable to Agent as its interests may appear and
further specify that Agent shall be paid regardless of any act or omission by
any Loan Party or any of their Affiliates. At its option, Agent may apply any
insurance proceeds received by Agent at any time while an Event of Default
exists to the cost of repairs or replacement of Collateral and/or to payment of
the Obligations, whether or not then due, in the manner contemplated by this
Agreement or hold such proceeds as cash collateral for the Obligations.

 



 -46- 

 

 

(f)           Financial Statements and Other Information.

 

(i)                 The Loan Parties and each Subsidiary shall keep proper books
and records in which true and complete entries shall be made of all dealings or
transactions of or in relation to the Collateral and the business of the Loan
Parties and their Subsidiaries in accordance with GAAP, and the Loan Parties
shall furnish or cause to be furnished to Agent and Lenders:

 

(A)              as soon as available, but in any event within 90 days after the
end of each fiscal year of Borrower (commencing with the fiscal year ended
December 31, 2020), consolidated balance sheets of the Loan Parties and their
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, such consolidated statements to be audited by and accompanied by a report
of Withum Smith & Brown, PC or another independent certified public accounting
firm of recognized national standing, which review and report shall be prepared
in accordance with the Statements on Standards for Accounting and Review
Services Promulgated by the Accounting and Review Services Committee of the
American Institute of Certified Public Accountants, and shall state that the
accountants are not aware of any material modifications that should be made in
order for the financial statements to be in conformity with GAAP, and shall not
be subject to any “going concern” or like qualification or exception (other than
a “going concern” statement, explanatory note or like qualification or exception
resulting solely from an upcoming maturity date occurring within one year from
the time such opinion is delivered or anticipated (but not actual) covenant
non-compliance);

 

(B)              as soon as available, but in any event within 45 days after the
end of each fiscal quarter of Borrower (commencing with the fiscal quarter ended
September 30, 2020), consolidated and consolidating balance sheets of the Loan
Parties and each Subsidiary as at the end of such fiscal quarter, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal quarter, and for the portion of the fiscal year
then ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year, all in reasonable
detail, certified by an authorized officer of Borrower as fairly presenting the
financial condition, results of operations, shareholders’ equity and cash flows
of the Loan Parties and each Subsidiary as of the end of such fiscal quarter in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes; and

 



 -47- 

 

 

(ii)               (A) Simultaneously with the Loan Parties’ delivery of the
quarterly financial statements described in Section 9(f)(i)(B) above for each
fiscal quarter, commencing with the fiscal quarter ending December 31, 2020, the
Loan Parties shall also deliver to Agent a Compliance Certificate (the
“Compliance Certificate”) certified by an officer of Borrower, in the form
attached hereto as Exhibit A, and (B) within five (5) Business Days following
the last day of each calendar month, commencing with the month ended November
30, 2020, the Loan Parties shall deliver to the Agent a certificate of the chief
financial officer or other senior executive officer of the Borrower certifying
as to the Borrower’s compliance (or non-compliance) with the Minimum Cash
Balance financial covenant set forth on Schedule 9(p) hereto as of the end of
the immediately preceding calendar month.

 

(iii)             The Loan Parties shall promptly notify Agent in writing of the
details of (A) any loss, damage, investigation, action, suit, proceeding or
claim which could reasonably be expected to result in a Material Adverse Effect,
and (B) the occurrence of any Default or Event of Default.

 

(iv)              Promptly following any request therefor, the Loan Parties also
shall furnish or cause to be furnished to Agent such other information regarding
the results of operations, business affairs and financial conditions of the
Borrower and the other Loan Parties as the Agent may reasonably request. Subject
to the provisions of the immediately succeeding clause (v), Agent is hereby
authorized to deliver a copy of any financial statement or any other information
relating to the business of any Loan Party or any Subsidiary to each Lender and
to any court or other government agency or to any participant or permitted
assignee or prospective participant or permitted assignee. Each Loan Party
hereby irrevocably authorizes and directs all accountants or auditors to deliver
to Agent and Lenders, at the Loan Parties’ expense, copies of the financial
statements of the Loan Parties and their Subsidiaries and any reports or
management letters prepared by such accountants or auditors on behalf of the
Loan Parties and to disclose to Agent and Lenders such information as they may
have regarding the business of the Loan Parties and the Subsidiaries, and the
Loan Parties hereby irrevocably authorize Agent and Lenders to contact such
accountants and auditors directly. Any documents, schedules, invoices or other
papers delivered to Agent or any Lender may be destroyed or otherwise disposed
of by Agent or such Lender in accordance with Agent’s or such Lender’s normal
document retention policies.

 

(v)                The Loan Parties hereby acknowledge that (a) the Agent may
make available to the Lenders materials and/or information provided by or on
behalf of the Loan Parties hereunder (collectively, “Borrower Materials”) by
posting the Borrower Materials on IntraLinks/IntraAgency, SyndTrak or another
similar electronic system (the “Platform”) and (b) as of the Agreement Date the
Lenders wish only to receive information that (A) is publicly available, (B) is
not material with respect to the Loan Parties or their respective securities for
purposes of applicable foreign, United States and Canada federal, provincial,
territorial and state securities laws with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, or (C)
constitutes information of a type that would be publicly available if the Loan
Parties were public reporting companies (as determined by the Borrower in good
faith) (such information, “Public Side Information”). Notwithstanding anything
to the contrary contained herein, the Loan Parties hereby agree that they will
use commercially reasonable efforts to ensure that all Borrower Materials
contain only Public Side Information and to clearly and conspicuously mark the
same as “PUBLIC SIDE” or “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC SIDE” or “PUBLIC” shall appear prominently on the first page thereof (it
being understood that by marking Borrower Materials “PUBLIC SIDE” or “PUBLIC”,
the Borrower shall be deemed to have authorized the Agent and the Lenders to
treat the Borrower Materials as only containing Public Side Information and that
any Borrower Materials that are not marked “PUBLIC SIDE” or “PUBLIC” shall be
deemed to contain material non-public information (within the meaning of United
States and Canada federal, provincial, territorial and state securities laws, as
applicable) and shall not be suitable for posting by the Agent on a portion of
the Platform designated “Public Side Information”. Notwithstanding anything
herein to the contrary, financial statements delivered pursuant to Sections
9(f)(i) and 9(f)(ii) and Compliance Certificates delivered pursuant to Section
9(f)(iii) shall be deemed to be Public Side Information suitable for posting on
a portion of the Platform designated “Public Side Information”.

 



 -48- 

 

 

Notwithstanding the foregoing to the contrary, the Lenders may at any time
notify the Agent and the Borrower in writing that the Lenders no longer intend
to be limited by the provisions of the immediately preceding paragraph and, from
and after the date of such notice (the “Opt In Date”), the Borrower shall
commence to deliver to the Agent and the Lenders the reports and information
specified on Schedule 9(f)((v) hereof at the respective times and for the
respective periods indicated on such Schedule.

 

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. NEITHER THE AGENT NOR ANY
OF ITS AGENT-RELATED PERSONS WARRANTS THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE AGENT OR ANY OF ITS
AGENT-RELATED PERSONS IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN
NO EVENT SHALL THE AGENT OR ANY OF ITS AGENT-RELATED PERSONS HAVE ANY LIABILITY
TO ANY CREDIT PARTY, ANY LENDER OR ANY OTHER PERSON FOR DAMAGES OF ANY KIND,
WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING DIRECT OR INDIRECT,
SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN
TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY CREDIT PARTY’S OR THE AGENT’S
TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE
LIABILITY OF ANY SUCH PERSON IS FOUND IN A FINAL RULING BY A COURT OF COMPETENT
JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH PERSON’S GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT.

 

The Agent agrees that the receipt of the communications by the Agent at its
e-mail address set forth in Schedule 15(a) hereof shall constitute effective
delivery of the communications to the Agent for purposes of the Loan Documents.
Each Lender agrees that receipt of notice to it (as provided in the next
sentence) specifying that the communications have been posted to the Platform
shall constitute effective delivery of the communications to such Lender for
purposes of the Loan Documents. Each Lender agrees to notify the Agent in
writing (including by electronic communication) from time to time of such
Lender’s e-mail address to which the foregoing notice may be sent by electronic
transmission and that the foregoing notice may be sent to such e-mail address.

 



 -49- 

 

 

Nothing herein shall prejudice the right of the Agent or any Lender to give any
notice or other communication pursuant to any Loan Document in any other manner
specified in such Loan Document.

 

(vi)              Anything to the contrary notwithstanding, the obligations in
clause (i) of this Section 9(f) may be satisfied with respect to financial
information of the Borrower and the Subsidiaries by furnishing the Borrower’s
Form 10-K or 10-Q, as applicable, filed with the Securities Exchange Commission.

 

(g)          Books and Records; Accountants. Each Loan Party and each Subsidiary
shall maintain proper books of record and account, in which full, true and
correct entries in conformity with GAAP consistently applied shall be made of
all financial transactions and matters involving the assets and business of the
Loan Parties or such Subsidiary, as the case may be; and maintain such books of
record and account in material conformity with all applicable requirements of
any Governmental Authority having regulatory jurisdiction over the Loan Parties
or such Subsidiary, as the case may be.

 

(h)          Post-Closing Conditions. The Loan Parties shall perform each of the
conditions and obligations as set forth on Schedule 9(h) hereto. The failure of
the Loan Parties to perform each of the conditions and obligations listed on
Schedule 9(h) as and when required by the terms thereof (unless such date is
extended in writing by the Agent), shall constitute an Event of Default.

 

(i)           Information Regarding the Collateral. The Loan Parties shall
furnish to Agent at least thirty (30) days prior written notice of any change
in: (i) any Loan Party’s legal name as set forth in its organizational
documents; (ii) the location of any Loan Party’s chief executive office or its
principal place of business, its registered office or its “location” for the
purposes of the PPSA, or the establishment of any new location at which
Collateral having a fair market value in excess of $250,000 is located; (iii)
any Loan Party’s organizational structure or jurisdiction of incorporation or
formation; or (iv) any Loan Party’s Federal Taxpayer Identification Number or
organizational identification number (if any) assigned to it by its jurisdiction
of organization. The Loan Parties agree not to effect or permit any change
referred to in the preceding sentence unless all filings have been made under
the UCC or PPSA, as applicable, or otherwise that are required in order for the
Lender to continue at all times following such change to have a valid, legal and
perfected first priority security interest in all the Collateral.

 

(j)           Sale of Assets, Consolidation, Merger, Amalgamation, Dissolution,
New Subsidiaries, Etc.. No Loan Party shall, nor shall they permit any
Subsidiary to, directly or indirectly:

 

(i) merge or amalgamate into or with or consolidate with any other Person or
permit any other Person to merge or amalgamate into or with or consolidate with
it, except, so long as no Event of Default has occurred and continues to exist,
(A) the merger, amalgamation or consolidation of a Loan Party into another Loan
Party (provided that in the event that the Borrower is a party to such merger,
amalgamation or consolidation, the Borrower shall be the surviving entity of
such merger, amalgamation or consolidation), and (B) the merger or amalgamation
of a Subsidiary into another Subsidiary (provided that in the event that a Loan
Party is a party to such merger, amalgamation or consolidation, the Loan Party
shall be the surviving entity of such merger, amalgamation or consolidation),
and provided that any disposition of assets by a Loan Party to a Subsidiary
which is not a Loan Party shall be permitted by Section 9(j)(ii) and/or Section
9(m) below;

 



 -50- 

 

 

(ii) sell, assign, lease, transfer, abandon or otherwise dispose of any stock or
Indebtedness to any other Person or any of its assets to any other Person,
except (A) sales of Inventory in the ordinary course of business, (B) the
disposition of surplus or obsolete Equipment or Equipment and Intellectual
Property no longer used or useful in the business of the Loan Parties or any
Subsidiary, (C) any investment permitted by Section 9(m), (D) dispositions of
damaged, unsuitable, used or surplus assets or goods held for sale, in each
case, in the ordinary course of business, (E) dispositions of property to the
extent that (i) such property is exchanged for credit against the purchase price
of similar replacement property or (ii) an amount equal to the net proceeds of
such disposition is promptly applied to the purchase price of such replacement
property; (F) dividends or other distributions permitted by Section 9(n), (G)
the granting or existence of Liens permitted by Section 9(k), (H) dispositions
of cash and cash equivalents in the ordinary course of business, (I)
dispositions of accounts receivable in connection with the collection or
compromise thereof in the ordinary course of business, (J) licensing or
sublicensing (or other grants of rights to use or exploit) of Intellectual
Property in the ordinary course of business (provided that no such license or
sublicense shall unreasonably interfere with the conduct of business of the Loan
Parties as conducted on the Agreement Date), (K) leases, subleases, licenses,
sublicenses, occupancy agreements or assignment of property in the ordinary
course of business, (L) transfers of property subject to casualty events, (M)
dispositions of investments (including Equity Interests) in joint ventures to
the extent required by, or made pursuant to customary buy/sell arrangements
between, the joint venture parties set forth in joint venture arrangements and
similar binding arrangements, (N) the unwinding of hedging agreements pursuant
to their terms, (O) transfers of condemned property as a result of the exercise
of “eminent domain” or other similar powers to the respective Governmental
Authority or agency that has condemned the same (whether by deed in lieu of
condemnation or otherwise), and transfers of property arising from foreclosure
or similar action or that have been subject to a casualty to the respective
insurer of such real property as part of an insurance settlement, and (P) other
dispositions involving consideration not in excess of $100,000 for any single
disposition or $250,000 for all such dispositions in any fiscal year of the
Borrower; provided that the foregoing shall not be construed to permit the
transfer of assets by any Loan Party to any Subsidiary which is not a Loan Party
(other investments in such Subsidiaries expressly permitted under Section 9(m));

 

(iii) purchase all or substantially all of the assets of any Person or any
division of any Person, except as provided in Section 9(m) below;

 

(iv) form or acquire any additional Subsidiaries except as provided in Section
9(m) below; or

 

(v) wind up, liquidate or dissolve; provided that any Subsidiary may wind-up
liquidate or dissolve so long as, in the case of any winding up, liquidation or
dissolution of a Loan Party, such Subsidiary shall at or before the time of such
winding up, liquidation or dissolution transfer its assets to another Loan
Party, unless the disposition of such assets is otherwise permitted under this
Agreement.

 

(k)          Encumbrances. No Loan Party shall, nor shall they permit any
Subsidiary to, create, incur, assume or suffer to exist any Lien on any
Collateral or any other asset or property of such Loan Party or Subsidiary other
than Permitted Liens.

 



 -51- 

 

 

(l)           Indebtedness and Guarantees. No Loan Party shall, nor shall they
permit any Subsidiary to, incur, create, assume, become or be liable in any
manner with respect to, or permit to exist, any obligations or Indebtedness,
except: (i) the Obligations; (ii) current liabilities in respect of (A) unfunded
vested benefits under plans covered by Title IV of ERISA, and (B) contributions
to Canadian Pension Plans; (iii) purchase money Indebtedness (including capital
leases) secured by Permitted Liens specified in clause (j) of the definition of
such term in an aggregate principal amount not to exceed $250,000 at any time
outstanding; (iv) the Indebtedness and guarantees described in Schedule 8(q)
hereto; (v) guarantees incurred by any Subsidiary in respect of Indebtedness of
the Borrower or any other Subsidiary that is permitted to be incurred under this
Agreement (provided that a guaranty by a Loan Party of Indebtedness of a
Subsidiary which is not a Loan Party shall be deemed to constitute an investment
in such non-Loan Party Subsidiary, and shall be permitted under Section 9(l)(v)
only to the extent permitted under Section 9(m) below); (vi) Indebtedness of (A)
any Loan Party owing to any other Loan Party, (B) any Subsidiary that is not a
Loan Party owed to (1) any other Subsidiary that is not a Loan Party or (2) any
Loan Party, and (C) any Loan Party owed to any Subsidiary which is not a Loan
Party; provided that (I) all such Indebtedness of any Loan Party under this
clause (vi)(C) must be subject to subordination terms acceptable to the Required
Lenders, and (II) the aggregate principal amount of such Indebtedness
outstanding at any time pursuant to clause (vi)(C) shall be permitted as an
investment pursuant to Section 9(m) below; (vii) Indebtedness of Subsidiaries
that are not Loan Parties in an aggregate principal amount outstanding at any
time not to exceed $100,000; (viii) Indebtedness in respect of hedging
agreements incurred in the ordinary course of business and not for speculative
purposes; (ix) Indebtedness representing deferred compensation or stock-based
compensation to directors, officers, managers, employees and other service
providers of the Borrower and its Subsidiaries; (x) Indebtedness consisting of
promissory notes issued by the Borrower or any Subsidiary to current or former
officers, directors, managers, consultants and employees, their respective
estates, heirs, family members, spouses or former spouses to finance the
purchase or redemption of Equity Interests of the Borrower permitted by Section
9(n); (xi) Indebtedness in respect of indemnification, purchase price
adjustments, earn-outs or other similar obligations incurred by the Borrower or
any Subsidiary in connection with an acquisition, investment or disposition
permitted under this Agreement under agreements which provide for
indemnification, the adjustment of the purchase price, earn-outs or for similar
adjustments; (xii) Indebtedness of a Person or Indebtedness attaching to assets
of a Person that, in either case, becomes a Subsidiary (or is merged or
consolidated with or into the Borrower or any Subsidiary) or Indebtedness
attaching to assets that are acquired by the Borrower or any Subsidiary
(including any Indebtedness assumed by the Borrower or any Subsidiary in
connection with any acquisition of any assets or Person), in each case after the
Agreement Date as the result of an acquisition or investment permitted by
Section 9(n) to the extent existing at the time of such acquisition or
investment; provided that such Indebtedness is not incurred in contemplation of
such acquisition or investment; (xiii) Indebtedness in respect of netting
services, overdraft protections, employee credit card programs, automatic
clearinghouse arrangements and similar arrangements in each case in connection
with deposit accounts and Indebtedness arising from the honoring of a bank or
other financial institution of a check, draft or similar instrument drawn
against insufficient funds in the ordinary course of business; (xiv) other
Indebtedness in an aggregate principal amount not to exceed $250,000 in the
aggregate at any time outstanding; (xv) Indebtedness incurred by the Borrower or
any Subsidiary in respect of any banker’s acceptances, bank guarantees, letters
of credit, warehouse receipts or similar instruments entered into in the
ordinary course of business, including in respect of workers compensation
claims, health, disability or other employee benefits or property, casualty or
liability insurance or self-insurance, or other Indebtedness with respect to
reimbursement type obligations regarding workers compensation claims; (xvi)
obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Borrower or any Subsidiary in the ordinary course of business or consistent with
past practice; (xvii) Indebtedness consisting of the financing of insurance
premiums in the ordinary course of business; (xviii) guarantees (A) in respect
of any travel and other reimbursable business expenses incurred by employees of
the Borrower or any of the Subsidiaries in the ordinary course of business and
(B) incurred in the ordinary course of business in respect of obligations of or
to suppliers, customers, franchisees, lessors, licensees, sublicensees or
distribution partners; (xix) to the extent considered Indebtedness, funds of
another Person held in a deposit account by a Loan Party or any Subsidiary as a
fiduciary or on a contractual basis; and (xx) Indebtedness owing to Royal Bank
of Canada in connection with the corporate credit program maintained by Bonfire
Interactive Ltd. in a principal outstanding amount at no time to exceed CAD
$150,000 or such other principal outstanding amount as approved by the Required
Lenders from time to time.

 



 -52- 

 

 

(m)        Loans, Investments, Etc.. No Loan Party shall, nor shall they permit
any Subsidiary to, directly or indirectly, make any loans or advance money or
property to any Person, or invest in (by capital contribution, dividend or
otherwise) or purchase or repurchase the stock or Indebtedness of all or a
substantial part of the assets or property of any Person, or agree to do any of
the foregoing, except: (i) the endorsement of instruments for collection or
deposit in the ordinary course of business; (ii) investments in: (A) short-term
direct obligations of the United States Government or the Government of Canada,
(B) negotiable certificates of deposit issued by any bank satisfactory to Agent,
payable to the order of a Loan Party or to bearer and delivered to Agent, and
(C) commercial paper rated “A-1” or “P-1”; provided that, subject to the
Perfection Limitations, as to any of the foregoing under this clause (ii), the
Loan Parties shall take such actions as are deemed necessary by Agent to perfect
the security interest of Agent in such investments; (iii) loans or advances to
officers, directors, managers, consultants and employees (or, in the case of (B)
below, any future or present officer, director, manager, consultant or employee
(or their respective estates, heirs, family members, spouses and former spouses,
domestic partners and former domestic partners or beneficiaries under their
estates)) of the Borrower or any Subsidiary (A) for travel, entertainment,
relocation and analogous ordinary business purposes in the ordinary course of
business and (B) in connection with such Person’s purchase of Equity Interests
of the Borrower; provided that no cash is actually advanced pursuant to this
clause (B) other than to pay Taxes due in connection with such purchase unless
such cash is promptly repaid; (iv) investments (A) by the Borrower or any
Subsidiary in any Loan Party and (B) by any Subsidiary that is not a Loan Party
in any other Subsidiary that is also not a Loan Party; (v) investments
consisting of extensions of credit in the nature of accounts receivable or notes
receivable arising from the grant of trade credit in the ordinary course of
business (including advances made to distributors), investments received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors, investments made in the ordinary course of business in connection with
obtaining, maintaining or renewing client contacts, and investments consisting
of prepayments to suppliers, licensors and licensees in the ordinary course of
business; (vi) transactions permitted under Sections 9(j) (including the receipt
of noncash consideration for the dispositions of assets permitted thereunder),
9(k), 9(l) and 9(n), (vii) [RESERVED]; (viii) investments in hedging agreements
permitted hereunder; (ix) investments (A) in the ordinary course of business and
consistent with past practice in connection with the cash management operations
of the Borrower and the Subsidiaries and (B) consisting of (x) endorsements for
collection or deposit and (y) customary trade arrangements with customers; (x)
investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers and
in settlement of delinquent obligations of, and other disputes with, customers
and suppliers arising in the ordinary course of business and upon the
foreclosure with respect to any secured investment or other transfer of title
with respect to any secured investment; (xi) the licensing, sublicensing or
contribution of intellectual property rights pursuant to joint marketing
arrangements with Persons other than the Borrower and the Subsidiaries in the
ordinary course of business (provided, that no such license, sublicense or
contribution shall unreasonably interfere with the conduct of business of the
Loan Parties as conducted on the Agreement Date); (xii) other investments not
exceeding $100,000 in the aggregate in any fiscal year, so long as no Event of
Default exists at the time of such investment; (xiii) investments in any
Subsidiary that is not a Loan Party and in any joint venture in an aggregate
amount not to exceed $150,000; (xiv) investments to the extent that payment for
the entire amount of such investments is made with the proceeds of issuance of
Equity Interests; (xv) investments of a Person that is acquired and becomes a
Subsidiary or of a company merged or amalgamated or consolidated into any
Subsidiary, in each case after the Agreement Date and in accordance with this
Section 9(m), to the extent that such investments were not made in contemplation
of or in connection with such acquisition, merger, amalgamation or
consolidation, and were in existence on the date of such acquisition, merger,
amalgamation or consolidation; (xvi) the forgiveness or conversion to equity of
any Indebtedness owed to a Loan Party and permitted by this Section 9(m); (xvii)
additional Subsidiaries of the Borrower may be established or created if the
Borrower and such Subsidiary comply with the requirements of Section 7(e), if
applicable; provided that any investments in such Subsidiaries shall otherwise
be permitted by this Section 9(m); (xviii) guarantees by any Loan Party or any
Subsidiary of leases or other obligations of any Loan Party or any other
Subsidiary that do not constitute Indebtedness and are entered into in the
ordinary course of business; (xix) purchases and acquisitions of inventory,
supplies, materials or equipment or purchases, acquisitions, licenses (or other
grants or rights to use or exploit) or leases of other assets, intellectual
property, or other rights, in each case in the ordinary course of business; (xx)
investments maintained in connection with any Loan Party’s deferred compensation
plan and maintained in the ordinary course of business; and (xxi) investments
consisting of operating deposit accounts maintained in the ordinary course of
business.

 



 -53- 

 

 

(n)          Dividends and Redemptions. No Loan Party shall, nor shall they
permit any Subsidiary to, directly or indirectly, declare or pay any dividends
or distributions on account of any shares of any class of capital stock or
membership interests, as applicable, of such Loan Party or Subsidiary now or
hereafter outstanding, or set aside or otherwise deposit or invest any sums for
such purpose, or redeem, retire, defease, purchase or otherwise acquire any
shares of any class of capital stock or membership interests, as applicable (or
set aside or otherwise deposit or invest any sums for such purpose), for any
consideration other than additional common stock or membership interests, as
applicable, or apply or set apart any sum, or make any other distribution (by
reduction of capital or otherwise) in respect of any such shares or agree to do
any of the foregoing (the foregoing being referred to herein as “Restricted
Payments”); provided, however, that (i) any Loan Party and any Subsidiary may
pay Restricted Payments to any Loan Party (and, in the case of a Restricted
Payment by a non-wholly owned Subsidiary, to the Loan Party and to each other
owner of Equity Interests of such Subsidiary based on their relative ownership
interests); (ii) any Subsidiary that is not a Loan Party may pay Restricted
Payments to any other Subsidiary that is not a Loan Party (and, in the case of a
Restricted Payment by a non-wholly owned Subsidiary that is not a Loan Party, to
any other Subsidiary that is not a Loan Party and to each other owner of Equity
Interests of such Subsidiary based on their relative ownership interests); (iii)
to effectuate the repurchase of Equity Interests of the Borrower deemed to occur
upon the noncash exercise of stock options and warrants or similar equity
incentive awards; (iv) the Borrower and any Subsidiary may (A) pay cash in lieu
of fractional shares in connection with any dividend, split or combination of
its Equity Interests or any acquisition or investment permitted under Section
9(m) above and (B) honor any conversion request by a holder of convertible
Indebtedness and make cash payments in lieu of fractional shares in connection
with any such conversion; and (v) the Borrower or any Subsidiary may redeem in
whole or in part any Equity Interests of the Borrower or any Subsidiary solely
as part of an exchange for another class of Equity Interests or rights to
acquire Equity Interests or with proceeds from substantially concurrent equity
contributions from, or issuances of new shares of its Equity Interests (other
than Disqualified Equity Interests) to, any Person other than Borrower or any of
its Subsidiaries (for the avoidance of doubt, such exchange or redemption cannot
involve a cash outlay); provided that any terms and provisions material to the
interests of the Lenders, when taken as a whole, contained in such other class
of Equity Interests of the Borrower or any Subsidiary are no more adverse (taken
as a whole) to the Lenders than those contained in the Equity Interests redeemed
thereby.

 



 -54- 

 

 

(o)          Transactions with Affiliates. No Loan Party shall, nor shall they
permit any Subsidiary to, directly or indirectly, (i) purchase, acquire or lease
any property from, or sell, transfer or lease any property to, any Affiliate of
such Loan Party (other than another Loan Party), except in the ordinary course
of business and pursuant to the reasonable requirements of such Loan Party’s or
such Subsidiary’s business and upon fair and reasonable terms not materially
less favorable (taken as a whole) to such Loan Party or such Subsidiary than
such Loan Party or such Subsidiary would obtain in a comparable arm’s length
transaction with a Person that is not an Affiliate; or (ii) make any payments of
management, consulting or other fees for management or similar services, or of
any Indebtedness owing to any Affiliate of such Loan Party or such Subsidiary
except reasonable compensation to officers, employees and directors for services
rendered to such Loan Party or such Subsidiary in the ordinary course of
business.

 

(p)          Financial Covenants. The Loan Parties shall comply with each of the
financial covenants set forth on Schedule 9(p) hereto.

 

(q)          Amendment to Organizational Documents. No Loan Party shall, nor
shall they permit any Subsidiary to, amend, modify or waive any Loan Party’s or
any Subsidiary’s rights under its organization documents in a manner materially
adverse to the interests of the Agent, Lenders or their respective Affiliates
under the Loan Documents.

 

(r)           Costs and Expenses. The Loan Parties shall pay to Agent and
Lenders on demand all reasonable, documented out-of-pocket costs, expenses,
filing fees and taxes (other than any Taxes imposed on or measured by the net
income of the Agent or of any Lender) paid or payable in connection with the
preparation, negotiation, execution, delivery, recording, administration,
collection, liquidation, enforcement and defense of the Obligations, Agent’s
rights in the Collateral, this Agreement, the other Loan Documents and all other
documents executed in connection herewith or therewith and the consummation of
the transactions contemplate hereby and thereby and any amendments, supplements
or consents which may hereafter be contemplated (whether or not executed) or
entered into in respect hereof and thereof, including: (i) all costs and
expenses of filing or recording (including UCC and PPSA financing statement
filing fees, documentary taxes, intangibles taxes and mortgage recording taxes
and fees, if applicable); (ii) all insurance premiums, appraisal fees and search
fees; (iii) costs and expenses of remitting loan proceeds and collecting checks
and other items of payment, together with Agent’s customary charges and fees
with respect thereto (including wire transfer fees); (iv) costs and expenses of
preserving and protecting the Collateral; (v) costs and expenses paid or
incurred in connection with obtaining payment of the Obligations, enforcing the
security interests and Liens of Agent, selling or otherwise realizing upon the
Collateral, and otherwise enforcing the provisions of this Agreement and the
other Loan Documents or defending any claims made or threatened against Agent
arising out of the transactions contemplated hereby and thereby (including
preparations for and consultations concerning any such matters); (vi) the fees
and disbursements of counsel (including legal assistants) to Agent and Lenders
in connection with any of the foregoing; and (vii) all costs, expenses, filing
fees and taxes paid or payable by Agent or Lenders in connection with the
collection, the liquidation, the enforcement and defense of the Obligations,
Agent’s rights in the Collateral, this Agreement, the other Loan Documents and
all other documents related herewith or therewith.

 

(s)           Further Assurances. Subject to the Perfection Exceptions at the
request of Agent or the Required Lenders at any time and from time to time, each
Loan Party shall, at its expense, duly execute and deliver, or cause to be duly
executed and delivered, such further agreements, documents and instruments, and
do or cause to be done such further acts as may be necessary or proper to
evidence, perfect, maintain and enforce the security interests and the priority
thereof in the Collateral and to otherwise effectuate the provisions or purposes
of this Agreement and each of the other Loan Documents.

 



 -55- 

 

 

(t)           Notice of ERISA Matters. The Loan Parties will give to Agent
notice on the date notice is given or required under ERISA to be given by the
Loan Parties to the Pension Benefit Guaranty Corporation of the termination of
any plan subject to Title IV of ERISA and maintained for employees of any Loan
Party or any subsidiary or any ERISA Affiliate, and upon the creation of a plan
not in effect on the Agreement Date or the reinstatement of benefits under any
plan, program or arrangement providing post-retirement life or health benefits,
and, at any time thereafter, upon the request of Agent, the Loan Parties shall
cause the amount of unfunded liability under such plan, program or arrangement
to be promptly quantified, and the Loan Parties shall notify Agent of such
amount promptly after their receipt thereof.

 

(u)          Additional Loan Parties. The Loan Parties shall notify Agent at the
time that any Person (x) becomes a Subsidiary (other than an Excluded
Subsidiary), and promptly thereafter (and in any event within twenty (20) days
or such later date as the Required Lenders shall agree), cause any such Person
(a) to (i) become a Loan Party by executing and delivering to Agent a joinder to
this Agreement or such other documents as Agent shall reasonably deem
appropriate for such purpose, (ii) grant a Lien to Agent on such Person’s assets
of the same type that constitute Collateral to secure the Obligations, and (iii)
deliver to Agent documents of the types referred to in clauses (iii), (iv) and
(v) of Section 4(a) and favorable opinions of counsel to such Person (which
shall cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in clause (a)), and (b) if any
Equity Interests or Indebtedness of such Person required to be pledged hereunder
are owned by or on behalf of any Loan Party, to pledge such Equity Interests and
promissory notes evidencing such Indebtedness, in each case in form, content and
scope reasonably satisfactory to Agent. In no event shall compliance with this
Section 9(u) waive or be deemed a waiver or consent to any transaction giving
rise to the need to comply with this Section 9(u) if such transaction was not
otherwise permitted by this Agreement.

 

(v)          Intellectual Property. Each Loan Party hereby covenants and agrees
as follows:

 

(i)                 It will not, nor will it permit any of its licensees (or
sublicensees) to, do any act, or omit to do any act, whereby any material Patent
included in the Collateral that is related to the conduct of its business may
become invalidated or dedicated to the public, and it shall continue to mark any
products covered by a Patent with the relevant patent number as necessary to
establish and preserve its maximum rights if required under applicable patent
laws; provided however that no Loan Party will be bound by the foregoing
obligations with respect to any Patent that is of de minimis value and that such
Loan Party has ceased to use in the ordinary course of operating its business.

 

(ii)               It will (either directly or through its licensees or its
sublicensees), for each material Trademark included in the Collateral that is
related to the conduct of its business, (A) maintain such Trademark in full
force free from any claim of abandonment or invalidity for non-use, (B) maintain
the quality of products and services offered under any such Trademark, (C)
display such Trademark with notice of federal or other analogous registration to
the extent necessary to establish and preserve its rights under applicable Law,
and (D) not knowingly use or knowingly permit any of its licensees or
sublicensees to use such Trademark in violation of any third party’s valid and
legal rights; provided however that no Loan Party will be bound by the foregoing
obligations with respect to any Trademark that is of de minimis value and that
such Loan Party has ceased to use in the ordinary course of operating its
business.

 

(iii)             It will (either directly or through its licensees or its
sublicensees), for each material work covered by a Copyright included in the
Collateral that is related to the conduct of its business, continue to publish,
reproduce, display, adopt and distribute such work with appropriate copyright
notice as necessary to establish and preserve its maximum rights under
applicable copyright laws, if required to do so; provided, however, that no Loan
Party will be bound by the foregoing obligations with respect to any Copyright
that is of de minimis value and that such Loan Party has ceased to use in the
ordinary course of operating its business.

 



 -56- 

 

 

(iv)              It will promptly notify Agent in writing if it knows that any
Intellectual Property included in the Collateral material to the conduct of its
business may become abandoned, lost or dedicated to the public, or of any
materially adverse determination or development (including the institution of,
or any such determination or development in, any proceeding in the United States
Patent and Trademark Office, the United States Copyright Office, the Canadian
Intellectual Property Office, or any similar offices or tribunals in the United
States of America or Canada) regarding such Loan Party’s ownership of any such
Intellectual Property, its right to register the same, or to keep and maintain
the same, other than the natural expiration of any such Intellectual Property by
operation of applicable Laws.

 

(v)                In no event shall it, either directly or through any agent,
employee, licensee or designee, file an application for any Intellectual
Property with the United States Patent and Trademark Office, the United States
Copyright Office, the Canadian Intellectual Property Office or any similar
offices in the United States of America or Canada, unless it promptly notifies
the Agent in writing thereof and, subject to the Perfection Limitations, upon
request of Agent, executes and delivers any and all agreements, instruments,
documents and papers as Agent may reasonably request to evidence Agent’s
security interest in the Intellectual Property that constitutes Collateral in
the United States or Canada, and such Loan Party hereby appoints Agent as its
attorney-in-fact to execute and file such writings for the foregoing purposes,
all acts of such attorney being hereby ratified and confirmed; such power, being
coupled with an interest, is irrevocable.

 

(vi)              It will take all necessary steps that are consistent with the
practice in any proceeding before the United States Patent and Trademark Office,
the United States Copyright Office, the Canadian Intellectual Property Office or
any similar offices or tribunals in the United States of America or Canada, to
maintain and pursue each material application relating to the Intellectual
Property included in the Collateral owned or held by it or on its behalf (and to
obtain the relevant grant or registration) and to maintain each issued Patent
and each registered Trademark (other than any registered Trademark that is of de
minimis value and that a Loan Party that has ceased to use in the ordinary
course of operating its business) and Copyright included in the Collateral that
is material to the conduct of its business, including timely filings of
applications for renewal, affidavits of use, affidavits of incontestability and
payment of maintenance fees, and, if consistent, in good faith, with reasonable
business judgment, to initiate opposition, interference and cancellation
proceedings against third parties. In the event that it has reason to believe
that any Intellectual Property included in the Collateral material to the
conduct of its business has been or is about to be infringed, misappropriated or
diluted by a third party, it promptly shall notify Agent in writing and shall,
if consistent, in good faith, with reasonable business judgment, promptly take
action against such infringement, misappropriation or dilution and to recover
any and all damages for such infringement, misappropriation or dilution, if
applicable, and take such other actions consistent with reasonable business
practices under the circumstances to protect such Intellectual Property.

 



 -57- 

 

 

(vii)            During the continuance of an Event of Default, it shall use its
best efforts to obtain all requisite consents or approvals by the licensor of
each License, other than Licenses for common off-the-shelf software, included in
the Collateral owned or held by it or on its behalf to effect the assignment (as
collateral security) of all of its right, title and interest thereunder to Agent
or its designee.

 

(viii)          It shall take commercially reasonable steps necessary to protect
the secrecy of all material Trade Secrets used in the conduct of its business,
including restricting access to such Trade Secrets.

 

(ix)              It shall continue to collect all amounts due or to become due
to such Loan Party under all licenses of Intellectual Property included in the
Collateral owned or held by it or on its behalf, and diligently exercise each
material right it may have thereunder, in each case at its own cost and expense,
and in connection with such collections and exercise, it shall, upon the
occurrence and during the continuance of an Event of Default, take such action
as it or Agent may reasonably deem necessary. Notwithstanding the foregoing,
Agent shall have the right at any time after the occurrence and during the
continuance of an Event of Default to notify, or require such Loan Party to
notify, any relevant obligors with respect to such amounts of Agent’s security
interest therein.

 

(x)                On the Agreement Date, each Loan Party having Trademarks (or
applications with respect thereto), Patents (or applications with respect
thereto) or Copyrights (or applications with respect thereto) in each case other
than Excluded Assets, shall execute and deliver to Agent a trademark security
agreement, patent security agreement and/or copyright security agreement, as
applicable.  In addition, each Loan Party shall promptly notify Agent in writing
upon the filing of an application with the United States Patent and Trademark
Office, United States Copyright Office, the Canadian Intellectual Property
Office, or any similar office in any other country, as applicable, and, except
in the case of Excluded Assets, shall deliver a Trademark Security Agreement,
Patent Security Agreement and/or Copyright Security Agreement, as applicable,
with respect thereto. Any expense incurred in connection with each Loan Party’s
obligations under this Section 9(v) shall be borne by such Loan Party.

 

(w)        Notice of PBSA Matters. The Loan Parties will give notice to Agent on
the date notice is given or required under the PBSA or the Tax Act of the
termination of any Canadian Pension Plan. No Canadian Loan Party nor any
Subsidiary thereof shall create any new Canadian Defined Benefit Plan or other
plan, program or arrangement providing post-retirement life or health benefits
for employees or former employees in Canada, without prior notice to the Agent
and the consent of the Required Lenders. Upon receiving any such notice, the
Required Lenders shall undertake to negotiate and agree with the Canadian Loan
Parties an amendment to this Agreement containing mutually acceptable,
reasonable and appropriate representations, warranties and covenants regarding
such new Canadian Defined Benefit Plan or plan, program or arrangement providing
post-retirement life or health benefits for employees or former employees in
Canada.

 

(x)                SBA PPP Loan. Any Loan Party that has an existing SBA PPP
Loan will (i) comply with all terms and conditions of the SBA PPP Loan and all
requirements of the SBA and Small Business Act related thereto, (ii) to the
extent any funds of the SBA PPP Loan remain unspent, hold those funds in a
segregated account and use such funds solely for CARES Allowable Uses, (iii)
keep proper books of record and account in which full, true and correct entries
are made of all dealings and transactions in relation to the SBA PPP Loan and,
upon reasonable request, provide such books of record to the Agent, and (iv) so
long as permitted under the CARES Act or other applicable law, no later than
March 31, 2021, apply for forgiveness of the maximum permissible amount of such
SBA PPP Loan in accordance with Section 1106 of the CARES Act except to the
extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect, and, upon reasonable request by the Agent or the
Required Lenders, provide notice of the status of and any documentation related
to such application for forgiveness to the Agent and the Lenders.

 



 -58- 

 

 

Section 10.    EVENTS OF DEFAULT AND REMEDIES

 

(a)          Events of Default. The occurrence or existence of any one or more
of the following events are referred to herein individually as an “Event of
Default,” and collectively as “Events of Default”:

 

(i)                 The Loan Parties fail to pay when due any of the
Obligations, including but not limited to any payment of principal or interest
on the Term Loan and, except in the case of payments of principal, such failure
shall continue for more than five (5) Business Days;

 

(ii)               any Loan Party fails to perform any of the terms, covenants,
conditions or provisions contained in Section 6 or clauses (a), (e), (f), (h),
(i), (j), (k), (l), (m), (n), (o), (p) and (q) of Section 9(a) of this
Agreement;

 

(iii)             any Loan Party fails to perform any of the terms, covenants,
conditions or provisions contained in this Agreement (other than those referred
to in Section 10(a)(ii)) or any of the other Loan Documents to which such Loan
Party is a party and such failure continues for twenty-five (25) days (it being
understood that such cure period shall not apply to any other Event of Default
expressly described in this Section 10(a));

 

(iv)              any representation, warranty or statement of fact made by any
Loan Party to Agent or any Lender in this Agreement, any other Loan Document or
any other agreement, schedule, confirmatory assignment or otherwise shall when
made or deemed made be false or misleading in any material respect;

 

(v)                any Loan Party revokes terminates any of the terms,
covenants, conditions or provisions of any Loan Document to which it is a party;

 

(vi)              one or more judgments for the payment of money is rendered
against any Loan Party in excess of $250,000 (singly or in the aggregate) and
any such judgment shall remain undischarged or unvacated for a period in excess
of sixty (60) days or execution shall at any time not be effectively stayed or
any judgment other than for the payment of money, or injunction, attachment,
garnishment or execution is rendered against any Loan Party or any of their
assets which could reasonably be expected to have a Material Adverse Effect;

 

(vii)            any Loan Party dissolves or suspends or discontinues doing
business;

 

(viii)          any Loan Party becomes insolvent (however defined or evidenced),
makes an assignment for the benefit of creditors, makes or sends notice of a
bulk transfer or calls a meeting of its creditors or principal creditors;

 



 -59- 

 

 

(ix)              a case or proceeding under any Debtor Relief Law now or
hereafter in effect or under any other insolvency, reorganization, receivership,
readjustment of debt, dissolution or liquidation law or statute of any
jurisdiction now or hereafter in effect (whether at law or in equity) is filed
against any Loan Party or any Subsidiary or all or any part of the properties of
any Loan Party or Subsidiary and an adjudication or appointment is made or order
for relief is entered, or such proceeding remains undismissed for a period in
excess of 60 days;

 

(x)                a case or proceeding under any Debtor Relief Law now or
hereafter in effect or under any other insolvency, reorganization, receivership,
readjustment of debt, dissolution, winding-up or liquidation law or statute of
any jurisdiction now or hereafter in effect (whether at a law or equity) is
filed by any Loan Party or Subsidiary or for all or any part of the property of
any Loan Party or Subsidiary;

 

(xi)              any default by any Loan Party under any agreement, document or
instrument relating to any Indebtedness for borrowed money owing to any Person
other than the Obligations, or any capitalized lease obligations, contingent
Indebtedness in connection with any guarantee, letter of credit, indemnity or
similar type of instrument in favor of any Person other than the Obligations, in
any case in an amount in excess of $100,000, which default continues for more
than the applicable cure period, if any, with respect thereto, or any default by
any Loan Party under any material contract, lease, license or other obligation
to any Person other than the Obligations, which default continues for more than
the applicable cure period, if any, with respect thereto;

 

(xii)            a Change of Control shall occur;

 

(xiii)          any Loan Party makes any payment (directly or indirectly) with
respect to any Subordinated Debt in violation of the applicable subordination
agreement;

 

(xiv)          (a) any event which Agent determines in good faith would
constitute grounds for the termination of any plan of any Loan Party or any
Subsidiary subject to Title IV of ERISA or for the appointment by the
appropriate United States District Court of a trustee to administer such plan
shall have occurred and be continuing thirty (30) days after written notice to
such effect shall have been given to the Loan Parties by Agent, or (b) any such
plan shall be terminated, or (c) a trustee shall be appointed by an appropriate
United States District Court to administer any such plan; and (x) such
appointment shall continue undischarged or unstayed for three (3) Business Days,
or (y) the Pension Benefit Guaranty Corporation shall institute proceedings to
terminate any such plan and such proceedings shall remain undismissed or
unstayed for three (3) Business Days and, in any such case (x) or (y), a Lien
against the assets of any Loan Party or any subsidiaries is imposed under ERISA
in an amount which could reasonably be expected to have a Material Adverse
Effect; or

 

(xv)            (a) any event which Agent determines in good faith would
constitute grounds for the termination of any plan by any Loan Party or any
Subsidiary thereof that is a Canadian Defined Benefit Plan, or for the
appointment by the appropriate Governmental Authority of a trustee to administer
such plan shall have occurred and be continuing thirty (30) days after written
notice to such effect shall have been given to the Loan Party by Agent, (b) any
such plan shall be terminated, or (c) a trustee shall be appointed by an
appropriate Governmental Authority to administer any such plan and (x) such
appointment shall continue undischarged or unstayed for three (3) business Days,
or (y) a Governmental Authority shall institute proceedings to terminate any
such plan and such proceedings shall remain undismissed or unstayed for three
(3) Business Days, and in any such case (x) or (y) a Lien against the assets of
any Loan Party or any subsidiaries is imposed under the PBSA in an amount which
could reasonably be expected to have a Material Adverse Effect.

 



 -60- 

 

 

(b)          Remedies. If an Event of Default exists, in each case without
demand or notice to any Loan Party or any other Person (unless such notice is
expressly required hereunder or under applicable Law):

 

(i)                 Agent shall have all rights and remedies provided in this
Agreement, the other Loan Documents, the UCC, the PPSA and other applicable Law.
All rights, remedies and powers granted to Agent hereunder, under any of the
other Loan Documents, the UCC, the PPSA or other applicable Law, are cumulative,
not exclusive and enforceable, in Agent’s discretion, alternatively,
successively, or concurrently on any one or more occasions, and shall include,
without limitation, the right to apply to a court of equity for an injunction to
restrain a breach or threatened breach by any Loan Party of this Agreement or
any of the other Loan Documents. Agent may, at any time or times, proceed
directly against one or more Loan Party to collect the Obligations without prior
recourse to the Collateral.

 

(ii)               Agent may, in its discretion and without limitation, and
Agent shall, at the direction of the Required Lenders, (A) accelerate the
payment of all Obligations and demand immediate payment thereof to Agent
(provided that, upon the occurrence of any Event of Default described in
Section 10(a)(ix) or (x), all Obligations shall automatically become immediately
due and payable), (B) with or without judicial process or the aid or assistance
of others, enter upon any premises on or in which any of the Collateral may be
located and take possession of the Collateral or complete processing,
manufacturing and repair of all or any portion of the Collateral, and each Loan
Party hereby irrevocably consents to any such action by Agent, (C) require the
Loan Parties to, at the Loan Parties’ expense, and each Loan Party hereby agrees
that it shall, assemble and make available to Agent any part or all of the
Collateral at any place and time designated by Agent, (D) collect, foreclose,
receive, appropriate, setoff and realize upon any and all Collateral, (E) remove
any or all of the Collateral from any premises on or in which the same may be
located for the purpose of effecting the sale, foreclosure or other disposition
thereof or for any other purpose, and (F) sell, lease, transfer, assign, deliver
or otherwise dispose of any and all Collateral (including entering into
contracts with respect thereto, public or private sales at any exchange,
broker’s board, at any office of Agent or elsewhere) at such prices or terms as
Agent may deem reasonable, for cash, upon credit or for future delivery, with
Agent having the right to purchase the whole or any part of the Collateral at
any such public sale, all of the foregoing being free from any right or equity
of redemption of any Loan Party, which right or equity of redemption is hereby
expressly waived and released by each Loan Party. If any of the Collateral is
sold or leased by Agent upon credit terms or for future delivery, the
Obligations shall not be reduced as a result thereof until payment therefor is
finally collected by Agent. If notice of disposition of Collateral is required
by law, ten (10) days prior notice by Agent to the Loan Parties designating the
time and place of any public sale or the time after which any private sale or
other intended disposition of Collateral is to be made, shall be deemed to be
reasonable notice thereof, and the Loan Parties waive any other notice. In the
event Agent institutes an action to recover any Collateral or seeks recovery of
any Collateral by way of a receiver, a writ of possession or any other
pre-judgment remedy, each Loan Party waives the posting of any bond which might
otherwise be required.

 



 -61- 

 

 

(iii)             Agent may apply the cash proceeds of Collateral actually
received by Agent from any sale, lease, foreclosure or other disposition of the
Collateral to payment of the Obligations, in whole or in part, in the order
contemplated by this Agreement, whether or not then due. The Loan Parties shall
remain liable to Agent and Lenders for the payment of any deficiency with
interest at the Default Rate and all costs and expenses of collection or
enforcement, including attorneys’ fees and legal expenses.

 

(iv)              Agent may (A) exercise any of its remedies under any other
Loan Document, (B) apply any cash collateral to the Obligations (without
limiting the foregoing, Agent may instruct any bank or other financial
institution holding any cash, certificate of deposit or other Collateral to pay
over such Collateral to Agent), and (C) draw on any letter of credit issued for
the benefit of Agent in connection with this Agreement or any other Loan
Document and apply the proceeds thereof to the Obligations.

 

(v)                Agent may, without regard to any waste, adequacy of the
security or solvency of Borrower, apply for the appointment of a receiver of the
Collateral, to which appointment each Loan Party hereby irrevocably consents,
whether or not foreclosure or repossession proceedings have been commenced
hereunder or under any other Loan Document and whether or not a foreclosure sale
or secured party sale has occurred.

 

(vi)              Agent may cancel any insurance policy of any Loan Party in
exchange for a refund of the unearned premium with respect thereto, and each
Loan Party hereby authorizes any insurance company which has issued any such
policy to make such payment directly to Agent for application to the
Obligations.

 

(c)          Equity Cure.

 

(i)                 Notwithstanding anything to the contrary contained in
Section 10(a), in the event that the Loan Parties fail to comply with any
financial covenant requirements set forth on Schedule 9(p) (A) in the case of
Minimum Cash Balance financial covenant, as of the last day of any calendar
month, and (B) with respect to the Minimum TTM Revenue and Minimum ARR covenant,
as of the last day of any fiscal quarter of the Borrower, at any time prior to
(x) in the case of Minimum Cash Balance financial covenant, the expiration of
the fifth (5th) Business Day after the date on which the Minimum Cash Balance
certification with respect to such calendar month is required to be delivered
under Section 9(f)(ii)(B) hereof, or (y) in the case of Minimum TTM Revenue or
Minimum ARR covenant, the expiration of the fifth (5th) Business Day subsequent
to the date on which a Compliance Certificate with respect to such fiscal
quarter is required to be delivered in accordance with Section 9(f)(ii)(A) (in
each case, the “Cure Right Expiration Date”), Borrower shall have the right to
issue Qualified Equity Interests for cash or otherwise receive cash
contributions to the capital of Borrower as cash common equity or other
Qualified Equity Interests (collectively, the “Cure Right”), and upon the
receipt by Borrower of the Net Cash Proceeds of such issuance (the “Cure
Amount”) and, in the case of exercise of the Cure Right with respect to a
violation of the Minimum TTM revenue and Minimum ARR covenant, application of
the Cure Amount proceeds as a mandatory prepayment of the Term Loan pursuant to
Section 2(a)(iii) hereof, the financial covenants shall be recalculated giving
effect to the Cure Amount (in the case of the Minimum TTM revenue covenant,
treating such Cure Amount as revenue received during the relevant quarter and,
with respect to the Minimum ARR covenant, treating such Cure Amount as recurring
revenue expected to be received during the twelve-month period following the
relevant quarter).

 



 -62- 

 

 

(ii)               Notwithstanding anything herein to the contrary, (i)
following the Agreement Date, the Cure Right shall not be exercised more than
two times and (ii) for purposes of this Section 10(c), in the case of exercise
of the Cure Right with respect to the Minimum TTM revenue or Minimum ARR
covenant, the Cure Amount shall be no greater than the amount required for
purposes of complying with the applicable financial covenants requirements and
any amounts in excess thereof shall not be deemed to be a Cure Amount.

 

Section 11.    GUARANTEE

 

(a)          Guarantee. The Domestic Loan Parties hereby guarantee, jointly and
severally, to Agent and Lenders and their respective successors and assigns the
prompt payment in full when due (whether at stated maturity, by acceleration or
otherwise) of the Obligations. The Domestic Loan Parties hereby further agree
that if the Loan Parties shall fail to pay in full when due (whether at stated
maturity, by acceleration or otherwise) any of the Obligations, the Domestic
Loan Parties will promptly pay the same, without any demand or notice
whatsoever, and that in the case of any extension of time of payment or renewal
of any of the obligations, the same will be promptly paid in full when due
(whether at extended maturity, by acceleration or otherwise) in accordance with
the terms of such extension or renewal.

 

(b)          Obligations Unconditional. The obligations of the Domestic Loan
Parties under Section 11(a) are absolute and unconditional irrespective of the
value, genuineness, validity, regularity or enforceability of this Agreement,
the other Loan Documents or any other agreement or instrument referred to herein
or therein, or any substitution, release or exchange of any other guarantee of
or security for any of the obligations, and, to the fullest extent permitted by
applicable Law, irrespective of any other circumstance whatsoever that might
otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor, it being the intent of this Section 11 that the obligations of the
Domestic Loan Parties hereunder shall be absolute and unconditional under any
and all circumstances. Without limiting the generality of the foregoing, it is
agreed that the occurrence of any one or more of the following shall not alter
or impair the liability of the Domestic Loan Parties hereunder, which shall
remain absolute and unconditional as described above:

 

(i)                 at any time or from time to time, without notice to such
Domestic Loan Parties, the time for any performance of or compliance with any of
the Obligations shall be extended, or such performance or compliance shall be
waived;

 

(ii)               any of the acts mentioned in any of the provisions hereof or
of the other Loan Documents or any other agreement or instrument referred to
herein or therein shall be done or omitted;

 

(iii)             the maturity of any of the Obligations shall be accelerated,
or any of the Obligations shall be modified, supplemented or amended in any
respect, or any right hereunder or under the other Loan Documents or any other
agreement or instrument referred to herein or therein shall be waived or any
other guarantee of any of the Obligations or any security therefor shall be
released or exchanged in whole or in part or otherwise dealt with; or

 

(iv)              any Lien or security interest granted to, or in favor of,
Agent as security for any of the Obligations shall fail to be perfected.

 

Each Domestic Loan Party hereby expressly waives diligence, presentment, demand
of payment, protest and all notices whatsoever, and any requirement that Agent
exhaust any right, power or remedy or proceed against Borrower or any other
Guarantor hereunder or under the other Loan Documents or any other agreement or
instrument referred to herein or therein, or against any other person under any
other guarantee of, or security for, any of the Obligations, and hereby waive
the benefits of division and discussion.

 



 -63- 

 

 

(c)          Waiver of Suretyship Defenses. Each Loan Party agrees that the
joint and several liability of the Loan Parties provided for in this Agreement
and the other Loan Documents shall not be impaired or affected by any
modification, supplement, extension or amendment of any contract or agreement to
which one or more other Loan Parties may hereafter agree (other than an
agreement signed by Agent and Lenders specifically releasing such liability),
nor by any delay, extension of time, renewal, compromise or other indulgence
granted by Agent and/or Lenders with respect to any of the Obligations, nor by
any other agreements or arrangements whatever with one or more other Loan
Parties or with any other Person, each Loan Party hereby waiving all notice of
such delay, extension, release, substitution, renewal, compromise or other
indulgence, and hereby consenting to be bound thereby as fully and effectually
as if it had expressly agreed thereto in advance. The liability of each Loan
Party is direct and unconditional as to all of the Obligations and may be
enforced without requiring Agent or any Lender first to resort to any other
right, remedy or security. Each Loan Party hereby expressly waives promptness,
diligence, notice of acceptance and any other right, remedy or security.

 

(d)          Reinstatement. The obligations of the Domestic Loan Parties under
this Section 11 shall be automatically reinstated if and to the extent that for
any reason any payment by or on behalf of Borrower in respect of the Obligations
is rescinded or must be otherwise restored by any holder of any of the
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, and each Domestic Loan Party agrees that it will
indemnify Agent on demand for all reasonable costs and expenses (including fees
and expenses of counsel) incurred by Agent in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar law.

 

(e)          Subrogation. Until full payment of the Obligations, each of the
Guarantors hereby subordinates all rights of subrogation or contribution,
whether arising by contract or operation of law (including, without limitation,
any such right arising under the Bankruptcy Code, as amended, or any other
applicable Debtor Relief Laws) or otherwise by reason of any payment by it
pursuant to the provisions of this Section 11 to the prior payment in full of
the Obligations.

 

(f)           Remedies. The Guarantors agree that, as between the Guarantors,
Agent and Lenders, the Obligations of Borrower hereunder may be declared to be
forthwith due and payable as provided in Section 10(b) (and shall be deemed to
have become automatically due and payable in the circumstances provided in
Section 10(b)) for purposes of Section 11(a) notwithstanding any stay,
injunction or other prohibition preventing such declaration (or such obligations
from becoming automatically due and payable) as against Borrower and that, in
the event of such declaration (or such obligations being deemed to have become
automatically due and payable), such Obligations (whether or not due and payable
by Borrower) shall forthwith become due and payable by the Guarantor for
purposes of Section 11(a).

 

(g)          Instrument for the Payment of Money. Each of the Domestic Loan
Parties hereby acknowledges that the guarantee in this Section 11 constitutes an
instrument for the payment of money only, and consents and agrees that Agent, at
its sole option, in the event of a dispute by such Domestic Loan Party in the
payment of any moneys due hereunder, shall have the right to summary judgment or
such other expedited procedure as may be available for a suit on a note or other
instrument for the payment of money only.

 



 -64- 

 

 

(h)          Continuing Guarantee. The guarantee in this Section 11 is a
continuing guarantee and shall apply to all Obligations whenever arising.

 

(i)           General Limitation on Amount of Obligations Guaranteed. In any
action or proceeding under any Debtor Relief Laws, if the obligations of the
Guarantors under Section 11(a) would otherwise be held or determined to be void,
invalid or unenforceable, or subordinated to the claims of any other creditors,
on account of the amount of its liability under Section 11(a), then,
notwithstanding any other provision hereof to the contrary, the amount of such
liability shall, without any further action by the Guarantors, Agent or other
Person, be automatically limited and reduced to the highest amount that is valid
and enforceable and not subordinated to the claims of other creditors as
determined in such action or proceeding.

 

(j)           Subordination. Each Loan Party hereby agrees that any and all
Indebtedness, liabilities and other obligations now or hereafter owing to it by
each other Loan Party (“Intercompany Debt”) hereby is and shall be subordinate
and junior in right of payment and claim to the prior payment in full of all
Obligations as herein provided. Until all of the Obligations have been paid in
full, no payment of any kind on account of any Intercompany Debt shall be made
or received by a Loan Party, provided that for so long as no Default or Event of
Default exists, a Loan Party may make and/or receive payments on Intercompany
Debt from time to time in their sole discretion. Any payment at any time
received by a Loan Party on account of Intercompany Debt in violation of this
paragraph shall be held in trust by such Loan Party for the benefit of Agent and
Lenders and shall forthwith be paid to Agent without affecting the liability of
any Loan Party under this Agreement, which amount shall be applied by Agent in
reduction of the Obligations in accordance with this Agreement as if such
payments were Collateral.

 

Section 12.    JURY TRIAL WAIVER; GOVERNING LAW; CERTAIN INDEMNITIES and WAIVERS

 

(a)          Governing Law; Choice of Forum; Service of Process; Jury Trial
Waiver.

 

(i)                 The validity, interpretation and enforcement of this
Agreement and the other Loan Documents and any dispute arising out of the
relationship between the parties hereto, whether in contract, tort, equity or
otherwise, shall be governed by the substantive laws (other than conflict of law
provisions and principles, but including Section 5-1401 and Section 5-1402 of
the General Obligations Law) of the State of New York.

 

(ii)               The Loan Parties, Lenders and Agent irrevocably consent and
submit to the non-exclusive jurisdiction of the United States Federal Court of
the Southern District of New York or any New York state court sitting in New
York County, New York and waive any objection based on venue or forum non
conveniens with respect to any action instituted therein arising under this
Agreement or any of the other Loan Documents or in any way connected with or
related or incidental to the dealings of the parties hereto in respect of this
Agreement or any of the other Loan Documents or the transactions related hereto
or thereto, in each case whether now existing or hereafter arising, and whether
in contract, tort, equity or otherwise, and agree that any dispute with respect
to any such matters shall be heard only in the courts described above (except
that Agent shall have the right to bring any action or proceeding against any
Loan Party or its property in the courts of any other jurisdiction which Agent
deems necessary or appropriate in order to realize on the Collateral or to
otherwise enforce its rights against any Loan Party or its property).

 



 -65- 

 

 

(iii)             Each Loan Party hereby waives personal service of any and all
process upon it and consents that all such service of process may be made by
certified mail (return receipt requested) directed to its address in accordance
with the notice provisions hereof, and service so made shall be deemed to be
completed three (3) days after the same shall have been so deposited in the U.S.
or Canadian mail, or, at Agent’s option, by service upon such Loan Party in any
other manner provided under the rules of any such courts. Within thirty (30)
days after such service, the Borrower shall appear in answer to such process,
failing which such Loan Party shall be deemed in default and judgment may be
entered by Agent against such Loan Party for the amount of the claim and other
relief requested.

 

(iv)              THE LOAN PARTIES, LENDERS AND AGENT HEREBY WAIVE ANY RIGHT TO
TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (i) ARISING UNDER
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, OR (ii) IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT
OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS RELATED
HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE. THE LOAN PARTIES, LENDERS AND
AGENT HEREBY AGREE AND CONSENT THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT LOAN PARTIES,
LENDERS OR AGENT MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

(v)                Neither Agent nor any Lender shall have any liability to any
Loan Party (whether in tort, contract, equity or otherwise) for losses suffered
by any Loan Party in connection with, arising out of, or in any way related to
the transactions or relationships contemplated by this Agreement, or any act,
omission or event occurring in connection herewith, unless it is determined by a
final and non-appealable judgment or court order binding on Agent or the
applicable Lender that the losses were the result of acts or omissions
constituting (i) with respect to Agent, gross negligence or willful misconduct,
or (ii) with respect to any Lender, gross negligence, material breach or willful
misconduct, each as determined pursuant to a final non-appealable order of a
court of competent jurisdiction. In any such litigation, Agent and Lenders shall
be entitled to the benefit of the rebuttable presumption that Agent and Lenders
acted in their sole discretion and with the exercise of ordinary care in the
performance by it of the terms of this Agreement. In no event shall Agent or any
Lender or any of their respective Affiliates or any of their respective
officers, directors, employees or agents be liable on any theory of liability
for any special, indirect, consequential, exemplary or punitive damages
(including any loss of profits, business or anticipated savings) irrespective of
whether the Agent or any Lender has been advised of the likelihood of such loss
or damage and regardless of the form of action. Each Loan Party hereby waives,
releases and agrees not to sue upon any such claim for any special, indirect,
consequential or punitive damages, whether or not accrued and whether or not
known or suspected to exist in its favor.

 

(b)          Waiver of Notices. Each Loan Party hereby expressly waives demand,
presentment, acceptance, notice of acceptance, protest and notice of protest and
notice of dishonor with respect to any and all instruments and commercial paper,
included in or evidencing any of the Obligations or the Collateral, and any and
all other demands and notices of any kind or nature whatsoever with respect to
the Obligations, the Collateral and this Agreement, except such as are expressly
provided for herein. No notice to or demand on any Loan Party which Agent may
elect to give shall entitle any Loan Party to any other or further notice or
demand in the same, similar or other circumstances.

 



 -66- 

 

 

(c)          Waiver of Hearing. EACH LOAN PARTY HEREBY KNOWINGLY, INTENTIONALLY
AND VOLUNTARILY WAIVES ALL RIGHTS WHICH SUCH LOAN PARTY HAS UNDER APPLICABLE LAW
TO NOTICE AND TO A JUDICIAL HEARING PRIOR TO THE ISSUANCE OF A WRIT OF
POSSESSION ENTITLING AGENT, ITS SUCCESSORS AND ASSIGNS TO POSSESSION OF THE
COLLATERAL UPON AN EVENT OF DEFAULT. WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING AND WITHOUT LIMITING ANY OTHER RIGHT WHICH AGENT MAY HAVE, EACH LOAN
PARTY CONSENTS THAT, IF AGENT FILES A PETITION FOR AN IMMEDIATE WRIT OF
POSSESSION IN COMPLIANCE WITH APPLICABLE LAW AND THIS WAIVER OR A COPY HEREOF IS
ALLEGED IN SUCH PETITION AND ATTACHED THERETO, THE COURT BEFORE WHICH SUCH
PETITION IS FILED MAY DISPENSE WITH ALL RIGHTS AND PROCEDURES HEREIN WAIVED AND
MAY ISSUE FORTHWITH AN IMMEDIATE WRIT OF POSSESSION, WITHOUT THE NECESSITY OF AN
ACCOMPANYING BOND.

 

(d)          Waiver of Counterclaims. Each Loan Party waives all rights to
interpose any claims, deductions, setoffs or counterclaims of any nature (other
than compulsory counterclaims) in any action or proceeding with respect to this
Agreement, the Obligations, the Collateral or any matter arising therefrom or
relating hereto or thereto.

 

(e)          Indemnification. The Loan Parties and their Subsidiaries shall
indemnify and hold Agent, each Lender and their respective Affiliates, and their
respective directors, agents, employees and counsel, harmless from and against
any and all losses, claims, damages, liabilities, costs or expenses
(collectively, “Loss”) imposed on, incurred by or asserted against any of them
in connection with any litigation, investigation, claim or proceeding commenced
or threatened related to the negotiation, preparation, execution, delivery,
enforcement, performance or administration of this Agreement (including the
enforcement of the indemnification set forth in this Section 12(e)), any other
Loan Documents, or any undertaking or proceeding related to any of the
transactions contemplated hereby or any act, omission, event or transaction
related or attendant thereto, including amounts paid in settlement, court costs,
and the fees and expenses of counsel, in each case except to the extent such
Loss result from (i) with respect to the Agent and any Agent-Related Person, the
willful misconduct or gross negligence of the Agent or Agent-Related Person or
(ii) with respect to any other indemnified person pursuant to the terms of this
Section 12(e), the willful misconduct, material breach or gross negligence of
any such indemnified person, each as determined pursuant to a final
non-appealable order of a court of competent jurisdiction. To the extent that
the undertaking to indemnify, pay and hold harmless set forth in this Section
may be unenforceable because it violates any law or public policy, each Loan
Party and its Subsidiaries shall pay the maximum portion which it is permitted
to pay under applicable Law to Agent and Lenders in satisfaction of indemnified
matters under this Section. The foregoing indemnity shall survive the
resignation or removal of Agent, the payment of the Obligations and the
termination or non-renewal of this Agreement.

 

Section 13.    AMENDMENTS; WAIVERS; ASSIGNMENTS; PARTICIPATIONS

 

(a)          Amendments and Waivers.

 

(i)                 No amendment or waiver of any provision of this Agreement or
any other Loan Document (such term, solely for this Section 13(a), shall exclude
the Agent Fee Letter), and no consent with respect to any departure by any Loan
Party therefrom, shall be effective unless the same shall be in writing and
signed by the Required Lenders (or by Agent at the written request of the
Required Lenders) and Borrower, and then any such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no such waiver, amendment, or consent shall,
unless in writing and signed by all Lenders affected thereby and Borrower and
acknowledged by Agent, do any of the following:

 



 -67- 

 

 

(A)              increase or extend the Term Loan of any Lender;

 

(B)              postpone or delay any date fixed by this Agreement or any other
Loan Document for any payment of principal, interest, fees or other amounts due
to Lenders (or any of them) hereunder or under any other Loan Document;

 

(C)              reduce the principal of, or the rate of interest specified
herein on the Term Loan, or any fees or other amounts payable hereunder or under
any other Loan Document;

 

(D)              change the percentage of the aggregate unpaid principal amount
of the Term Loan which is required for Lenders or any of them to take any action
hereunder;

 

(E)               change any provision hereof that provides for the pro rata
treatment of Lenders, including Section 2(b) and Section 14(k);

 

(F)               amend this Section or any provision of this Agreement
providing for consent or other action by all Lenders;

 

(G)              release all or substantially all of the Collateral, other than
as permitted by Section 14(j) or Section 2(d); or

 

(H)              change the definition of “Required Lenders”.

 

provided, however, that no amendment, waiver or consent shall, unless in writing
and signed by Agent, affect the rights or duties of Agent under this Agreement
or any other Loan Document, and, provided further, that the amount of the
applicable Lender’s Term Loan Commitment may be amended from time to time by
Agent alone to reflect assignments of Term Loan Commitments in accordance
herewith.

 

(ii)               If any fees are paid to Lenders as consideration for
amendments, waivers or consents with respect to this Agreement, at Agent’s
election, such fees may be paid only to those Lenders that agree to such
amendments, waivers or consents within the time specified for submission
thereof.

 

(iii)             If, in connection with any proposed amendment, waiver or
consent requiring the consent of all Lenders or all affected Lenders, the
consent of Required Lenders is obtained, but the consent of other Lenders is not
obtained (any such Lender whose consent is not obtained being referred to as a
“Non-Consenting Lender”), then, so long as Agent is not a Non-Consenting Lender,
at the Borrower’s request, Agent or an Eligible Assignee shall have the right
(but not the obligation) with Agent’s approval, to purchase from the
Non-Consenting Lenders, and the Non-Consenting Lenders agree that they shall
sell, all of the Non-Consenting Lenders’ Term Loan Commitments for an amount
equal to the principal balances thereof and all accrued interest and fees with
respect thereto through the date of sale pursuant to one or more Assignment and
Acceptances, without premium or discount.

 

(iv)              Limitations on Waivers. Neither Agent nor any Lender shall, by
any act, delay, omission or otherwise, be deemed to have expressly or impliedly
waived any of its rights, powers and/or remedies unless such waiver shall be in
writing and signed by an authorized officer of Agent or such Lender. Any such
waiver shall be enforceable only to the extent specifically set forth therein. A
waiver by Agent or any Lender of any right, power and/or remedy on any one
occasion shall not be construed as a bar to or waiver of any such right, power
and/or remedy which Agent or such Lender would otherwise have on any future
occasion, whether similar in kind or otherwise.

 



 -68- 

 

 

(b)          Assignments and Participations.

 

(i)                 Any Lender may, with the written consent of Agent (which
consent shall not be unreasonably withheld, conditioned or delayed) and (except
(x) in the case of an assignment to an Affiliate or another Lender, or (y) if an
Event of Default has occurred and continues to exist) the Borrower, assign and
delegate to one or more Eligible Assignees (each, an “Assignee”) all or any part
of the Term Loan and the other rights and obligations of such Lender hereunder,
in a minimum amount of $1,000,000; provided, however, that the Loan Parties and
Agent may continue to deal solely and directly with such Lender in connection
with the interest so assigned to an Assignee until (x) written notice of such
assignment, together with payment instructions, addresses and related
information with respect to the Assignee, shall have been given to Borrower and
Agent by such Lender and the Assignee; (y) such Lender and its Assignee shall
have delivered to Borrower and Agent a fully executed Assignment and Acceptance
in the form of Exhibit B (an “Assignment and Acceptance”) together with any tax
forms or other documentation reasonably requested by Agent, and (z) the assignor
Lender or Assignee has paid to Agent a processing fee in the amount of $3,500
(unless Agent agrees to waive such fee in its sole discretion).

 

(ii)               From and after the date that Agent notifies the assignor
Lender that it has received an executed Assignment and Acceptance and payment of
the above-referenced processing fee, (A) the Assignee thereunder shall be a
party hereto and, to the extent that rights and obligations have been assigned
to it pursuant to such Assignment and Acceptance, shall have the rights and
obligations of a Lender under the Loan Documents, and (B) the assignor Lender
shall, to the extent that rights and obligations hereunder and under the other
Loan Documents have been assigned by it pursuant to such Assignment and
Acceptance, relinquish its rights and be released from its obligations under
this Agreement (and in the case of an Assignment and Acceptance covering all or
the remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto).

 

(iii)             By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the Assignee thereunder confirm to and agree
with each other and the other parties hereto as follows: (A) other than as
provided in such Assignment and Acceptance, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Loan Document furnished
pursuant hereto or the attachment, perfection, or priority of any Lien granted
by the Loan Parties to Agent or any Lender in the Collateral; (B) such assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Loan Parties or the performance or
observance by the Loan Parties of any of their obligations under this Agreement
or any other Loan Document furnished pursuant hereto; (C) such Assignee confirms
that it has received a copy of this Agreement, together with such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Acceptance; (D) such
Assignee will, independently and without reliance upon Agent, such assigning
Lender or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (E) such Assignee appoints and
authorizes Agent to take such action as agent on its behalf and to exercise such
powers under this Agreement as are delegated to Agent by the terms hereof,
together with such powers, including the discretionary rights and incidental
powers, as are reasonably incidental thereto; and (F) such Assignee agrees that
it will perform in accordance with their terms all of the obligations which by
the terms of this Agreement are required to be performed by it as a Lender. The
Agent, acting solely for this purpose as an agent of the Borrower, shall
maintain at one of its offices in the United States a copy of each Assignment
and Acceptance delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 



 -69- 

 

 

(iv)              Immediately upon satisfaction of the requirements of
Section 13(b)(i), this Agreement shall be deemed to be amended to the extent,
but only to the extent, necessary to reflect the addition of the Assignee and
the resulting adjustment of the Term Loan Commitments arising therefrom. The
Term Loan Commitment allocated to each Assignee shall reduce the Term Loan
Commitment of the assigning Lender pro tanto.

 

(v)                Any Lender may at any time sell to one or more commercial
banks, financial institutions, or other Persons not Affiliates of any Loan Party
(a “Participant”) participation interests in the Term Loan of that Lender and
the other interests of that Lender (the “Originating Lender”) hereunder and
under the other Loan Documents; provided, however, that (A) the Originating
Lender’s obligations under this Agreement shall remain unchanged, (B) the
Originating Lender shall remain solely responsible for the performance of such
obligations, (C) the Loan Parties and Agent shall continue to deal solely and
directly with the Originating Lender in connection with the Originating Lender’s
rights and obligations under this Agreement and the other Loan Documents, and
(D) no Lender shall transfer or grant any participating interest under which the
Participant has rights to approve any amendment to, or any consent or waiver
with respect to, this Agreement or any other Loan Document except the matters
set forth in Section 13(a)(i)(A), (B) and (C), and all amounts payable by the
Loan Parties hereunder shall be determined as if such Lender had not sold such
participation; except that, if amounts outstanding under this Agreement are due
and unpaid, or shall have become due and payable upon the occurrence of an Event
of Default, each Participant shall be deemed to have the right of set-off in
respect of its participating interest in amounts owing under this Agreement to
the same extent and subject to the same limitation as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans, or
its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such commitment,
loan, or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations and Proposed Treasury Regulations Section
1.163-5(b) (or any amended or successor version). The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary. For the avoidance of doubt, the Agent (in its capacity as
Agent) shall have no responsibility for maintaining a Participant Register.

 



 -70- 

 

 

(vi)              Notwithstanding any other provision in this Agreement, Agent
and any Lender may at any time create a security interest in, or pledge, all or
any portion of its rights under and interest in this Agreement in favor of (A)
the Federal Reserve Bank in accordance with Regulation A of the FRB or U.S.
Treasury Regulation 31 CFR §203.14, and the Federal Reserve Bank may enforce
such pledge or security interest in any manner permitted under applicable Law,
and (B) any Eligible Assignee, and such Eligible Assignee may enforce such
pledge or security interest in any manner permitted under applicable Law.

 

(c)          Replacement of Lenders. If (i) any Lender requests compensation
under Section 2(e), or if any Loan Party is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2(f) or (ii) in connection with any proposed amendment,
modification, termination, waiver or consent with respect to any of the
provisions hereof as contemplated by Section 13(a), the consent of Required
Lenders shall have been obtained but the consent of one or more of such other
Lenders (each a “Non-Consenting Lender”) whose consent is required shall not
have been obtained, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Agent, require such Lender to assign and delegate
(and such Lender agrees to assign and delegate), without recourse (in accordance
with and subject to the restrictions set forth in Section 13(a)), all of its
interests, rights (other than its existing rights to payments pursuant to
Section 2(e) or 2(f)) and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender) (a
“Replacement Lender”); provided that (A) such Lender shall have received payment
of an amount equal to the outstanding principal amount of all Loans owed to it,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder from the assignee (in the case of such outstanding principal and
accrued interest and fees) and from the Borrower (in the case of all other
amounts), (B) in the case of a claim for compensation under Section 2(e) or
payments required to be made pursuant to Section 2(f), such assignment will
result in a reduction in such compensation or payments, and (C) in the case of a
Non-Consenting Lender, each Replacement Lender shall consent, at the time of
such assignment, to each matter in respect of which such terminated Lender was a
Non-Consenting Lender.

 

Section 14.    THE AGENT

 

(a)          Appointment and Authorization. Each Lender hereby designates and
appoints Acquiom as its Agent under this Agreement and the other Loan Documents,
and each Lender hereby irrevocably authorizes Agent to take such action on its
behalf under the provisions of this Agreement and each other Loan Document and
to exercise such powers and perform such duties as are expressly delegated to it
by the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto. Agent agrees to act as such on the
express conditions contained in this Section 14. The provisions of this
Section 14 are solely for the benefit of Agent and Lenders, and the Loan Parties
shall have no rights as third party beneficiaries of any of the provisions
contained herein. Notwithstanding any provision to the contrary contained
elsewhere in this Agreement or in any other Loan Document, Agent shall not have
any duties or responsibilities, except those expressly set forth herein, nor
shall Agent have or be deemed to have any fiduciary relationship with any
Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against Agent. Without limiting the generality of
the foregoing sentence, the use of the term “agent” in this Agreement with
reference to Agent is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties. Except as expressly otherwise provided in this Agreement,
Agent shall have and may use its sole discretion with respect to exercising or
refraining from exercising any discretionary rights or taking or refraining from
taking any actions which Agent is expressly entitled to take or assert under
this Agreement and the other Loan Documents, including the exercise of remedies
pursuant to Section 10(b), and any action so taken or not taken shall be deemed
consented to by Lenders. Notwithstanding anything else to the contrary herein,
whenever reference is made in this Agreement or any other Loan Document to any
discretionary action by, consent, designation, specification, requirement or
approval of, notice, request or other communication from, or other direction
given or action to be undertaken or to be (or not to be) suffered or omitted by
Agent or to any election, decision, opinion, acceptance, use of judgment,
expression of satisfaction, reasonable satisfaction or other exercise of
discretion, rights or remedies to be made (or not to be made) by Agent (except
for the Agent’s ability to waive the fee set forth in Section 13(b)(i) which
shall be made in the Agent’s sole discretion), it is understood that in all
cases that any such permissive rights shall not be construed as a duty and Agent
shall be fully justified in failing or refusing to take any such action under
this Agreement or the applicable Loan Document if it shall not have received
such written instruction, advice or concurrence of the Required Lenders (or the
other applicable level of lender consent required hereunder in connection with
such action or inaction).

 



 -71- 

 

 

(b)          Delegation of Duties. Agent may execute any of its duties under
this Agreement or any other Loan Document by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects except
to the extent determined by a court of competent jurisdiction in a valid, final,
non-appealable judgment that such selection involved gross negligence or willful
misconduct of Agent.

 

(c)          Liability of Agent. None of the Agent-Related Persons shall (i) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct,
as determined by a court of competent jurisdiction in a valid, final,
non-appealable judgment), or (ii) be responsible in any manner to any Lender for
any recital, statement, representation or warranty made by any Loan Party or any
Affiliate of any Loan Party, or any officer thereof, contained in this Agreement
or in any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by Agent under or in
connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document, or for any failure of any Loan Party or any other party
to any Loan Document to perform its obligations hereunder or thereunder. No
Agent-Related Person shall be under any obligation to any Lender to ascertain or
to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the properties, books or records of any Loan Party or any of any Loan
Party’s Affiliates. The Agent shall have no liability for any action taken, or
errors in judgment made, in good faith by it or any of its officers, employees
or agents, unless it shall have been negligent in ascertaining the pertinent
facts. Nothing in this Agreement or the other Loan Documents shall require Agent
to expend or risk its own funds or otherwise incur any financial liability in
the performance of any of its duties or in the exercise of any of its rights or
powers hereunder. The Agent may consult with legal counsel, independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts. If at any time the Agent is served with any
judicial or administrative order, judgment, decree, writ or other form of
judicial or administrative process (including orders of attachment or
garnishment or other forms of levies or injunctions or stays relating to the
transfer of any collateral), the Agent is authorized to comply therewith in any
manner as it or its legal counsel of its own choosing deems appropriate, and if
the Agent complies with any such judicial or administrative order, judgment,
decree, writ or other form of judicial or administrative process, the Agent
shall not be liable to any of the parties hereto or to any other Person even
though such order, judgment, decree, writ or process may be subsequently
modified or vacated or otherwise determined to have been without legal force or
effect. The Agent shall not be responsible for and makes no representation as to
the existence, genuineness, value or protection of any Collateral, for the
legality, effectiveness or sufficiency of any other Loan Document, or for the
creation, perfection, priority, sufficiency or protection of any liens securing
the Obligations. For the avoidance of doubt, nothing herein shall require the
Agent to file financing statements or continuation statements, or be responsible
for maintaining the security interests purported to be created as described
herein or in any other Loan Document (except for the safe custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder or under any Loan Document). The Agent shall not be responsible or
liable for any failure or delay in the performance of its obligations under this
Agreement or any Other Document arising out of or caused, directly or
indirectly, by circumstances beyond its control, including without limitation,
any act or provision of any present or future law or regulation or governmental
authority; acts of God; earthquakes; fires; floods; wars; terrorism; civil or
military disturbances; sabotage; epidemics; pandemics; riots; interruptions,
loss or malfunctions of utilities, computer (hardware or software) or
communications service; accidents; labor disputes; acts of civil or military
authority or governmental actions; or the unavailability of the Federal Reserve
Bank wire or telex or other wire or communication facility.

 



 -72- 

 

 

Agent shall not be under any obligation (i) to monitor, determine or verify the
unavailability or cessation of the London interbank offered rate (or other
applicable benchmark), or whether or when there has occurred, or to give notice
to any other transaction party of the occurrence of (except as directed by the
Required Lenders), any termination date relating to the London interbank offered
rate, (ii) to select determine or designate any alternative rate, or other
successor or replacement benchmark index, or whether any conditions to the
designation of such a rate have been satisfied, (iii) to select, determine or
designate any other modifier to any alternative rate or (iv) to determine
whether or what alternative rate changes are necessary or advisable, if any, in
connection with any of the foregoing.  The Agent shall not be liable for any
inability, failure or delay on its part to perform any of its duties set forth
in this Agreement as a result of the unavailability of the London interbank
offered rate (or other applicable benchmark) and absence of a designated
replacement benchmark, including as a result of any inability, delay, error or
inaccuracy on the part of the Required Lenders, in providing any direction,
instruction, notice or information required or contemplated by the terms of this
Agreement and reasonably required for the performance of such duties.  The Agent
does not warrant or accept any responsibility for, and shall not have any
liability with respect to, the administration, submission or any other matter
related to any Successor Benchmark Rate, including without limitation, whether
the composition or characteristics of any such Benchmark Replacement (including
any Benchmark Replacement Adjustment or Benchmark Conforming Changes) will be
similar to, or produce the same value or economic equivalence of, the LIBO Rate
or have the same volume or liquidity as did the London interbank offered rate
prior to its discontinuance or unavailability.

 

(d)          Reliance by Agent. Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, facsimile, electronic mail, telex or
telephone message, statement, opinion, report or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons, and upon advice and statements of legal counsel
(including counsel to the Loan Parties), independent accountants and other
experts selected by Agent. Agent shall be fully justified in failing or refusing
to take any action under this Agreement or any other Loan Document unless it
shall first receive such written advice, direction or concurrence of the
Required Lenders as it deems appropriate and, if it so requests, it shall first
be indemnified to its satisfaction by Lenders against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action; provided that, Agent shall not be required to take any action
which, in Agent’s discretion or as advised by Agent’s counsel, is contrary to
applicable Law. Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Loan Document in
accordance with a written direction, request or consent of the Required Lenders
(or all Lenders if so required by Section 13(a)) and such request and any action
taken or failure to act pursuant thereto shall be binding upon all Lenders.

 



 -73- 

 

 

(e)          Notice of Default or Event of Default. Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
unless Agent shall have received written notice from a Lender or Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default.” Agent will notify Lenders of
its receipt of any such notice. Agent shall take such action with respect to
such Default or Event of Default as may be requested by the Required Lenders in
accordance with Section 10(b); provided, however, that unless and until Agent
has received any such request, Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable.

 

(f)           Credit Decision. Each Lender acknowledges that none of the
Agent-Related Persons has made any representation or warranty to it, and that no
act by Agent hereinafter taken, including any review of the affairs of the Loan
Parties and their Affiliates, shall be deemed to constitute any representation
or warranty by any Agent-Related Person to any Lender. Each Lender represents to
Agent that it has, independently and without reliance upon any Agent-Related
Person and based on such documents and information as it has deemed appropriate,
made its own appraisal of and investigation into the business, prospects,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their Affiliates, and all applicable laws and regulations
relating to the transactions contemplated hereby, and made its own decision to
enter into this Agreement and to extend credit to the Loan Parties. Each Lender
also represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Loan Parties and their
Affiliates. Except for notices, reports and other documents expressly herein
required to be furnished to Lenders by Agent, Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of the Loan Parties or any of their Affiliates
which may come into the possession of any of the Agent-Related Persons.

 

(g)          Indemnification. Whether or not the transactions contemplated
hereby are consummated, Lenders shall indemnify upon demand the Agent-Related
Persons (to the extent not reimbursed by or on behalf of the Loan Parties and
without limiting the obligation of the Loan Parties to do so), in accordance
with their Pro Rata Shares, from and against any and all matters described in
Section 12(e); provided, however, that no Lender shall be liable for the payment
to the Agent-Related Persons of any portion of such amounts to the extent
determined by a court of competent jurisdiction in a valid, final,
non-appealable judgment to have resulted from such Person’s gross negligence or
willful misconduct. Without limitation of the foregoing, each Lender shall
reimburse Agent upon demand for such Lender’s Pro Rata Share of any costs or
out-of-pocket expenses (including attorneys’ fees and expenses) incurred by
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement (including the indemnity set forth in
this Section 14(g)), any other Loan Document, or any document contemplated by or
referred to herein, to the extent that Agent is not reimbursed for such expenses
by or on behalf of the Loan Parties. The undertaking in this Section shall
survive the payment of all Obligations hereunder and the resignation or
replacement of Agent.

 



 -74- 

 

 

(h)          Agent in Individual Capacity. Acquiom and its Affiliates may make
loans to, cause the issuance of letters of credit for the account of, accept
deposits from, acquire Equity Interests in and generally engage in any kind of
lending, banking, trust, financial advisory, underwriting or other business with
any Loan Party and any Affiliate of any Loan Party as though Acquiom were not
Agent hereunder and without notice to or consent of Lenders. Acquiom or its
Affiliates may receive information regarding the Loan Parties and their
respective Subsidiaries, their Affiliates and customers (including information
that may be subject to confidentiality obligations in favor of the Loan Parties
or such Affiliates), and Lenders acknowledge that Acquiom shall be under no
obligation to provide such information to them.

 

(i)           Successor Agent. Agent may resign as Agent upon at least 30 days’
prior notice to Lenders and Borrower, such resignation to be effective upon the
acceptance of a successor agent to its appointment as Agent. If Agent resigns
under this Agreement, the Required Lenders shall appoint from among Lenders a
successor agent for Lenders. If no successor agent is appointed prior to the
effective date of the resignation of Agent, Agent may appoint, after consulting
with Lenders and Borrower, or petition a court to appoint at the cost of the
Borrower, a successor agent from among Lenders. Upon the acceptance of its
appointment as successor agent hereunder, such successor agent shall succeed to
all the rights (other than the right to indemnities or other reimbursable
amounts accrued to Agent prior to its resignation), powers and duties of the
retiring Agent and the term “Agent” shall mean such successor agent and the
retiring Agent’s appointment, powers and duties as Agent shall be terminated.
After any retiring Agent’s resignation hereunder as Agent, the provisions of
this Section 14 and Section 12(e) shall continue to inure to its benefit as to
any actions taken or omitted to be taken by it while it was Agent under this
Agreement. Any corporation or association into which Agent may be converted or
merged, or with which it may be consolidated, or to which it may sell or
transfer all or substantially all of its corporate trust business and assets as
a whole or substantially as a whole, or any corporation or association resulting
from any such conversion, sale, merger, consolidation or transfer to which Agent
is a party, will be and become the successor Agent under this Agreement and each
other Loan Document to which it is a party and will have and succeed to the
rights, powers, duties, immunities and privileges as its predecessor, without
the execution or filing of any instrument or paper or the performance of any
further act.

 

(j)           Collateral Matters.

 

(i)                 Lenders hereby irrevocably authorize Agent, at its option
and in its sole discretion, to release any of Agent’s Liens upon any Collateral
(A) upon the, Repayment Date (B) constituting property being sold or disposed of
if the Loan Parties certify to Agent that the sale or disposition is permitted
under this Agreement (and Agent may rely conclusively on any such certificate,
without further inquiry); (C) constituting property in which the Loan Parties
owned no interest at the time the Lien was granted or at any time thereafter;
(D) constituting property leased to any Loan Party under a lease which has
expired or been terminated in a transaction permitted under this Agreement or
(E) otherwise in accordance with Section 2(d). Except as provided above and
subject to Section 13(a)(i)(G) above, Agent will not release any of Agent’s
Liens without the prior written authorization of the Required Lenders. Upon
request by Agent or Borrower at any time, the Required Lenders will confirm in
writing Agent’s authority to release any Agent’s Liens upon particular types or
items of Collateral pursuant to this Section 14(j).

 



 -75- 

 

 

(ii)               Upon receipt by Agent of any authorization required pursuant
to this Section 14(j) from Lenders of Agent’s authority to release Agent’s Liens
upon particular types or items of Collateral, and upon at least five (5)
Business Days’ prior written request by Borrower, Agent is hereby irrevocably
authorized by Lenders to execute such documents as may be necessary to evidence
the release of Agent’s Liens upon such Collateral; provided, however, that (A)
Agent shall not be required to execute any such document on terms which, in
Agent’s opinion, would expose Agent to liability or create any obligation or
entail any consequence other than the release of such Liens without recourse or
warranty, and (B) such release shall not in any manner discharge, affect or
impair the Obligations or any Liens (other than those expressly being released)
upon (or obligations of the Loan Parties in respect of) all interests retained
by the Loan Parties, including the proceeds of any sale, all of which shall
continue to constitute part of the Collateral.

 

(iii)             Agent shall have no obligation whatsoever to any Lender to
assure that the Collateral exists or is owned by any Loan Party or is cared for,
protected or insured or has been encumbered, or that Agent’s Liens have been
properly or sufficiently or lawfully created, perfected, protected or enforced
or are entitled to any particular priority, or to exercise at all or in any
particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to Agent pursuant to any of the Loan Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission or event
related thereto, Agent may act in any manner it may deem appropriate, in its
sole discretion given Agent’s own interest in the Collateral in its capacity as
a Lender and that Agent shall have no other duty or liability whatsoever to any
Lender as to any of the foregoing.

 

(k)          Restrictions on Actions by Lenders; Sharing of Payments.

 

(i)                 Each Lender agrees that it shall not, without the express
consent of the Required Lenders, and that it shall, to the extent it is lawfully
entitled to do so, upon the request of Agent or the Required Lenders, set off
against the Obligations, any amounts owing by such Lender to any Loan Party or
any accounts of any Loan Party now or hereafter maintained with such Lender.
Each Lender further agrees that it shall not, unless specifically requested to
do so by Agent, take or cause to be taken any action to enforce its rights under
this Agreement or against any Loan Party, including the commencement of any
legal or equitable proceedings, to foreclose any Lien on, or otherwise enforce
any security interest in, any of the Collateral.

 

(ii)               If at any time or times any Lender shall receive (A) by
payment, foreclosure, setoff or otherwise, any proceeds of Collateral or any
payments with respect to the Obligations of the Loan Parties to such Lender
arising under, or relating to, this Agreement or the other Loan Documents,
except for any such proceeds or payments received by such Lender from Agent
pursuant to the terms of this Agreement, or (B) payments from Agent in excess of
such Lender’s ratable portion of all such distributions by Agent, such Lender
shall promptly (1) turn the same over to Agent, in kind, and with such
endorsements as may be required to negotiate the same to Agent, or in same day
funds, as applicable, for the account of all Lenders and for application to the
Obligations in accordance with the applicable provisions of this Agreement, or
(2) purchase, without recourse or warranty, an undivided interest and
participation in the Obligations owed to the other Lenders so that such excess
payment received shall be applied ratably as among Lenders in accordance with
their Pro Rata Shares; provided, however, that if all or part of such excess
payment received by the purchasing party is thereafter recovered from it, those
purchases of participations shall be rescinded in whole or in part, as
applicable, and the applicable portion of the purchase price paid therefor shall
be returned to such purchasing party, but without interest except to the extent
that such purchasing party is required to pay interest in connection with the
recovery of the excess payment.

 



 -76- 

 

 

(l)           Agency for Perfection. Each Lender hereby appoints each other
Lender as agent for the purpose of perfecting Lenders’ security interest in
assets which, in accordance with Article 9 of the UCC, or the PPSA, as
applicable, can be perfected only by possession. Should any Lender (other than
Agent) obtain possession of any such Collateral, such Lender shall notify Agent
thereof, and, promptly upon Agent’s request therefor, shall deliver such
Collateral to Agent or in accordance with Agent’s instructions.

 

(m)        Payments by Agent to Lenders. All payments to be made by Agent to
Lenders shall be made by bank wire transfer or internal transfer of immediately
available funds to each Lender pursuant to wire transfer instructions delivered
in writing to Agent on or prior to the Agreement Date (or if such Lender is an
Assignee, on the applicable Assignment and Acceptance), or pursuant to such
other wire transfer instructions as each party may designate for itself by
written notice to Agent. Concurrently with each such payment, Agent shall
identify whether such payment (or any portion thereof) represents principal,
interest, fees or otherwise. Unless Agent receives notice from the Loan Parties
prior to the date on which any payment is due to Lenders that the Loan Parties
will not make such payment in full as and when required, Agent may assume that
the Loan Parties have made such payment in full to Agent on such date in
immediately available funds and Agent may (but shall not be so required), in
reliance upon such assumption, distribute to each Lender on such due date an
amount equal to the amount then due such Lender. If and to the extent the Loan
Parties have not made such payment in full to Agent, each Lender shall repay to
Agent on demand such amount distributed to such Lender, together with interest
thereon at the LIBO Rate for each day from the date such amount is distributed
to such Lender until the date repaid.

 

(n)          Lender’s Failure to Perform. The funding of the Term Loan shall be
made by Lenders simultaneously and in accordance with their Pro Rata Shares. It
is understood that (i) no Lender shall be responsible for any failure by any
other Lender to perform its obligation to make its portion of the Term Loan
hereunder, nor shall the Term Loan Commitment or the amount of the Term Loan of
any Lender be increased or decreased as a result of any failure by any other
Lender to perform its obligation to fund its portion of the Term Loan hereunder,
(ii) no failure by any Lender to perform its obligation to fund its portion of
the Term Loan hereunder shall excuse any other Lender from its obligation to
fund its portion of the Term Loan hereunder, and (iii) the obligations of each
Lender hereunder shall be several, not joint and several.

 

(o)          Collateral and Loan Documents. Each Lender authorizes and directs
Agent to enter into the other Loan Documents, for the ratable benefit and
obligation of Agent and Lenders. Each Lender agrees that any action taken by
Agent or Required Lenders, as applicable, in accordance with the terms of this
Agreement or the other Loan Documents, and the exercise by Agent or the Required
Lenders, as applicable, of their respective powers set forth therein or herein,
together with such other powers that are reasonably incidental thereto, shall be
binding upon all Lenders. Lenders acknowledge that the Term Loan, and all
interest, fees and expenses hereunder constitute one debt, secured pari passu by
all of the Collateral, subject to the order of distribution set forth in
Section 2(b).

 



 -77- 

 

 

(p)          Relation Among Lenders. Lenders are not partners or co-venturers,
and no Lender shall be liable for the acts or omissions of, or (except as
otherwise set forth herein in case of Agent) authorized to act for, any other
Lender.

 

Section 15.    MISCELLANEOUS

 

(a)          Notices. All notices, requests and demands hereunder shall be
(i) in writing, (ii) made to Agent, each Lender or Borrower by electronic
communication (including email and Internet or intranet websites) or at their
respective addresses set forth in Schedule 15(a) hereto, or to such other
address as either party may designate by written notice to the other in
accordance with this provision, and (iii) deemed to have been given or made: if
delivered in person, immediately upon delivery; if by facsimile transmission,
immediately upon sending and upon confirmation of receipt; if by nationally
recognized overnight courier service with instructions to deliver the next
Business Day, one (1) Business Day after sending; if by electronic mail or by
Internet or intranet websites, upon sender’s receipt of an acknowledgment from
the intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgment, provided that, if such
notice or other communication is not sent during the normal business hours of
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next Business Day for the receipt, and if by
certified mail, return receipt requested, five (5) days after mailing; provided,
however, that Agent shall not be deemed to have received any request for a Term
Loan Advance unless and until Agent actually receives such request.

 

(b)          Partial Invalidity. If any provision of this Agreement is held to
be invalid or unenforceable, such invalidity or unenforceability shall not
invalidate this Agreement as a whole, but this Agreement shall be construed as
though it did not contain the particular provision held to be invalid or
unenforceable and the rights and obligations of the parties shall be construed
and enforced only to such extent as shall be permitted by applicable Law.

 

(c)          Judgment Currency.

 

(i)                  If for the purposes of obtaining judgment in any court it
is necessary to convert a sum due hereunder or under any other Loan Document in
any currency (the “Original Currency”) into another currency (the “Other
Currency”) the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures Agent could purchase the Original
Currency with the Other Currency at 11:00 a.m. (New York time), on the Business
Day preceding that on which final judgment is given, or, if permitted by
applicable Law, on the day on which the judgment is paid or satisfied.

 

(ii)                The obligation of the Loan Parties in respect of any sum due
in the Original Currency from the Loan Parties to any Lender or Agent hereunder
or under any other Loan Document held by such Lender shall, notwithstanding any
judgment in any Other Currency, be discharged only to the extent that on the
Business Day following receipt by such Lender or Agent (as the case may be) of
any sum adjudged to be so due in such Other Currency such Lender or Agent (as
the case may be) may in accordance with normal banking procedures purchase the
Original Currency with such Other Currency; if the amount of the Original
Currency so purchased is less than the sum originally due to such Lender or
Agent (as the case may be) in the Original Currency, each applicable Loan Party
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify such Lender or Agent (as the case may be) against such loss, and if
the amount of the Original Currency so purchased exceeds the sum originally due
to any Lender or Agent (as the case may be) in the Original Currency, such
Lender or Agent (as the case may be) agrees to remit to the applicable Loan
Party such excess.

 



 -78- 

 

 

(d)          Successors. This Agreement, the other Loan Documents and any other
document referred to herein or therein shall be binding upon and inure to the
benefit of and be enforceable by Agent, Lenders, the Loan Parties and their
respective successors and permitted assigns, except that no Loan Party may
assign its rights or obligations under this Agreement, any other Loan Documents
or any other document referred to herein or therein without the prior written
consent of Agent and each Lender.

 

(e)          Execution in Counterparts; Execution by Fax or E-Mail. This
Agreement and each other Loan Document may be executed in separate counterparts,
all of which shall constitute one and the same agreement. Delivery of an
executed counterpart of this Agreement or any other Loan Document by facsimile
or e-mail shall be equally as effective as delivery of an original executed
counterpart of this Agreement or such other Loan Document. Any party delivering
an executed counterpart of this Agreement or any other Loan Document by
facsimile or e-mail also shall deliver an original executed counterpart of this
Agreement or such other Loan Document, but the failure to deliver an original
executed counterpart shall not affect the validity, enforceability, and binding
effect of this Agreement or such other Loan Document.

 

(f)           No Third-Party Beneficiaries. Neither (i) any stockholder or owner
of any other Equity Interest in any Loan Party, (ii) any of any Loan Party’s
employees or creditors (other than Agent and Lenders), nor (iii) any other
Person claiming by or through Borrower shall be entitled to rely on this
Agreement or have any rights, remedies or claims against Agent, any Lender or
any Affiliate of Agent or any Lender under or in connection with this Agreement.

 

(g)          Entire Agreement. This Agreement, the other Loan Documents, any
supplements hereto or thereto, and any instruments or documents delivered or to
be delivered in connection herewith or therewith represents the entire agreement
and understanding concerning the subject matter hereof and thereof between the
parties hereto, and supersede all other prior agreements, understandings,
negotiations and discussions, representations, warranties, commitments,
proposals, term sheets, offers and contracts concerning the subject matter
hereof, whether oral or written. In the event of any inconsistency between the
terms of this Agreement and any schedule or exhibit hereto, the terms of this
Agreement shall govern.

 

(h)          Oral Agreements Ineffective. THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND THE SAME MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

 



 -79- 

 

 

(i)           ULC Limitation. The parties acknowledge that certain of the
Collateral may now or in the future consist of ULC Shares, and that it is the
intention of the Loan Parties, the Lenders and the Agent that neither the Agent
nor the Lenders shall under any circumstances prior to the realization thereon
be deemed to be a “member” or a “shareholder”, as applicable, of a ULC for the
purposes of any ULC Legislation. Notwithstanding any provisions to the contrary
contained in this Agreement, the other Loan Documents or any other document or
agreement among all or some of the parties hereto, where the Loan Party is the
registered owner of the ULC Shares which are Collateral, the Loan Party shall
remain the sole registered and beneficial owner of all Pledged ULC Shares more
particularly described in Schedule 8(p) and will remain so until such time as
such Pledged ULC Shares are fully and effectively transferred into the name of
Agent or any other Person on the books and records of such ULC. Nothing in this
Agreement, the other Loan Documents or any other document or agreement delivered
among all or some of the parties hereto is intended to or shall constitute the
Agent, any Lender or any Person other than a Loan Party to be a member or
shareholder of any ULC for the purposes of any ULC Legislation (whether listed
or unlisted, registered or beneficial), until such time as written notice is
given to the applicable Loan Party which has not been withdrawn and all further
steps are taken so as to register the Agent, Lender or other Person as holder of
the Pledged ULC Shares. The granting of the pledge and security interest
pursuant to Section 5 or any other Loan Document does not make the Agent or any
Lender a successor to any Loan Party as a member or shareholder of any ULC, and
neither the Agent nor any Lender nor any of the Agent or any Lender’s respective
successors or assigns hereunder shall be deemed to become a member or
shareholder of any ULC by accepting this Agreement or exercising any right
granted herein unless and until such time, if any, when the Agent or any Lender
or any of either the Agent or any Lender’s successor or assign expressly becomes
a registered member or shareholder of any ULC. Each Loan Party shall be entitled
to receive and retain for its own account any dividends or other distributions
if any, in respect of the Pledged ULC Shares (except for any dividend or
distributions comprised of pledged certificated securities, which shall be
delivered to the Agent to hold as Collateral hereunder), and shall have the
right to vote such Pledged ULC Shares and to control the direction, management
and policies of the applicable ULC to the same extent as such Loan Party would
if such Pledged ULC Shares were not pledged to the Agent for the benefit of the
Lenders or to any other Person pursuant hereto. To the extent any provision
hereof would have the effect of constituting the Agent or any other Lender to be
a member or shareholder, as applicable, of any ULC prior to such time, such
provision shall be severed herefrom and ineffective with respect to the relevant
Pledged ULC Shares without otherwise invalidating or rendering unenforceable
this Agreement or invalidating or rendering unenforceable such provision insofar
as it relates to Collateral other than Pledged ULC Shares. Notwithstanding
anything herein to the contrary (except to the extent, if any, that the Agent or
any of its successors or assigns hereafter expressly becomes a registered member
or shareholder of any ULC), neither the Agent nor any of its respective
successors or assigns shall be deemed to have assumed or otherwise become liable
for any debts or obligations of any ULC. Except upon the exercise by the Agent
or other Persons of rights to sell, transfer or otherwise dispose of Pledged ULC
Shares or other remedies following the occurrence and during the continuance of
an Event of Default, each Loan Party shall not cause or permit, or enable any
ULC in which it holds Pledged ULC Shares to cause or permit, the Agent or any
other Lender to: (a) be registered as member or shareholder of such ULC; (b)
have any notation entered in its favour in the share register of such ULC; (c)
be held out as member or shareholder of such ULC; (d) receive, directly or
indirectly, any dividends, property or other distributions from such ULC by
reason of the Agent, any other Lender or other Person holding a security
interest in the Pledged ULC Shares; or (e) act as a member or shareholder of
such ULC, or exercise any rights of a member or shareholder of such ULC,
including the right to attend a meeting of shareholders of such ULC or vote the
shares of such ULC.

 



 -80- 

 

 

(j)           Canadian Terms. In this Agreement, (i) any term defined by
reference to the UCC shall also have any extended, alternative or analogous
meaning given to such term in applicable Canadian personal property security
laws and other laws (including, without limitation, the PPSA, the Bills of
Exchange Act (Canada) and the Depository Bills and Notes Act (Canada)), in all
cases for the extension, preservation or betterment of the security and rights
of the Agent and the Lenders, (ii) all references to “Article 8 of the UCC”
shall be deemed to refer also to applicable Canadian securities transfer laws
(including, without limitation, the STA or similar legislation in any other
Province of Canada), (iii) all references in this Agreement to a financing
statement, continuation statement, amendment or termination statement shall be
deemed to refer also to the analogous documents used under applicable Canadian
personal property security laws (including, without limitation, the PPSA), (iv)
all references to federal or state securities law of the United States shall be
deemed to refer also to analogous federal, provincial and territorial securities
laws in Canada, (v) all references to the Bankruptcy Code or “state or federal
bankruptcy laws” shall be deemed to refer also to any bankruptcy, insolvency,
reorganization, arrangement, compromise or re-adjustment of debt, dissolution,
winding-up, corporate or any similar Laws in effect in Canada or under
applicable Laws of Canada (including, for greater certainty, the Bankruptcy and
Insolvency Act (Canada), the Companies’ Creditors Arrangement Act (Canada), and
the Winding-Up and Restructuring Act (Canada)), and (vi) all references to Liens
shall be deemed to refer also to hypothecs. For greater certainty, it is hereby
understood and agreed by the parties hereto that the definition and use of the
term “Permitted Liens” herein shall mean that such Liens are permitted to exist
but shall in no way be interpreted to mean that such Liens are entitled to any
priority over the Agent’s security interests and Liens and the Borrower hereby
specifically and expressly acknowledges and agrees that any such encumbrances
not properly perfected under Law shall not be entitled to priority over the
Agent’s security interests and Liens and that this Agreement is not intended and
shall not confer any rights upon any Person whatsoever who is not a party to
this Agreement.

 

(k)          Copy of this Agreement. Each Loan Party acknowledges receipt of an
executed copy of this Agreement.

 

[SEPARATE SIGNATURE PAGE FOLLOWS]

 



 -81- 

 

 

IN WITNESS WHEREOF, the Loan Parties, Agent and Lenders have caused this Loan
and Security Agreement to be duly executed as of the day and year first above
written.

 

BORROWER: GTY TECHNOLOGY HOLDINGS INC.,   a Massachusetts corporation        
By: /s/ John Curran   Name: John Curran   Title: Chief Financial Officer and
Treasure       GUARANTORS: Open Counter Enterprises Inc.,   a Delaware
corporation         By: /s/ John Curran   Name: John Curran   Title: Chief
Financial Officer and Treasure         ecivis, inC.,   a Delaware corporation  
      By: /s/ John Curran   Name: John Curran   Title: Chief Financial Officer
and Treasure         SHERPA GOVERNMENT SOLUTIONS LLC,   a Delaware limited
liability company         By:   /s/ John Curran   Name: John Curran   Title:
Chief Financial Officer and Treasure         SHERPA GOVERNMENT SOLUTIONS LLC,  
a Colorado limited liability company         By: /s/ John Curran   Name: John
Curran   Title: Chief Financial Officer and Treasure

 



 -1- 

 

 



  cITYBASE, INC.,   a Delaware corporation         By: /s/ John Curran   Name:
John Curran   Title: Chief Financial Officer and Treasure         the department
of better technology, inc.,   a Delaware corporation         By: /s/ John Curran
  Name: John Curran   Title: Chief Financial Officer and Treasure        
QUESTICA LTD.,   a Delaware corporation         By: /s/ John Curran   Name: John
Curran   Title: Chief Financial Officer and Treasure         BONFIRE INTERACTIVE
LTD.   a British Columbia company         By: /s/ David Farrell   Name: David
Farrell   Title: Director         QUESTICA SOFTWARE INC.   a British Columbia
company         By: /s/ David Farrell   Name: David Farrell   Title: Director  
      QUESTICA USCDN INVESTMENTS INC.   a British Columbia company         By:  
/s/ David Farrell   Name: David Farrell   Title: Director



 



 -2- 

 

 



  1176370 B.C. UNLIMITED LIABILITY COMPANY   a British Columbia unlimited
liability company         By: /s/ David Farrell   Name: David Farrell   Title:
Director         1176363 B.C. LTD.   a British Columbia company         By: /s/
David Farrell   Name: David Farrell   Title: Director         1176368 B.C. LTD.
  a British Columbia company         By:   /s/ David Farrell   Name: David
Farrell   Title: Director

 



 -3- 

 

 

AGENT: ACQUIOM AGENCY SERVICES LLC,   a Colorado limited liability company      
  By:   /s/ Jennifer Anderson   Name: Jennifer Anderson   Title: Director

  

 

 

 

LENDERS: CLOVER PRIVATE CREDIT OPPORTUNITIES   ORIGINATION II LP,   a Delaware
limited partnership         By: UBS O’Connor LLC, its investment manager        
By:    /s/ Rodrigo Trelles   Name: Rodrigo Trelles   Title: Managing Director  
      By: /s/ Baxter Wasson   Name: Baxter Wasson   Title: Managing Director

  

 

 

 

Schedule 1

 

Term Loan Commitment

 

Lender Term Loan Commitment Clover Private Credit Opportunities Origination II
LP $25,000,000

 

 

 

 

Schedule 8(g)

 

Chief Executive Office; Collateral Locations

 

Loan Party 

Current Chief Executive Office 

Former Chief Executive
Office within the Past 5 Years

 

Locations of Records/Other Places of Business/Collateral Locations

 

GTY Technology Holdings Inc.

 

1180 North Town Center Drive, Suite 100



Las Vegas NV 89144

 

N/A

 

1180 North Town Center Drive, Suite 100



Las Vegas NV 89144

 

Open Counter Enterprises Inc.

 

131 Dartmouth Street, 3rd Floor,



Boston, MA 02116

 

 

25 Taylor St.



San Francisco, CA 94102

 

 

131 Dartmouth Street, 3rd Floor,



Boston, MA 02116

 

eCivis, Inc. 418 N. Fair Oaks Ave., Suite 301, Pasadena, CA 91103 N/A

 

418 N. Fair Oaks Ave., Suite 301



Pasadena, CA 91103

 

Sherpa Government Solutions LLC, a Delaware limited liability company

 

2990 Osceola St



Denver, CO 80212

 

 

222 West Ave. PH03 

Austin, TX 78701

 

 

2990 Osceola St



Denver, CO 80212

 

Sherpa Government Solutions LLC, a Colorado limited liability company

 

2990 Osceola St



Denver, CO 80212 

 

 

222 West Ave. PH03



Austin, TX 78701 

 

 

2990 Osceola St



Denver, CO 80212 

 

CityBase, Inc.



 

30 N Lasalle Street, Suite
3400, Chicago, IL 60602

 

N/A 30 N Lasalle Street, Suite
3400, Chicago, IL 60602 The Department of Better Technology, Inc.

 

30 N Lasalle Street, Suite
3400 Chicago, IL 60602

 

N/A 30 N Lasalle Street, Suite
3400, Chicago, IL 60602 1176370 B.C. Unlimited Liability Company N/A (shell
holding company)

 

121 Charles St W



Suite C429



Kitchener, ON N2G 1H6



Canada

 

Suite 2400, 745 Thurlow Street, Vancouver, British Columbia V6E 0C5

 



 

 

 

1176368 B.C. Ltd. N/A (shell holding company)

 

980 Fraser Dr., Ste. 105 

Burlington, ON L7L 5P5



Canada

 

Suite 2400, 745 Thurlow Street, Vancouver, British Columbia V6E 0C5 Questica
USCDN Investments Inc.

603 Michigan Drive, Unit 1



Oakville, ON, Canada

 

980 Fraser Dr., Ste. 105



Burlington, ON L7L 5P5



Canada

 

 

603 Michigan Drive, Unit 1 

Oakville, ON, Canada

 

Suite 2400, 745 Thurlow Street, Vancouver, British Columbia V6E 0C5

 

Questica Ltd.

2130 Main Street, Suite 245 

Huntington Beach, CA 92648

 

 

980 Fraser Dr., Ste. 105



Burlington, ON L7L 5P5

 Canada

 



2130 Main Street, Suite 245 

Huntington Beach, CA 92648

 

Questica Software Inc.

603 Michigan Drive, Unit 1



Oakville, ON, Canada

 

980 Fraser Dr., Ste. 105



Burlington, ON L7L 5P5

 Canada

 

 

603 Michigan Drive, Unit 1



Oakville, ON, Canada

 

Suite 2400, 745 Thurlow Street, Vancouver, British Columbia V6E 0C5

 

1176363 B.C. Ltd. N/A (shell holding company)

 

121 Charles St W



Suite C429

 Kitchener, ON N2G 1H6



Canada

 

Suite 2400, 745 Thurlow Street, Vancouver, British Columbia V6E 0C5 Bonfire
Interactive Ltd.

121 Charles Street W, #C429



Kitchener, ON, Canada N2G 1H6

 

N/A

 

121 Charles Street W, #C429



Kitchener, ON, Canada N2G 1H6

 

Suite 2400, 745 Thurlow Street, Vancouver, British Columbia V6E 0C5

 

 



 

 

 

OWNED REAL PROPERTY

 

None.

 

LEASED REAL PROPERTY

 

Loan Party

Real Property Address

Current Use

 

Landlord Name

 

eCivis, Inc.

 

418 N. Fair Oaks Ave., Ste. 301



Pasadena, CA 91103

 

Office space Oaks Pasadena LLC CityBase, Inc. 2023 W. Carroll, Suite C-206
Chicago, IL 60612 Temporary storage Industrial Council of Nearwest Chicago
(ICNC) CityBase, Inc. 2023 W. Carroll, Suite C317 Chicago, IL 60612 Temporary
storage Industrial Council of Nearwest Chicago (ICNC) CityBase, Inc. 820 West
Jackson Blvd., Suite 200, Chicago, IL 60607 Office space V820Jackson, LLC
CityBase, Inc. 1161 Mission St., San Francisco, CA, 94103 Office space WeWork
(WW 1161 Mission LLC) CityBase, Inc. 30 N. LaSalle Street, Suite 3400, Chicago,
IL 60602 Office space Reputation.com, Inc. Questica Software Inc. 603 Michigan
Drive Unit 1 Oakville Ont Office space Miller Thompson LLP Questica Ltd.

 

2130 Main St #245

Huntington Beach, CA

 

Office space Seacliff Partners LLC Bonfire Interactive Ltd.

 

121 Charles St. W.



5th Floor Kitchener ON

N2G 1H6

 

Office space

121-151 Charles Street (The Tannery) Inc.



(Allied Reit)

 

Bonfire Interactive Ltd.

 

121 Charles St. W.

#C429, Kitchener ON



N2G 1H6

 

Office space

121-151 Charles Street (The Tannery) Inc.



(Allied Reit)

 

 

 

 



 

 

 

Warehousemen, Processors, Consignees or other Bailees

 

None.

 

 

 

 

Schedule 8(h)

 

Name; Place of Organization; Mergers, Amalgamations and Acquisitions

 

Loan Party 

Jurisdiction of Incorporation/Organization 

 

Type of Organization 

Organizational ID 

GTY Technology Holdings Inc. MA Corporation 001344821 Open Counter Enterprises
Inc. DE Corporation 5354983 eCivis, Inc. DE Corporation 3847649 Sherpa
Government Solutions LLC, a Delaware limited liability company DE Limited
Liability Company 3771959 Sherpa Government Solutions LLC, a Colorado limited
liability company CO Limited Liability Company 20161255624 CityBase, Inc. DE
Corporation 5548269 The Department of Better Technology, Inc. DE Corporation
5350310 Questica Ltd. DE Corporation 6370532 1176370 B.C. Unlimited Liability
Company British Columbia, CA Unlimited Liability Company N/A (shell holding
company) 1176368 B.C. Ltd. British Columbia, CA Corporation N/A (shell holding
company) Questica USCDN Investments Inc. British Columbia, CA Corporation

Canadian Business

 

Number: 721098895

 

Questica Software Inc. British Columbia, CA Corporation

Canadian Business

 

Number: 870137460

 

1176363 B.C. Ltd. British Columbia, CA Corporation N/A (shell holding company)
Bonfire Interactive Ltd. British Columbia, CA Corporation

Canadian Business

 

Number: 823339080

 

 



 

 

 

LEGAL, TRADE OR FICTITIOUS NAMES

  

Company Prior Name Date of Change CityBase, Inc. CityBase, LLC June 21, 2016
1176370 B.C. Unlimited Liability Company 1176370 B.C. Ltd. September 12, 2018
GTY Technology Holdings Inc. GTY Govtech, Inc. February 19, 2019 Questica
Software Inc. Questica Inc. February 19, 2019 1196079 B.C. Ltd. Questica USCDN
Investments Inc. Questica USCDN Inc.

February 19, 2019

 

 

 

1196087 B.C. Ltd. Bonfire Interactive Ltd. Bonfire Interactive Holdings Ltd.
February 19, 2019 2677670 Ontario Inc. (prior name of Bonfire Interactive
Holdings Ltd.)

 

MERGERS, AMALGAMATIONS AND ACQUISITIONS

 

1.Merger between the Borrower, GTY Technology Holdings Inc., a Cayman Islands
exempted company (“GTY Cayman”) and GTY Technology Merger Sub, Inc., a
wholly-owned subsidiary of the Borrower where the Borrower merged with and into
GTY Cayman with GTY Cayman surviving the merger as a direct, wholly-owned
subsidiary of the Borrower pursuant to that certain Agreement and Plan of
Merger, dated as of February 19, 2019.

2.Acquisition by 1176370 B.C. Unlimited Liability Company (“Callco”) and 1176363
B.C. Ltd. (“Exchangeco”) of the issued and outstanding shares of Bonfire
Interactive Ltd. (“Bonfire”), such that Bonfire became an indirect, wholly-owned
subsidiary of the Borrower pursuant to that certain Arrangement Agreement, dated
as of February 19, 2019.

3.Merger of GTY CB Merger Sub, Inc. with and into CityBase, Inc. (“CityBase”),
with CityBase surviving the merger as a direct, wholly-owned subsidiary of the
Borrower pursuant to that certain Agreement and Plan of Merger, dated as of
February 19, 2019.

4.Merger of GTY EC Merger Sub, Inc. with and into eCivis Inc. (“eCivis”), with
eCivis surviving the merger as a direct, wholly-owned subsidiary of the
Borrower, pursuant to that certain Amended and Restated Agreement and Plan of
Merger, dated as of February 19, 2019.

 



 

 

 

5.

 

Merger of GTY OC Merger Sub, Inc. with and into Open Counter Enterprises Inc.
(“Open Counter”), with Open Counter surviving the merger as a direct,
wholly-owned subsidiary of the Borrower, pursuant to that certain Amended and
Restated Agreement and Plan of Merger, dated as of February 19, 2019.

6.Acquisition by 1176368 B.C. Ltd. (“Questica Exchangeco”), an indirect,
wholly-owned subsidiary of GTY Cayman, of all of the issued and outstanding
shares of Questica Inc. and Questica USCDN Inc. (together, “Questica”), such
that Questica became an indirect, wholly-owned subsidiary of the Borrower,
pursuant to that certain Share Purchase Agreement, dated February 19, 2019.

7.Sale to GTY Cayman of all of the issued and outstanding shares of capital
stock of Sherpa Government Solutions LLC (“Sherpa”) (the “Sherpa Units”) owned
by the holders of the Sherpa Units such that Sherpa became a direct,
wholly-owned subsidiary of the Borrower, pursuant to that certain Unit Purchase
Agreement, dated February 19, 2019.

8.Asset Purchase Agreement with CostTree, LLC and CostTree Holdings LLC,
pursuant to which eCivis, Inc. acquired certain assets of CostTree, LLC and
CostTree Holdings LLC on March 12, 2018.

9.Agreement and Plan of Merger between CityBase, Inc. and DOBT Merger Sub, Inc.
and The Department of Better Technology, Inc. on August 8, 2017.

10.Agreement and Plan of Merger between eCivis, Inc., GTY Technology Holdings
Inc., GTY EC Merger Sub, Inc., and Kirk Fernandez on February 19, 2019.

11.Arrangement Agreement by and among Bonfire Interactive Ltd., GTY Technology
Holdings Inc., 1176370 B.C. Unlimited Liability Company, 1176363 B.C. Ltd. and
the Bonfire Holders’ Representative on September 12, 2018.

12.Share Purchase Agreement by and among Questica Software Inc. (formerly
Questica Inc.), Questica USCDN Investments Inc. (formerly Questica USCDN Inc.),
GTY Technology Holdings Inc., Fernbrook Homes (Hi-Tech) Limited, Allan Booth,
Dennis Parass, Shockt Inc., Ross Soft Inc., Craig Ross and 1176368 B.C. Ltd. on
September 12, 2018.

13.Conversion of 1176870 Unlimited Liability Company from a company to an
unlimited liability company on September 12, 2018.

 

 

 

 

Schedule 8(k)

 

Litigation

 

None.

 

 

 

 

Schedule 8(m)

 

Deposit Accounts and Securities Accounts

 

Loan Party Bank Account Number Name and Address of Financial Institution Type of
Account GTY Technology Holdings Inc. D5 39872 Z3

UBS Financial Services Inc.

 

Private Wealth Management

 

299 Park Avenue

 

8th Floor

 

New York, NY 10171-0002

 

Operating Account Open Counter Enterprises Inc. 8550981859

Wells Fargo

 

P.O. Box 6995

 

Portland, OR 97228

 

Checking Account Open Counter Enterprises Inc. 3551323698

Wells Fargo

 

P.O. Box 6995

 

Portland, OR 97228

 

Savings Account Open Counter Enterprises Inc. 5851552504

Wells Fargo

 

P.O. Box 6995

 

Portland, OR 97228

 

Checking Account Sherpa Government Solutions LLC, a Colorado limited liability
company 0051 8044 4303

Bank of America, N.A.

 

P.O Box 25118

 

Tampa, FL 33622

 

Checking Account Sherpa Government Solutions LLC, a Colorado limited liability
company 5180 0033 3586

Bank of America, N.A.

 

P.O Box 25118

 

Tampa, FL 33622

 

Savings Account

 



 

 

 

Loan Party Bank Account Number Name and Address of Financial Institution Type of
Account CityBase, Inc 1370359

CIBC

 

120 South LaSalle Street

 

Chicago IL 60603

 

Checking Account CityBase, Inc 1367285

CIBC

 

120 South LaSalle Street

 

Chicago IL 60603

 

Checking Account CityBase, Inc 1346857

CIBC

 

120 South LaSalle Street

 

Chicago IL 60603

 

Checking Account CityBase, Inc 2764814

CIBC

 

120 South LaSalle Street

 

Chicago IL 60603

 

Checking Account CityBase, Inc 2722380

CIBC

 

120 South LaSalle Street

 

Chicago IL 60603

 

Checking Account CityBase, Inc 2657635

CIBC

 

120 South LaSalle Street

 

Chicago IL 60603

 

Checking Account The Department of Better Technology, Inc. 2723158

CIBC

 

120 South LaSalle Street

 

Chicago IL 60603

 

Checking Account CityBase, Inc. 2675722

CIBC

 

120 South LaSalle Street

 

Chicago IL 60603

 

Checking Account

 



 

 

 

Loan Party Bank Account Number Name and Address of Financial Institution Type of
Account CityBase, Inc. 2675986

CIBC

 

120 South LaSalle Street

 

Chicago IL 60603

 

Checking Account CityBase, Inc. 2706423

CIBC

 

120 South LaSalle Street

 

Chicago IL 60603

 

Checking Account CityBase, Inc. 2669536

CIBC

 

120 South LaSalle Street

 

Chicago IL 60603

 

Checking Account CityBase, Inc. 2699885

CIBC

 

120 South LaSalle Street

 

Chicago IL 60603

 

Checking Account CityBase, Inc. 2938405

CIBC

 

120 South LaSalle Street

 

Chicago IL 60603

 

Checking Account eCivis, Inc. 3250 9538 0504

Bank of America, N.A.

 

P.O Box 25118

 

Tampa, FL 33622

 

Checking Account Questica Ltd. 270143636

City National Bank

 

500 Newport Center Drive #150

 

Newport Beach, CA 92660

 

Checking Account

 



 

 

 

Loan Party Bank Account Number Name and Address of Financial Institution Type of
Account Questica Software Inc. (f/k/a Questica Inc.) 01752 400 280 4

Royal Bank of Canada

 

P.O. Box 4047 Terminal A

 

Toronto ON M5W115

 

Checking Account Questica Software Inc. (f/k/a Questica Inc.) 01752 100 861 4

Royal Bank of Canada

 

P.O. Box 4047 Terminal A

 

Toronto ON M5W115

 

Checking Account Questica Software Inc. (f/k/a Questica Inc.) 01752 100 383 3

Royal Bank of Canada

 

P.O. Box 4047 Terminal A

 

Toronto ON M5W115

 

Checking Account Questica USCDN Investments Inc. (f/k/a Questica USCDN Inc.)
00742 400 451 1

Royal Bank of Canada

 

P.O. Box 4047 Terminal A

 

Toronto ON M5W115

 

Checking Account Questica USCDN Investments Inc. (f/k/a Questica USCDN Inc.)
00742 102 223 5

Royal Bank of Canada

 

P.O. Box 4047 Terminal A

 

Toronto ON M5W115

 

Checking Account Bonfire Interactive Ltd. 07682 400 161 6

Royal Bank of Canada

 

P.O. Box 4047 Terminal A

 

Toronto ON M5W115

 

Checking Account Bonfire Interactive Ltd. 07682 100 154 4

Royal Bank of Canada

 

P.O. Box 4047 Terminal A

 

Toronto ON M5W115

 

Checking Account Bonfire Interactive Ltd. 07712 00140183007 0001

Royal Bank of Canada

 

P.O. Box 4047 Terminal A

 

Toronto ON M5W115

 

Guaranteed investment certificate Bonfire Interactive Ltd. 3301443915

Silicon Valley Bank

 

3003 Tasman Drive

 

Santa Clara, CA 95054

 

Checking Account

 

 

 

 

Schedule 8(p)

 

Ownership of Loan Parties

 

Grantor

Jurisdiction of Incorporation/

 

Organization

 

Issuer Class of Equity Interest

 

 

Certificate No(s)

 

Percentage /



Number of Ownership
Units Pledged

 

Percentage of Outstanding
Units GTY Technology Holdings Inc. Delaware Open Counter Enterprises Inc. Common
Stock 1 1,000 Shares 100% GTY Technology Holdings Inc. Delaware eCivis, Inc.
Common Stock 1 1,000 Shares 100% GTY Technology Holdings Inc. Delaware Sherpa
Government Solutions LLC, a Delaware limited liability company Limited Liability
Company Interest N/A 100% 100% Sherpa Government Solutions LLC, a Delaware
limited liability company Colorado Sherpa Government Solutions LLC, a Colorado
limited liability company Limited Liability Company Interest N/A 100% 100% GTY
Technology Holdings Inc. Delaware CityBase, Inc. Common Stock 1 1,000 Shares
100% CityBase, Inc. Delaware The Department of Better Technology, Inc. Common
Stock 1 1,000 Shares 100% GTY Technology Holdings Inc. British Columbia, CA
1176370 B.C. Unlimited Liability Company Common Share C-3 100% 100% C-4 C-5 C-6
C-7 C-8 C-9 C-10 C-11

 



 

 

 

Grantor

Jurisdiction of Incorporation/

 

Organization

 

Issuer Class of Equity Interest

 

 

Certificate No(s)

 

Percentage /



Number of Ownership
Units Pledged

 

Percentage of Outstanding
Units 1176370 B.C. Unlimited Liability Company British Columbia, CA 1176368 B.C.
Ltd. Common Share C-1 100% of voting interests1 100% of voting interests 1176368
B.C. Ltd. British Columbia, CA Questica USCDN Investments Inc. Class A Common
Share CA-4 100% 100% Class B Common Share CB-2 Class C Common Share CC-2
Questica USCDN Investments Inc. Delaware Questica Ltd. Common Stock N/A 100%
100% 1176368 B.C. Ltd. British Columbia, CA Questica Software Inc. Class C
Common Share CC-4 100% 100% Class D Common Share CD-2 Class E Common Share CE-2
Class F Common Share CF-4 Class G Common Share CG-2 Class H Common Share CH-2

 



 

1 Non-voting shares are held by former owners, which are exchangeable for shares
of GTY Technology Holdings Inc. under certain conditions.

 



 

 

 

Grantor

Jurisdiction of Incorporation/

 

Organization

 

Issuer Class of Equity Interest

 

 

Certificate No(s)

 

Percentage /



Number of Ownership
Units Pledged

 

Percentage of Outstanding
Units 1176370 B.C. Unlimited Liability Company British Columbia, CA 1176363 B.C.
Ltd. Common Share C-1 100% of voting interests2 100% of voting interests C-2 C-3
C-4 C-5 C-6 C-7 C-8 C-9 1176363 B.C. Ltd. British Columbia, CA Bonfire
Interactive Ltd. Common Share C-1 100% 100% Series Seed I Preferred Share SSIP-1
Series Seed II Preferred Share SSIIP-1 Series Seed III Preferred Share SSIIIP-1
Series Seed IV Preferred Share SSIVP-1 Series A Preferred Share SAP-1

 



 

2 Non-voting shares are held by former owners, which are exchangeable for shares
of GTY Technology Holdings Inc. under certain conditions.

 



 

 

 

Schedule 8(q)

 

Existing Debt and Guarantees

 

1.                   Credit Agreement, dated as of February 14, 2020, among GTY
Technology Holdings Inc., the several banks and other financial institutions and
lenders from time to time party thereto and Wilmington Trust, National
Association.

 

2.                   To the extent constituting Indebtedness, expense
reimbursement, indemnities and other non-monetary obligations (but for the
avoidance of doubt, no loan obligations) owing by Questica Software Inc. in
connection with that certain Royal Bank of Canada Credit Agreement, dated July
28, 2020, between Questica Software Inc., as Borrower, and Royal Bank of Canada,
as Bank, making available to Questica Software Inc. a revolving demand facility
in an amount of CAD $1,750,000, a credit card of $95,500 and certain foreign
exchange forward contracts, for so long as permitted to remain outstanding
pursuant to Schedule 9(h)(8).

 

3.                   Royal Bank of Canada Cash Collateral Agreement, dated April
16, 2018, by Bonfire Interactive Ltd., as Customer, over account no. 07712
00140183007 0001.

 

4.                   Capital Leases of CityBase, Inc. in an aggregate principal
amount of approximately $947,164.

 

5.                   CARES Act Paycheck Protection Program Loan, dated April 8,
2020, between CityBase, Inc. and CIBC Bank USA in an aggregate amount of
$2,043,500, and related promissory note.

 

6.                   CARES Act Paycheck Protection Program Loan, dated April 4,
2020, between Sherpa Government Solutions, a Colorado limited liability company
and Bank of America, N.A.in an aggregate amount of $239,151, and related
promissory note.

 

7.                   CARES Act Paycheck Protection Program Loan, dated May 1,
2020, between eCivis Inc. and Bank of America, N.A. in an aggregate amount of
$927,837, and related promissory note.

 

8.                   Payroll tax deferral in an aggregate amount of
approximately $442,000.

  

 

 

 

Schedule 8(u)

 

Intellectual Property, Licenses, Etc.

 

U.S. TRADEMARKS

 

Owner Title Serial No. Filing Date Reg. No. Reg.  Date Open Counter Enterprises
Inc. OC OPEN COUNTER 86773732 September 30, 2015 4991812 July 5, 2016 eCivis,
Inc. GRANTS NETWORK 86231804 March 25, 2014 4741931 May 26, 2015 eCivis, Inc.
ECIVIS 78865529 April 20, 2006 3251218 June 12, 2007 CityBase, Inc. CITYBASE
87426440 April 26, 2017 5415866 March 6, 2018 Questica Software Inc. (f/k/a
Questica Inc.) WHERE BRILLIANT BEGINS 87382481 March 23, 2017 6127189 August 18,
2020 Questica Software Inc. (f/k/a Questica Inc.) QUESTICA 86278708 May 12, 2014
5135213 February 7, 2017 Questica Software Inc. (f/k/a Questica Inc.) QUESTICA
75884718 January 3, 2000 2619415 September 17, 2002

 

CANADIAN TRADEMARKS

 

Owner Title Application Date Application Number Registration Date Registration
Number Questica Software Inc. (f/k/a Questica Inc.)

WHERE BRILLIANT BEGINS

 

 

 

App

 

14-MAR-2017

 

App 1827300

Reg

 

30-MAR-2020

 

Reg TMA1076059

 



 

 

 

Owner Title Application Date Application Number Registration Date Registration
Number Questica Software Inc. (f/k/a Questica Inc.)

OPENBOOK

 

 

 

App 02-FEB-2017 App 1821106     Questica Software Inc. (f/k/a Questica Inc.)

QUESTICA & Design

 

 

 

App 09-APR-2014 App 1672014 Reg 11-APR-2016 Reg TMA934282 Questica Software Inc.
(f/k/a Questica Inc.)

TEAMBUDGET

 

 

 

App 20-MAY-2005 App 1258321 Reg 19-SEP-2006 Reg TMA672945 Questica Software Inc.
(f/k/a Questica Inc.)

QUESTICA

 

 

 

App 12-NOV-1999 App 1035668 Reg 29-JAN-2002 Reg TMA557002

  

PATENTS

 

None.

 

COPYRIGHTS

 

None.

 

DOMAIN NAMES

 

None.

 

LICENSES

 

None.

 

 

 

 

Schedule 9(f)(v)

 

Additional Reporting

 

(a)                Business Plan. The Loan Parties shall furnish or cause to be
furnished to Agent and Lenders, as soon as available, but in any event within 30
days after the beginning of each fiscal year of Borrower the Business Plan of
the Loan Parties and the Subsidiaries prepared on a monthly basis for such
fiscal year (including the fiscal year in which the Maturity Date occurs), and
as soon as available, any significant revisions to the Business Plan with
respect to such fiscal year.

 

“Business Plan” means, with respect to any fiscal year, (i) a detailed forecast
prepared by management of Borrower for such fiscal year, which shall include
(without limitation) Borrower’s projected consolidated income statement, balance
sheet, and statement of cash flows, by month, each prepared in a manner
consistent with Borrower’s then current practices, and such other information
(financial or otherwise) as is reasonably requested by the Required Lenders, and
(ii) any revisions to such forecast, in each case in form and substance
satisfactory to the Required Lenders. For the avoidance of doubt, a draft or
preliminary plan submitted by Borrower to the Lenders shall be deemed the
“Business Plan” hereunder until it has been finalized and accepted by Borrower
and the Required Lenders.

 

(b)                Deposit Account Access. Loan Party shall use commercially
reasonable efforts to provide Agent with all passwords and other information for
all of its Deposit Accounts and securities accounts in order to enable Agent to
have online, view-only access to such accounts.

 

(c)                Cash Balance. In addition to monthly reporting as to
compliance with the minimum cash balance covenant as required under Section
9(f)(ii)(B), Borrower shall include in such certification its actual cash
balance as of the end of the preceding calendar month.

 

(d)                Additional Reporting. The Loan Parties shall provide
reporting in reasonable detail on a quarterly basis (within 10 days after the
end of each calendar quarter) based on the reporting reviewed by senior
management that includes backlog, ARR, customer accounts and retention metrics,
as reasonably requested by the Lenders.

  

 

 

 

Schedule 9(h)

 

Post-Closing Conditions

 

1.                   Landlord Waivers. On or before the date that is thirty (30)
days after the Closing Date (or such longer period as may be reasonably agreed
to by the Agent and the Required Lenders), the Loan Parties shall use
commercially reasonable efforts to deliver (or cause to be delivered) to the
Agent and the Lenders, landlord waivers and/or collateral access agreements in
form and substance reasonably satisfactory to the Agent and the Required Lenders
with respect to any chief executive office of a Loan Party and each location
where Collateral in excess of $250,000 is located; provided that the Agent and
the Required Lenders shall have the authority to waive the requirement to
deliver any landlord waiver in their sole discretion.

 

2.                   Control Agreements. On or before the date that is
forty-five (45) days after the Closing Date (or such longer period as may be
reasonably agreed to by the Agent and the Required Lenders), the Loan Parties
shall deliver to the Agent and the Lenders duly executed control agreements or
similar blocked account agreements in form and substance reasonably satisfactory
to the Agent and the Required Lenders with respect to the deposit accounts and
securities accounts required to be subject to a control agreement pursuant to
Section 7(d) of this Agreement.

 

3.                   Insurance.

 

(i)                        Certificates. On or before the date that is ten (10)
Business Days after the Closing Date (or such longer period as may be reasonably
agreed to by the Agent and the Required Lenders), the Loan Parties shall deliver
to the Agent and the Lenders insurance certificates, in form and substance
satisfactory to the Agent and the Lenders, evidencing all general liability and
property and casualty insurance policies of the Loan Parties, all such
certificates with respect to casualty insurance, naming the Agent, on behalf of
the Lenders, as loss payee, and all such certificates with respect to liability
insurance naming the Agent, on behalf of the lenders, as an additional insured.

 

(ii)                        Endorsements. On or before the date that is thirty
(30) days after the Closing Date (or such longer period as may be reasonably
agreed to by the Agent and the Required Lenders), the Loan Parties shall deliver
to the Agent and the Lenders insurance endorsements as reasonably requested by
the Agent and the Required Lenders.

 

4.                   Stock Certificates. On or before the date that is ten (10)
Business Days after the Closing Date (or such longer period as may be reasonably
agreed to by the Agent and the Required Lenders), the Loan Parties shall deliver
to the Agent the stock certificates representing Pledged Collateral listed on
Schedule 1 of the Pledge Agreement and on Schedule A of the Omnibus Pledge and
Security Agreement.

 

5.                   Transfer of Intellectual Property. On or before the date
that is ninety (90) days after the Closing Date (or such longer period as may be
reasonably agreed to by the Agent and the Required Lenders), the trademarks
listed on Schedule I of the Grant of the Security Interest by Questica Software
Inc. shall be assigned to Questica Software Inc.

 

6.                   Release of Bridge Bank Trademark Security Interest. On or
before the date that is ninety (90) days after the Closing Date, the Loan
Parties shall use commercially reasonable efforts to cause the release of that
certain Security Agreement, recorded on August 1, 2008 with the United States
Office of Patents and Trademarks, by eCivis, Inc., as assignor, in favor of
Bridge Bank, National Association, with respect to U.S. Trademark Registration
Number 78/865,529.

  

7.                   Termination of RBC Credit Agreement. On or before the date
that is forty-five (45) days after the Closing Date (or such longer period as
may be reasonably agreed to by the Agent and the Required Lenders), the Loan
parties shall terminate that certain Royal Bank of Canada Revolving Credit
Agreement, dated July 28, 2020, between Questica Software, Inc., as Borrower,
and Royal Bank of Canada, as Bank, including all liens granted in favor of the
lender thereunder, pursuant to a payoff or termination letter in form and
substance reasonably satisfactory to the Agent and the Required Lenders. The
Loan Parties shall not borrow under the Revolving Credit Agreement prior to its
termination.

  

 

 

 

Schedule 9(k)

 

Encumbrances

 

1.                   Royal Bank of Canada Cash Collateral Agreement, dated April
16, 2018, by Bonfire Interactive Ltd. as customer, over account no. 07712
00140183007 0001.

 

2.                   Security Agreement recorded on August 1, 2008, by and among
eCivis, Inc., as assignor, and Bridge Bank, National Association, as assignee,
with respect to U.S. TM Registration Number 78/865,529.

 

3.                   Liens in connection with the Royal Bank of Canada Credit
Card set forth as item 2 on Schedule 8(q) for so long as permitted to remain
outstanding pursuant to Schedule 9(h)(8).

 

4.                   Liens in connection with the Capital Leases set forth as
item 4 on Schedule 8(q).

 

5.                   The liens set forth in the table below.

 

Debtor Secured Party Jurisdiction

UCC Filing Number /

 

PPSA File Reference Number

 

eCivis Inc. Dell Financial Services L.L.C. Delaware 20113508176 CityBase, Inc.
Apple Financial Services Delaware 20171335188 CityBase, Inc. Ingram Micro
Lease-IT! Delaware 20194407818 CityBase, Inc. Vendor Services Center Illinois
22262653 Questica Ltd. Questica USCDN Inc. California 17-7590374649 Bonfire
Interactive Ltd. Royal Bank of Canada Ontario 738257931 Questica Inc. Royal Bank
of Canada Ontario 856937151

 

 

 

 

Schedule 9(p)

 

Financial Covenants

 

Minimum TTM Revenue

 

“TTM Revenue” means, as of the last day of any fiscal quarter of the Borrower,
the consolidated revenues of the Borrower and its Subsidiaries for the period of
12 consecutive fiscal months ending on such date, determined on a consolidated
basis in accordance with GAAP, in a manner consistent with past practice.

 

The Borrower will not permit TTM Revenue as of the last day of any fiscal
quarter of the Borrower set forth below to be less than the amount set forth
below opposite such fiscal quarter:

 

Fiscal Quarter Ending Minimum TTM Revenue December 31, 2020 $48,000,000 March
31, 2021 $50,000,000 June 30, 2021 $52,000,000 September 30, 2021 $55,000,000
December 31, 2021 $56,000,000 March 31, 2022 $61,000,000 June 30, 2022
$64,000,000 September 30, 2022 $67,000,000 December 31, 2022 $69,000,000 March
31, 2023 and each fiscal quarter thereafter $73,000,000

 

Minimum ARR

 

“ARR” means, as of the last day of any fiscal quarter of the Borrower:

 

(a)                for all Loan Parties, other than CityBase, Inc., (i) the
monthly contract value of all contracted subscription revenues (including any
software as a service subscription revenues but excluding any revenue from
perpetual licenses and any service revenues) of such Loan Parties (net of any
discounts and after taking into account any upsells, downgrades, renewals,
terminations or cancellations in relation to such contracts), determined on a
combined basis in accordance with past practice, multiplied by (ii) twelve.

 

(b)                for CityBase, Inc., (i) for large projects (defined as
distinct payment streams or departments within a customer agreement with a
revenue value greater than $10,000 per month), the annualized value of payment
and subscription revenue calculated at a project level in accordance with past
practice; provided, that, (x) for large projects with more than twelve (12)
months of history, ARR will be calculated based upon the trailing twelve (12)
months of recurring revenue, and (y) for large projects with less than 12 months
of history, ARR will be calculated as an annualized value of recurring revenue
based on the historical results available; and (ii) for accounts and projects
which do not constitute “large projects” as described in the foregoing clause
(i), ARR will be calculated as the recurring revenue for such account or project
for the most recent month for which results are available, multiplied by twelve
(12). In all cases, CityBase recurring revenue excludes revenue from
professional services and asset sales.

 



 

 

 

The Borrower will not permit ARR as of the last day of any fiscal quarter of the
Borrower set forth below to be less than the amount set forth below opposite
such fiscal quarter:

 

Fiscal Quarter Ending Minimum ARR December 31, 2020 $40,000,000 March 31, 2021
$41,000,000 June 30, 2021 $44,000,000 September 30, 2021 $45,000,000 December
31, 2021 $47,000,000 March 31, 2022 $50,000,000 June 30, 2022 $54,000,000
September 30, 2022 $55,000,000 December 31, 2022 $58,000,000 March 31, 2023 and
each fiscal quarter thereafter $60,000,000

 

Minimum Cash Balance

 

The Borrower will not permit the aggregate balance of all cash and cash
equivalents of the Borrower (exclusive of Trust Funds) and its Subsidiaries,
determined on a consolidated basis in accordance with GAAP, to be (i) from the
Closing Date through August 31, 2021, not less than $5,000,000, and (ii) at any
time thereafter, not less than $7,500,000.

 

 

 

 

Schedule 15(a)

 

Notices

 

If to one or more Loan Parties: GTY Technology Holdings, Inc.   2990 Osceola St
  Denver, CO 80212   Attention: David Farrell   Email:
david.farrell@sherpagov.com   Telephone: (913) 221-5422     With a copy to:
White & Case LLP   1221 Avenue of the Americas   New York, NY 10020-1095  
Attention: Sherri Snelson   Email: sherri.snelson@whitecase.com   Telephone:
(212) 819-8430     If to Agent: Acquiom Agency Services LLC   150 Fifth Street,
Suite 2600   Minneapolis, MN 55402   Attention: Jennifer K. Anderson   Email:
loanagency@srsacquiom.com   Telephone: (612) 509-2321     With a copy to: UBS
O’Connor LLC   787 7th Avenue, 13th Floor   New York, NY 10019   Attention: Greg
Najarian   Email: gregory.najarian@ubs.com   Telephone: (212)-713-4041     With
a copy to: Greenberg Traurig, LLP   One International Place, Suite 2000  
Boston, MA 02110   Attention: Jeffrey M. Wolf, Esq.   Email: wolfje@gtlaw.com  
Phone: (617) 310-6041

 

If to any Lender that becomes a Lender   after the Agreement Date: To such
address and facsimile number as are specified on the applicable Assignment and
Acceptance

  

 

 

 

EXHIBIT A

 

COMPLIANCE CERTIFICATE

 

To:Acquiom Agency Services LLC

150 Fifth Street, Suite 2600

Minneapolis, MN 55402

Attention: Jennifer K. Anderson

 

Ladies and Gentlemen:

 

The undersigned, being an officer of GTY Technology Holdings Inc., a
Massachusetts corporation (“Borrower”), hereby delivers this Compliance
Certificate to Acquiom Agency Services LLC, as agent for the Lenders (“Agent”)
as required by the terms of that certain Loan and Security Agreement, dated as
of November 13, 2020, by and among Borrower, each of the subsidiary guarantors
party thereto, Lenders and Agent, as same may be amended or modified from time
to time (the “Loan Agreement”). Capitalized terms used in this Compliance
Certificate, unless otherwise defined herein, shall have the meanings ascribed
to them in the Loan Agreement.

 

The undersigned, on behalf of Borrower and not in any individual capacity,
hereby certifies to Agent and Lenders that:

 

1.       No Default or Event of Default exists on the date hereof [, other than:
].

 

5.       Set forth on Appendix 1 attached hereto is a true, accurate and
complete calculation with respect to the financial covenants of the Loan Parties
under the Loan Agreement.

 

6.       The undersigned is duly authorized to execute and deliver this
Certificate on behalf of each Loan Party.

 

Yours truly,         GTY TECHNOLOGY HOLDINGS INC., as Borrower         By:    
Name:                         Title:  

  



 

 

 

Appendix 1 to Compliance Certificate

 



AMinimum TTM Revenue

 

 

BMinimum ARR

 

 

CMinimum Cash Balance

 

  

 

 

 

EXHIBIT B

 

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

This ASSIGNMENT AND ACCEPTANCE AGREEMENT (this “Assignment and Acceptance”)
dated as of ____________________, 20__ is made between
______________________________ (the “Assignor”) and __________________________
(the “Assignee”).

 

RECITALS

 

WHEREAS, the Assignor is party to that certain Loan and Security Agreement,
dated as of November 13, 2020 (as amended, amended and restated, modified,
supplemented or renewed from time to time, the “Loan Agreement”) among GTY
Technology Holdings Inc., a Massachusetts corporation, “Borrower”), each of the
subsidiary guarantors party thereto, the several financial institutions from
time to time party thereto (including the Assignor, “Lenders”), and Acquiom
Agency Services LLC, as agent for Lenders (“Agent”); and

 

WHEREAS, any terms defined in the Loan Agreement and not defined in this
Assignment and Acceptance are used herein as defined in the Loan Agreement; and

 

WHEREAS, as provided under the Loan Agreement, the Assignor has committed to
making loans (the “Committed Loans”) to Borrower in an aggregate amount not to
exceed $__________ (the “Commitment”); and

 

WHEREAS, the Assignor has made Committed Loans in the aggregate principal amount
outstanding of $__________ to Borrower as of the date hereof; and

 

WHEREAS, the Assignor wishes to assign to the Assignee [part of the] [all]
rights and obligations of the Assignor under the Loan Agreement in respect of
its Commitment, together with a corresponding portion of each of its outstanding
Committed Loans, in an amount equal to $__________ (the “Assigned Amount”) on
the terms and subject to the conditions set forth herein, and the Assignee
wishes to accept assignment of such rights and to assume such obligations from
the Assignor on such terms and subject to such conditions.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:

 

1.       Assignment and Acceptance.

 

(a)       Subject to the terms and conditions of this Assignment and Acceptance,
(i) the Assignor hereby sells, transfers and assigns to the Assignee, and
(ii) the Assignee hereby purchases, assumes and undertakes from the Assignor,
without recourse and without representation or warranty (except as provided in
this Assignment and Acceptance), __% (the “Assignee’s Percentage Share”) of
(A) the Commitment and the Committed Loans of the Assignor and (B) all related
rights, benefits, obligations, liabilities and indemnities of the Assignor under
and in connection with the Loan Agreement and the Loan Documents.

 

(b)       With effect on and after the Effective Date (as defined in Section 5
hereof), the Assignee shall be a party to the Loan Agreement and succeed to all
of the rights and be obligated to perform all of the obligations of a Lender
under the Loan Agreement, including the requirements concerning confidentiality
and the payment of indemnification, with a Commitment in an amount equal to the
Assigned Amount. The Assignee agrees that it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Agreement are
required to be performed by it as a Lender. It is the intent of the parties
hereto that the Commitment of the Assignor shall, as of the Effective Date, be
reduced by an amount equal to the Assigned Amount and the Assignor shall
relinquish its rights and be released from its obligations under the Loan
Agreement to the extent such obligations have been assumed by the Assignee;
provided, however, the Assignor shall not relinquish its rights under Section
13(b) of the Loan Agreement to the extent such rights relate to the time prior
to the Effective Date.

 



 

 

 

(c)       After giving effect to the assignment and assumption set forth herein,
on the Effective Date the Assignee’s Commitment will be $__________.

 

(d)       After giving effect to the assignment and assumption set forth herein,
on the Effective Date the Assignor’s Commitment will be $__________.

 

2.       Payments.

 

(a)       As consideration for the sale, assignment and transfer contemplated in
Section 1 hereof, the Assignee shall pay to the Assignor on the Effective Date
in immediately available funds an amount equal to $__________, representing the
Assignee’s Percentage Share of the principal amount of all Committed Loans.

 

(b)       The Assignee further agrees to pay to the Agent a processing fee in
the amount specified in Section 13(b) of the Loan Agreement.

 

3.       Reallocation of Payments.

 

Any interest, fees and other payments accrued to the Effective Date with respect
to the Commitment, and Committed Loans and Letter of Credit Obligations shall be
for the account of the Assignor. Any interest, fees and other payments accrued
on and after the Effective Date with respect to the Assigned Amount shall be for
the account of the Assignee. Each of the Assignor and the Assignee agrees that
it will hold in trust for the other party any interest, fees and other amounts
which it may receive to which the other party is entitled pursuant to the
preceding sentence and pay to the other party any such amounts which it may
receive promptly upon receipt.

 

4.       Independent Credit Decision.

 

The Assignee (a) acknowledges that it has received a copy of the Loan Agreement
and the Schedule and Exhibits thereto, together with copies of the most recent
financial statements of Borrower, and such other documents and information as it
has deemed appropriate to make its own credit and legal analysis and decision to
enter into this Assignment and Acceptance; and (b) agrees that it will,
independently and without reliance upon the Assignor, Agent or any other Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit and legal decisions in taking or not
taking action under the Loan Agreement.

 

5.       Effective Date; Notices.

 

(a)       As between the Assignor and the Assignee, the effective date for this
Assignment and Acceptance shall be __________, 20__ (the “Effective Date”);
provided that the following conditions precedent have been satisfied on or
before the Effective Date:

 



 2 

 

 

(i)this Assignment and Acceptance shall be executed and delivered by the
Assignor and the Assignee;

 

(ii)the consent of the Agent required for an effective assignment of the
Assigned Amount by the Assignor to the Assignee shall have been duly obtained
and shall be in full force and effect as of the Effective Date;

 

(iii)the Assignee shall pay to the Assignor all amounts due to the Assignor
under this Assignment and Acceptance; and

 

(iv)the processing fee referred to in Section 13(b) of the Loan Agreement shall
have been paid to the Agent or waived in writing by Agent.

 

(b)       Promptly following the execution of this Assignment and Acceptance,
the Assignor shall deliver to [the Borrower and] Agent and Agent [and Borrower]
for acknowledgment by Agent, a Notice of Assignment in the form attached hereto
as Exhibit B [Schedule 1].

 

6.       Representations and Warranties.

 

(a)       The Assignor represents and warrants that (i) it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any Lien or other adverse claim; (ii) it is duly
organized and existing and it has the full power and authority to take, and has
taken, all action necessary to execute and deliver this Assignment and
Acceptance and any other documents required or permitted to be executed or
delivered by it in connection with this Assignment and Acceptance and to fulfill
its obligations hereunder; (iii) no notices to, or consents, authorizations or
approvals of, any Person are required (other than any already given or obtained)
for its due execution, delivery and performance of this Assignment and
Acceptance, and apart from any agreements or undertakings or filings required by
the Loan Agreement, no further action by, or notice to, or filing with, any
Person is required of it for such execution, delivery or performance; and
(iv) this Assignment and Acceptance has been duly executed and delivered by it
and constitutes the legal, valid and binding obligation of the Assignor,
enforceable against the Assignor in accordance with the terms hereof, subject,
as to enforcement, to bankruptcy, insolvency, moratorium, reorganization and
other laws of general application relating to or affecting creditors’ rights and
to general equitable principles.

 

(b)       The Assignor makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Loan Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Agreement or any other instrument or document furnished pursuant thereto. The
Assignor makes no representation or warranty in connection with, and assumes no
responsibility with respect to, the solvency, financial condition or statements
of the Borrower, or the performance or observance by the Borrower, of any of
their respective obligations under the Loan Agreement or any other instrument or
document furnished in connection therewith.

 

(c)       The Assignee represents and warrants that (i) it is duly organized and
existing and it has full power and authority to take, and has taken, all action
necessary to execute and deliver this Assignment and Acceptance and any other
documents required or permitted to be executed or delivered by it in connection
with this Assignment and Acceptance, and to fulfill its obligations hereunder;
(ii) no notices to, or consents, authorizations or approvals of, any Person are
required (other than any already given or obtained) for its due execution,
delivery and performance of this Assignment and Acceptance; and apart from any
agreements or undertakings or filings required by the Loan Agreement, no further
action by, or notice to, or filing with, any Person is required of it for such
execution, delivery or performance; (iii) this Assignment and Acceptance has
been duly executed and delivered by it and constitutes the legal, valid and
binding obligation of the Assignee, enforceable against the Assignee in
accordance with the terms hereof, subject, as to enforcement, to bankruptcy,
insolvency, moratorium, reorganization and other laws of general application
relating to or affecting creditors’ rights and to general equitable principles;
and (iv) it is an Eligible Assignee.

 



 3 

 

 

7.       Further Assurances.

 

The Assignor and the Assignee each hereby agree to execute and deliver such
other instruments, and take such other action, as either party may reasonably
request in connection with the transactions contemplated by this Assignment and
Acceptance, including the delivery of any notices or other documents or
instruments to the Borrower’s Agent or Agent, which may be required in
connection with the assignment and assumption contemplated hereby.

 

8.       Miscellaneous.

 

(a)       Any amendment or waiver of any provision of this Assignment and
Acceptance shall be in writing and signed by the parties hereto. No failure or
delay by either party hereto in exercising any right, power or privilege
hereunder shall operate as a waiver thereof and any waiver of any breach of the
provisions of this Assignment and Acceptance shall be without prejudice to any
rights with respect to any other or further breach thereof.

 

(b)       All payments made hereunder shall be made without any set-off or
counterclaim.

 

(c)       The Assignor and the Assignee shall each pay its own costs and
expenses incurred in connection with the negotiation, preparation, execution and
performance of this Assignment and Acceptance.

 

(d)       This Assignment and Acceptance may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.

 

(e)       THIS ASSIGNMENT AND ACCEPTANCE SHALL BE GOVERNED by and construed in
accordance with the substantive laws (other than conflict of law provisions and
principles, but including Section 5-1401 and Section 5-1402 of the General
Obligations Law) of the State of NEW YORK. The Assignor and the Assignee each
irrevocably submits to the non-exclusive jurisdiction of the United States
Federal Court of the Southern District of New York or any New York state court
sitting in New York County, New York over any suit, action or proceeding arising
out of or relating to this Assignment and Acceptance and irrevocably agrees that
all claims in respect of such action or proceeding may be heard and determined
in such State or Federal court. Each party to this Assignment and Acceptance
hereby irrevocably waives, to the fullest extent it may effectively do so, the
defense of an inconvenient forum to the maintenance of such action or
proceeding.

 

(f)       THE ASSIGNOR AND THE ASSIGNEE EACH HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH
THIS ASSIGNMENT AND ACCEPTANCE, THE LOAN AGREEMENT, ANY RELATED DOCUMENTS AND
AGREEMENTS OR ANY COURSE OF CONDUCT, COURSE OF DEALING, OR STATEMENTS (WHETHER
ORAL OR WRITTEN).

 



 4 

 

 

IN WITNESS WHEREOF, the Assignor and the Assignee have caused this Assignment
and Acceptance to be executed and delivered by their duly authorized officers as
of the date first above written.

 

        [ASSIGNOR]                     By:           Name:           Title:    
                                          [ASSIGNEE]                     By:    
      Name:             Title:                           [Consented to and
Accepted by                   GTY TECHNOLOGY HOLDINGS INC.                   By:
             Name:             Title:        

 



 5 

 

 

SCHEDULE 1

to

ASSIGNMENT AND ACCEPTANCE

 

NOTICE OF ASSIGNMENT AND ACCEPTANCE

 

 

_______________, 20__

 

Acquiom Agency Services LLC

150 Fifth Street, Suite 2600

Minneapolis, MN 55402

Attention: Jennifer K. Anderson

 

GTY Technology Holdings Inc.

[insert Borrower’s address]

Attn.:        

 

Ladies and Gentlemen:

 

We refer to the Loan and Security Agreement, dated as of November 13, 2020 (as
amended, amended and restated, modified, supplemented or renewed from time to
time, the “Loan Agreement”), among GTY Technology Holdings Inc., a Massachusetts
corporation (“Borrower”), each of the subsidiary guarantors party thereto, the
several financial institutions from time to time party thereto (including the
Assignor, “Lenders”), and ACQUIOM AGENCY SERVICES LLC, as agent for Lenders
(“Agent”). Terms defined in the Loan Agreement are used herein as therein
defined.

 

1.       We hereby give you notice of, and request your consent to, the
assignment by __________________ (the “Assignor”) to _______________ (the
“Assignee”) of _____% of the right, title and interest of the Assignor in and to
the Loan Agreement (including the right, title and interest of the Assignor in
and to the Commitment of the Assignor) and all outstanding Term Loans made by
the Assignor pursuant to the Assignment and Acceptance Agreement attached hereto
(the “Assignment and Acceptance”). We understand and agree that the Assignor’s
Term Loan Commitment, as of             , 20__, is $ ___________ and the amount
of its portion of the outstanding Term Loan is $___________.

 

2.       The Assignee agrees that, upon receiving the consent of the Agent to
such assignment, the Assignee will be bound by the terms of the Loan Agreement
as fully and to the same extent as if the Assignee were the Lender originally
holding such interest in the Loan Agreement.

 

3.       The following administrative details apply to the Assignee:

 

(A)       Notice Address:

 

Assignee name:                                         

Address:                                                     

                                      

                                      

  

Attention:                                                    

Telephone: (___)                                       

 



 1 

 

 

Telecopier: (___)                                       

Telex (Answerback):                                 

 

(B)       Payment Instructions:

 

Account No.:     At:             Reference:   Attention:      

 

4.       You are entitled to rely upon the representations, warranties and
covenants of each of the Assignor and Assignee contained in the Assignment and
Acceptance.

 

IN WITNESS WHEREOF, the Assignor and the Assignee have caused this Notice of
Assignment and Acceptance to be executed by their respective duly authorized
officials, officers or agents as of the date first above mentioned.

 

      Very truly yours,                 [NAME OF ASSIGNOR]                 By:
               Name:         Title:                   [NAME OF ASSIGNEE]        
        By:         Name:         Title:   ACKNOWLEDGED AND ASSIGNMENT      
CONSENTED TO:                 ACQUIOM AGENCY SERVICES LLC, as Agent            
    By:                             Name:         Title:                   [gty
technology holdings inc., as Borrower                 By:         Name:        
Title: ]    

 



 2 

 

 

EXHIBIT C

 

FORM OF EXCESS CASH FLOW CERTIFICATE

 

Financial Statement Date: __________, _____

 

To: Acquiom Agency Services LLC, as Agent

 

Ladies and Gentlemen:

 

This certificate is given by GTY Technology Holdings Inc., a Massachusetts
corporation (the “Agent”), pursuant to Section 9(f)(ii) of that certain Loan and
Security Agreement, dated as of November 13, 2020, among Borrower, each of the
subsidiary guarantors from time to time party thereto, the financial
institutions from time to time party thereto (“Lenders”) and Acquiom Agency
Services LLC, as Agent for Lenders (as such agreement may have been amended,
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”). Capitalized terms used herein without definition shall have the
meanings set forth in the Loan Agreement.

 

The undersigned authorized officer hereby certifies to Agent and Lenders, solely
as an officer of Borrower and not individually, that:

 

(a)                set forth below is a schedule of Excess Cash Flow for the
year ended ___________, 20__ and the calculation of the required Prepayment Fee
of $_______; and

 

(b)                the schedule set forth below is based on the audited
financial statements which have been delivered to Agent in accordance with
Section 9(f) of the Loan Agreement.

 

IN WITNESS WHEREOF, the undersigned officer has executed and delivered this
certificate, solely as an officer of Borrower and not individually, this ____
day of ___________, ____.

  

  GTY TECHNOLOGY HOLDINGS INC.  

By_______________________________________
Name_____________________________________
Title__________________________ of the Borrower

 



 1 

 

 

Excess Cash Flow is defined as follows:

 

EBTIDA, for the measurement period

 

 

 

 


$__________

 

Minus the sum of (without duplication), for that period of

 

Regularly scheduled principal payments of Indebtedness (including the Term Loan)
and capital leases actually paid in cash in the measurement period

 

Interest expense (including that portion attributable to capital leases in
accordance with GAAP and capitalized interest) to the extent actually paid in
cash

 

 






____________

 





____________

Taxes paid in cash based on Borrower’s and its Subsidiaries’ income,

 

Cash expenditures in respect of hedging arrangements during such year to the
extent they exceed the amount of expenditures expensed in determining net income
(or net loss) for such year,

 

The amount representing accrued expenses for cash payments (including with
respect to deferred compensation or retirement plan obligations that are not
paid in cash during such year); provided such amounts will be added to Excess
Cash Flow for the following Excess Cash Period to the extent not paid in cash
within such Excess Cash Flow Period (an no future deduction shall be made for
purposes of this certificate when such amounts are paid in cash in any future
period.

 

Net noncash gains and credits to the extent included in arriving at net income
(or net loss).

 

 

____________


___________

 

 

 

____________

 

 

 

____________

 

 

 

____________

 

Excess Cash Flow   $__________ Required prepayment percentage3        ________%
Required prepayment amount   $__________

 



 

3 75% of Excess Cash Flow for the fiscal year.

 



 1 

 

 

exhibit d-1

 

[Form of] U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Date: ____________ ___, 20___

 

Reference is hereby made to that certain Loan and Security Agreement, dated as
of November 13, 2020 (as amended, restated, amended and restated, supplemented,
increased, extended, refinanced, renewed, replaced, and/or otherwise modified in
writing from time to time, the “Loan Agreement”), by and among GTY Technology
Holdings Inc., a Massachusetts corporation (the “Borrower”), the Guarantors from
time to time party thereto, the Lenders from time to time party thereto, and
Acquiom Agency Services LLC, as administrative agent for the Lenders (the
“Agent”).

 

Pursuant to the provisions of Section 2(f)(iv)(B)(ii)(3) of the Loan Agreement,
the undersigned hereby certifies that: (a) it is the sole record and beneficial
owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate; (b) it is not a bank within the
meaning of Section 881(c)(3)(A) of the Code; (c) it is not a ten percent (10.0%)
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code; and (d) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Agent and the Borrower with a certificate of
its non-U.S. Person status on IRS Form W–8BEN or IRS Form W–8BEN–E, as
applicable. By executing this certificate, the undersigned agrees that: (i) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Agent; and (ii) the undersigned shall
have at all times furnished the Borrower and the Agent with a properly
completed, and currently effective, certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two (2)
calendar years preceding such payments.

 

Capitalized terms used herein but not otherwise defined herein shall have the
meanings provided for such terms in the Loan Agreement.

 

[FOREIGN LENDER NAME]

 

By:     Name:   Title:

 

 

[Remainder of Page Intentionally Left Blank]

 

 

 

 

 

exhibit d-2

 

[Form of] U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Date: ____________ ___, 20___

 

Reference is hereby made to that certain Loan and Security Agreement, dated as
of November 13, 2020 (as amended, restated, amended and restated, supplemented,
increased, extended, refinanced, renewed, replaced, and/or otherwise modified in
writing from time to time, the “Loan Agreement”), by and among GTY Technology
Holdings Inc., a Massachusetts corporation (the “Borrower”), the Guarantors from
time to time party thereto, the Lenders from time to time party thereto, and
Acquiom Agency Services LLC, as administrative agent for the Lenders (the
“Agent”).

 

Pursuant to the provisions of Section 2(f)(iv)(B)(ii)(4) of the Loan Agreement,
the undersigned hereby certifies that: (a) it is the sole record and beneficial
owner of the participation in respect of which it is providing this certificate;
(b) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code; (c)
it is not a ten percent (10.0%) shareholder of the Borrower within the meaning
of Section 871(h)(3)(B) of the Code; and (d) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W–8BEN or IRS Form W–8BEN–E, as applicable.
By executing this certificate, the undersigned agrees that: (i) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing; and (ii) the undersigned shall have at all
times furnished such Lender with a properly completed, and currently effective,
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two (2) calendar years preceding such
payments.

 

Capitalized terms used herein but not otherwise defined herein shall have the
meanings provided for such terms in the Loan Agreement.

 

[FOREIGN PARTICIPANT NAME]

 



By:     Name:   Title:

 



 

[Remainder of Page Intentionally Left Blank]

 

 

 

 

exhibit d-3

 

[Form of] U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Date: ____________ ___, 20___

 

Reference is hereby made to that certain Loan and Security Agreement, dated as
of November 13, 2020 (as amended, restated, amended and restated, supplemented,
increased, extended, refinanced, renewed, replaced, and/or otherwise modified in
writing from time to time, the “Loan Agreement”), by and among GTY Technology
Holdings Inc., a Massachusetts corporation (the “Borrower”), the Guarantors from
time to time party thereto, the Lenders from time to time party thereto, and
Acquiom Agency Services LLC, as administrative agent for the Lenders (the
“Agent”).

 

Pursuant to the provisions of Section 2(f)(iv)(B)(ii)(4) of the Loan Agreement,
the undersigned hereby certifies that: (a) it is the sole record owner of the
participation in respect of which it is providing this certificate; (b) its
direct or indirect partners/members are the sole beneficial owners of such
participation; (c) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code; (d) none of its
direct or indirect partners/members is a ten percent (10.0%) shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code; and (e) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W–8IMY,
accompanied by one of the following forms, from each of its partners/members
that is claiming the portfolio interest exemption: (i) an IRS Form W–8BEN or IRS
Form W–8BEN–E, as applicable; or (ii) an IRS Form W–8IMY, accompanied by an IRS
Form W–8BEN or IRS Form W–8BEN–E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that: (A) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender; and (B) the undersigned shall have at all times
furnished such Lender with a properly completed, and currently effective,
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two (2) calendar years preceding such
payments.

 

Capitalized terms used herein but not otherwise defined herein shall have the
meanings provided for such terms in the Loan Agreement.

 

[FOREIGN participant NAME]

 





By:     Name:   Title:

 

 

[Remainder of Page Intentionally Left Blank]

 

 

 

 

exhibit d-4

 

[Form of] U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Date: ____________ ___, 20___

 

Reference is hereby made to that certain Loan and Security Agreement, dated as
of November 13, 2020 (as amended, restated, amended and restated, supplemented,
increased, extended, refinanced, renewed, replaced, and/or otherwise modified in
writing from time to time, the “Loan Agreement”), by and among GTY Technology
Holdings Inc., a Massachusetts corporation (the “Borrower”), the Guarantors from
time to time party thereto, the Lenders from time to time party thereto, and
Acquiom Agency Services LLC, as administrative agent for the Lenders (the
“Agent”).

 

Pursuant to the provisions of Section 2(f)(iv)(B)(ii)(4) of the Loan Agreement,
the undersigned hereby certifies that: (a) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate; (b) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)); (c) with respect to the extension of credit pursuant to this Loan
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code; (d) none of its direct
or indirect partners/members is a ten percent (10.0%) shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code; and (e) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Agent and the Borrower with IRS Form W–8IMY,
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W–8BEN or IRS Form
W–8BEN–E, as applicable; or (ii) an IRS Form W–8IMY, accompanied by an IRS Form
W–8BEN or IRS Form W–8BEN–E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that: (A) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Agent; and (B) the undersigned shall have at all times
furnished the Borrower and the Agent with a properly completed, and currently
effective, certificate in either the calendar year in which each payment is to
be made to the undersigned, or in either of the two (2) calendar years preceding
such payments.

 

Capitalized terms used herein but not otherwise defined herein shall have the
meanings provided for such terms in the Loan Agreement.

 

[FOREIGN LENDER NAME]

 



By:     Name:   Title:

 

 

[Remainder of Page Intentionally Left Blank]

 



 

 